            Case 5:19-cv-00204-F Document 1 Filed 03/01/19 Page 1 of 4


                     IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF OKLAHOMA

(1) UNITED STATES OF AMERICA for the             )
Use and Benefit of ICON CONSTRUCTION,            )
INC, a Texas Corporation,                        )
                                                 )
                      Plaintiff,                 )
                                                 )                CIV-19-204-F
vs.                                              )     Case No.
                                                 )
(1) UNITED EXCEL CORPORATION,                    )
a Kansas Corporation, and                        )
(2) ARCH INSURANCE COMPANY, a                    )
Missouri Insurance Company,                      )
                                                 )     JURY DEMANDED.
                      Defendants.                )

                                   ORIGINAL COMPLAINT

       Icon Construction, Inc. (“Plaintiff” or “Icon”), pursuant to the Miller Act, 40

U.S.C.A § 3133, et seq., hereby submits this Original Complaint against Defendants United

Excel Corporation (“UEC”) and Arch Insurance Company (“Arch”) to seek payment from

Defendants, jointly and severally, under a payment bond issued in relation to a federal

construction project on Vance Air Force Base in Enid, Oklahoma, on which UEC served

as the “Contractor” and Icon served as a “Subcontractor” to UEC. In support hereof, Use

Plaintiff states as follows:

                               PARTIES AND JURISDICTION

       1.      Icon is a corporation organized and existing under the laws of the State of

Texas with its principal place of business located at 1575 Heritage Dr., Suite 100,

McKinney, Texas 75071.




Original Complaint
Page 1
            Case 5:19-cv-00204-F Document 1 Filed 03/01/19 Page 2 of 4


       2.      Defendant UEC is a corporation organized and existing under the laws of the

State of Kansas, with its principal office and place of business located at 903 E. 104th St.,

Suite 140, Kansas City 64131.

       3.      Defendant Arch is a corporation organized and existing under the laws of the

State of Missouri, duly authorized to engage in the business of executing surety bonds,

with its principal office and place of business in Harborside 3, 210 Hudson Street,

Suite 300, Jersey City, New Jersey 07311-1107.

       4.      This action arises, and this Court has jurisdiction and is the proper venue,

under the Miller Act, 40 U.S.C.A § 3133, et seq.

                                     ALLEGATIONS

       5.      On September 30, 2016, UEC contracted in writing with the United States of

America to furnish materials and perform the labor for the construction and/or remodel of,

inter alia, a medical clinic, at Vance Air Force Base in Enid, Oklahoma (“Project”), in

accordance with the specifications contained in the Contract, for consideration of

$13,954,718. The Contract was designated Government Contract No. W9127S-13-D-

6002-0006 (“Contract”).

       6.      On October 11, 2016, pursuant to the terms of the Contract, UEC, as

principal, and Arch as surety, executed and delivered to the United States of America their

payment bond dated October 11, 2016, in the penal sum of $13,954,718, OMB Control

Number: 9000-0045, Expiration Date: 7/31/2019, conditioned as required by the Miller

Act, for the protection of all persons supplying labor and materials in the prosecution of




Original Complaint
Page 2
             Case 5:19-cv-00204-F Document 1 Filed 03/01/19 Page 3 of 4


the work provided for in the Contract (the “Bond”). A true and correct copy of the Bond is

attached hereto as Exhibit 1.

       7.      On April 3, 2017, UEC entered into a subcontract with Icon, amended by

various change orders thereafter, whereby Icon agreed to furnish certain labor and

equipment required for the Project under the Contract, in accordance with the specifications

contained in the Subcontract, for consideration of $807,766.00 (“Subcontract”). A true and

correct copy of the Subcontract is attached hereto as Exhibit 2.

       8.      Icon performed under the Subcontract from September 13, 2017 through

March 16, 2018, and complied with all relevant terms and conditions set forth in the

Subcontract so as to warrant payment to Icon from UEC as contemplated by the terms of

the Subcontract.

       9.      Specifically, Icon performed labor and furnished materials under the

Subcontract as necessary to build, assemble and install a modular building facility on the

Project and leased to UEC the modular building facility pursuant to the Subcontract, the

total reasonable and agreed value of which was and is $1,986,294.69. UEC has paid Icon

$516,316.00 for said labor and materials, leaving a balance owed to Icon of $1,469,978.69.

       10.     Notwithstanding Icon’s several demands for payment, such balances have

not been paid by UEC and there is now justly due and owing to Icon the sum of

$1,469,978.69, the same being the reasonable value of the labor performed and equipment

leased by Icon to UEC, less those amounts already paid to Icon as set forth above.

       11.     UEC breached the Subcontract in that it failed and refused to pay Icon the

moneys due it for labor performed and equipment leased, as set forth above.


Original Complaint
Page 3
             Case 5:19-cv-00204-F Document 1 Filed 03/01/19 Page 4 of 4


       12.     All conditions precedent for the bringing and maintenance of an action under

the Miller Act against Defendants UEC and Arch have been performed by Icon and/or have

occurred.

       13.     This action is filed within one year of March 16, 2018, the last date of work

performed on the Project pursuant to the Subcontract.

       WHEREFORE, the United States of America for the Use and Benefit of Icon

Construction, Inc., by and through its undersigned counsel, hereby requests judgment

against Defendants United Excel Corporation and Arch Insurance Company, jointly and

severally, for the sum of $1,469,978.69, together with interest from March 16, 2018, and

for costs of this action, including reasonable attorney fees.

       Dated: March 1, 2019.

                                                  Respectfully submitted,

                                                    /s/ Joyce W. Lindauer
                                                  Texas State Bar No. 21555700
                                                  Joyce W. Lindauer Attorney, PLLC
                                                  12720 Hillcrest Road, Suite 625
                                                  Dallas, Texas 75230
                                                  Telephone: (972) 503-4033
                                                  Facsimile: (972) 503-4034
                                                  Email: joyce@joycelindauer.com
                                                  Attorneys for Plaintiff




Original Complaint
Page 4
                                  Case 5:19-cv-00204-F Document 1-1 Filed 03/01/19 Page 1 of 4
Bond No. SU 1138391
                       PAYMENT BOND                                        :!!fND EXECUTED (Mus! be seme or /aler Ihan dele of                OMS Control Number: 9000-0045
               (See instructions on reverse)                                                                                                  Expiration Date: 713112019
 8               U             tatement-   s n        on          mae          r&qUllllm8nts                      • as    am         y sec     0         8             cIion              • OU 0
not need to answer Ihe8e qllestiona unless we dlIplay a vald 0IIk:e of Management and Budget (OMB) control number. The OMB control number for this coIecIIon Is 9000-0045. We
estimate \hat It will lake 60 minutes to reed the InslrucUons. gather the facts. and answer \he quesllons. Send only comments relating to our time estimate. Including suggestions for
reducing this burden. or BtI'J other espects of this coHecllon of Information to: General Servk:ea AdmInistration. Regulatory Secretariat Division (M1V1CB). 1800 F Street. NW.
Washlngton DC 20405
PRINCIPAL (Legal name and business address)                                                                           TYPE OF ORGANIZATION (T one)

                                                                                                                               D INDMDUAl                      D PARTNERSHIP
     United Excel Corporation
     5425 Antioch Drive
                                                                                                                               D JOINT VENTURE                  K1 CORPORAnON
     Shawnee Mission, KS 66202                                                                                                 STATE OF INCORPORAnON
                                                                                                                                                  KS
SURETV(IES) (Hame(s) and business addtuss(e8)                                                                                     PENAL SUM OF BOND (Whole numbers only)
                                                                                                                               MILLlON(S)    ITHOUSAND(S) I HUNDRED(S) ICENTS
     Arch Insurance Company
     Harborside 3, 210 Hudson Street Suite 300                                                                                     13              954                718            00
                                                                                                                               CONTRACT DATE             CONTRACT NUMBER
     Jersey City, NJ 07311-1107
     Surety Phone No. 201-743-4000                                                                                                 9/30/2016                 VV9127S-13-0-6002-0006



OBLIGATION:
We, the Principal and Surety[l8s), are firmly bound to the United States of America (hereinafter called the Government) in the above penal
sum. For payment of the penal sum, we bind ourselves, our heirs, executors, administrators, and successors, jointly and severally. However,
where the Sureties are corporations acting as co-suretles, we, the SUreties, bind ourselves In such sum "jointly and severally" as well as
"severally" only for the purpose of allowing a joint action or actions against any or all of us. For an other purposes, each Surety binds Itself,
jointly and severaUy with the Principal, for the payment of the sum shown opposite the name of the Surety. If no limit Is Indicated, the limit of
liability Is the full amount of the penal sum.
CONDITIONS:
The above obngation is void if the PrinCipal promptly makes payment to all persons having a direct relationship with the Principal or a
subcontractor of the Principal for furnishing labor, material or both In the prosecution of the work provided for In the contract Identified above,
and any authorized modifications of the contract that subsequently are made. Notice of those modifications to the Surety(les) are waived.

WITNESS:
 The Principal and Surety(ies) executed this payment bond and affbced their seals on the above date.



United Excel Corporation                                                               PRINCIPAL
                          1                                           2.                                              3
 SIGNATURE(S)
                          ~~~
                           v                                    It-                                          (Seal)                                          (Seal)         Corporate
                     ,.   1.                                          2                                               3.                                                      Seal
 NAME(S) &
 nnE(S)                    Mark Benne,
 (TYped)
                           Proiect Executiv
                                                                              INDIVIDUAL SURETYllES
                          1.                                                                            2.
 SIGNATURE(S)
                                                                                               (Seal)                                                                                      (Seal)
 NAME(S)                  1                                                                             2.
 (Typed)

                                                   CORPORATESURETYIIES)
                                                                                                                                              1~'AB'lITY LIMIT
                                                                                                                                                                         ~fj/ ...~
          NAME &          ~~~1lot6l~ 300. Jersey City. NJ 07311 -1107 STATE OF INCORPORATION
 c                                               .,                                                                        MO                                           4'-;;i.n S

                                                                                                                                                                       t®l
         ADDRESS                                                                                                                               $$82,654,000 00


 e
 a::
 ::l
       SIGNATURE(S)
                          1fVM~
                                                                                                        2.


 (tJ
         NAME(S) &
          TITlE(S)                " ~v
                          VJ. Douglas                                                                   2

          (Typed)                     oyce                     , Attorney-in-Fact                                                                                              ~   . -'
 AUTHORIZED FOR LOCAl.. REPRODUCTION                                                                                                   STANDARD FORM 25A (REV. 8/2014)
 Previous edition Is NOT usable
                                                                                                                                  Prescribed by GSA-FAR (48 CFR) 53.2228(c)


                                                                                                                         EXHIBIT "1"
                           Case 5:19-cv-00204-F Document 1-1 Filed 03/01/19 Page 2 of 4

                                                          CORPORATE SURETY(IES) (Continued)
         NAME &                                                                        STATE OF INCORPORATION       ·I~IABILITY LIMIT
III     ADDRESS


~
                      1,                                                               2,                                                   Corporate
       SIGNATURE(S)
                                                                                                                                              Seal
~                     1.                                                               2,
m       NAME(S)&
         TlTlE(S)
         (Typed)
         NAME &                                                                        STATE OF INCORPORATION       I~IABILITY LIMIT
0       ADDRESS
~
w      SIGNATURE(S) 1.
                                                                                       2.                                                    Corporate
~                                                                                                                                              Seal
~                     1.                                                               2.
m       NAMEJSJ&
         TITl ( )
         (Typed)
          NAME &                                                                       STATE OF INCORPORATION       I~IABILITY LIMIT
0        ADDRESS
~
w      SIGNATURE(S) 1.
                                                                                       2,                                                    Corporate
~                                                                                                                                              Seal
~
m       NAM~SJ&       1.                                                               2.
         TITL ( )
          (Typed)
          NAME &                                                                       STATE OF INCORPORATION        I~IABILITY LIMIT
W        ADDRESS

e
0::
~
       SIGNATURE(S) 1.

         NAMEJS)&     1.
                                                                                       2,


                                                                                       2.
                                                                                                                                             Corporate
                                                                                                                                               Seal
m         TilL (S)
          (Typod)
          NAME &                                                                       STATE OF INCORPORATION        I~IABILITY LIMIT
II.      ADDRESS
~
w      SIGNATURE(S)
                      1.                                                               2.                                                    Corporate
~                                                                                                                                              Seal
 ~       NAME(S)&     1.                                                               2.
m         TIILE(S)
           (Typed)
          NAME &                                                                       STATE OF INCORPORATION      T~IABILITY LIMIT
 C)      ADDRESS

 ~
 w     SIGNATURE(S)
                      1.                                                               2.                                                    Corporate
 0::                                                                                                                                           Seal
 ~       NAME(S)&     1-                                                               2,
 m        TITLE(S)
          (Typed)




                                                                         INSTRUCTIONS

1. This form, for the protection of persons supplying labor and material, is        In the space designated ·SURETY(IES)" on the face of the form, insert only
used when a payment bond is required under 40 U.S.C. Chapter 31,                    the letter identification of the sureties.
Subchapter III, Bonds. Any deviation from this form will require the written
approval of the Administrator of General Services.                                       (b) Where individual sureties are involved, a completed Affidavit of
                                                                                    Individual Surety (Standard Form 28) for each individual surety, shall
2. Insert the full legal name and business address of the Principal in the          accompany the bond. The Governmenl may require the surety 10 furnish
space designated "Principal" on the face of the form. An authorized person          additional substantiating information concerning their financial capability.
shall sign the bond. Any person signing in a representative capacity (e,g., an
attomey-in-fact) must furnish evidence of authority if that representative is not   4. Corporations executing the bond shall affIX their corporate seals,
a member of the firm, partnership, or joint venture, or an offICeI' of the          Individuals shall execute the bond oppOSite the words "Corporate Seal", and
corporation involved.                                                               shall affix an adhesive seal If executed In Maine, New Hampshire, or any
                                                                                    other Jurisdiction requiring adhesive seals.
3. (a) Corporations executing the bond as sureties must appear on the
Department of the Treasury's list of approved sureties and must act within the      5. Type the name and title of each person signing this bond In the space
                                                                                    provided.
limitation listed therein. Where more than one corporate surety is involved,
their names and addresses shall appear in the spaces (Surety A, Surety B,
etc.) headed "CORPORATE SURETY(IES)."




                                                                                                       STANDARD FORM 25A (REV. 812014) BACK
                   Case 5:19-cv-00204-F Document 1-1 Filed 03/01/19 Page 3 of 4

                                                                                                                       SURPATH 2014


ThIs Power of Attorney limits the acts of those named herein, llIJd they have no authority to bind the Company except In the
manner lind to the extent heIaIn, sIIIted. Not valid for Molfgage, Note, Loan, Letter of Credit, Bank Depos/~ Currency Rate,
Interest Rate or ResldenUaI Value Guarantees.


                                                 POWER OF AlTORNEY

Know All Persons By These Presents:

That the Arch Insurance Company. a corporation organized and existing under the laws of the State of Missouri, having Its principal
admlnlstraUve office In JeJ1e)' City, New Jersey (hereinafter refelled to as the ·Company") does hereby appoint:

                                                          J. Douglas Joyce
Its true and lawful AUomey(s)ln-Fact, to make, execute, seal, and deliver from the date of issuance of this power for and on its behalf as
Slirety, and as Its act and deed:

Any and all bonds, undertakings, recognizances and other surety obligations.

         Surety Bond Number: SU 1138391

         Principal: United Excel Corporation

         Obligee: Contracting Division, USACE, little Rock (W9127S)

this authority does not permlt the same obligation to be split into two or more bonds In order to bring each such bond within the dollar
limit of authority as set forth herein.

The execution of such bonds, undertakings. recognizances and other surety obligations In pursuance of these presents shaD be as
binding upon the said Company as fully and amply to all Intents and purposes, as If the same had been duly executed and
acknowledged by Its regularly elected officers at its principal administrative office In Jersey City, New Jersey.

This Power of Attorney Is executed by authority of resolutions adopted by unanimous consent of the Board of Directors of the Company
on September 15. 2011, true and accurate copies of which are hereinafter set forth and are hereby certified to by the undersigned
Secretary as being In full force and effect

"VOTED, That the Chairman of the Board, the President. or the Executive Vice Preslden~ or any Senior Vice President, of the Surety
Business Division, or their appointees designated in writing and filed with the Secretary, or the Secretary shall have the power and
authority to appoint agents and aUomays-In-facl, and to authorize them subject to the limitations set forth In their respective powers of
attorney, to execute on behalf of the Company. and attach the seal of the Company thereto, bonds, undertakings, recognizances and
other surety obligations obligatory in the nature thereof. and any such officers of the Company may appoint agents for acceptance of
process."

This Power of Attorney is signed. sealed and certified by facsimHe under and by authority of the following resolution adopted by the
unanimous consent of the Board of Directors of the Company on September 15,2011:

VOTED, That the signature of the Chairman of the Board, the President, or the Executive Vice President, or any Senior Vice President,
of the Surety Business Division, or their appointees designated in writing and filed with the Secretary, and the signature of the
Secretary, the seal of the Company, and certifications by the Secretary, may be afftxed by facsimile on any power of attomey or bOnd
executed pursuant to the resolution adopted by the Board of Directors on September 15, 2011, and any such power so executed,
sealed and certified with respect to any bond or undertaking to which It Is attached, shall continue to be valid and binding upon the
Company.




 OOMLOO13 00 03 03                                             Page 10f2                                               Printed in U.s.A.
                    Case 5:19-cv-00204-F Document 1-1 Filed 03/01/19 Page 4 of 4

                                                                                                                           SURPATH 2014
In Testimony Whereof. the Company has caused thIs Instrument to be signed and Its corporate seal to be affixed by their authorized
officers. this    11 th       day of          October          • 20~.

                                                                                           Arch Insurance Company




Patrick K. Nalls. Secretary                                                                David M. Finkelstein. executive VIce President
STATE OF PENNSYLVANIA SS
COUNTY OF PHILADELPHIA SS

I. Helen Smfran. a Notary Public. do hereby certJl'y that Patrfck K. Nalls and David M. Finkelstein personally known to me to be the
same persons whose names are respectively as Secretary and Executlve Vice PresIdent of the Arch Insurance Company. a
Corporation organized and existing under the laws of the State of Missouri. subscribed to the foregoing Instrument. appeared before me
this day rn person and severally acknOWledged that they berng thereunto duly authorized sIgned. sealed with the corporate seal and
delivered the said Instrument as the free and voluntary act or said corporation and as their own free and voluntary sets for the uses and
purposes therein set forth.




                                                                                           Helen Szafran. Notary Public
                                                                                           My commission expires 1010312017

CERTIFICATION
I Patrick K. Naill! Secretary of the Arch Insurance Company, do hereby certify that the attached Power of Attorney dated
betober 11, 2016 on behalf of the person(s) as listed above Is a true and correct copy and that the same has been In fuR force and
effect $lnce the date thereof and Is In run foroe and effect on the date of this certificate; and I do further certify that the said David M.
Flnkelsteln. who executed the Power of Attorney as Executive Vice President, was on the date of execution of the attached Power of
Attorney the duly elected Executive Vice Presfdent of the Arch Insurance Company.
IN TESTIMONY WHEREOF, I have hereunto subscribed my name and affixed the corponrte seal of the Arch Insurance Company on
thIs 11th dayof  October      ,20~.




                                                                                           ~~(..AW
                                                                                           Patrick K. Nalls, Secretary
this Power of Attomey limits the acts of those named therein to the bonds and undertakings specifically named therein and they have
no authority to bind the Company except In the manner and to the extent hereIn stated.

PLEASE SEND ALL CLAIM INQUIRIES R ELATING TO 11118 BONO TO THE FOLLOWING ADDRESS:
Arch Insurance - Surety DivisIon
3 Parkway. Suite 1500
PhUadelphla, PA 19102




 OOMLOO13 00 03 03                                               Page2of2                                                  Printed in U.S.A.
            Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 1 of 92
                                                                                            Page 1 of 22



                                                  Contract for Labor and Material
                                                  Between United Excel Corporation and
                                                                 Icon Construction, Inc
                                           Government Contract #W9127S-13-D-6002-0006
                                                                             UE Project No. UE16-0026
AGREEMENT
3 April 2017

BETWEEN the Contractor:
United Excel Corporation
5425 Antioch Drive
Merriam, KS 66202

And the Subcontractor:
Icon Construction, Inc.
1575 Heritage Dr. Suite 100
McKinney, TX 75069


For the Project:
Vance AFB Clinic Modernization and HVAC Repairs

The Contractor and Sub-Contractor agree as set forth below.

SECTION 1. NOTICE OF ARBITRATION

THIS CONTRACT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED
BY THE PARTIES.

SECTION 2. SCOPE OF WORK

Contractor and Subcontractor agree that the primary and principal work to be done by Subcontractor is as
set forth in the following described portions of the Drawings and Specifications and as the same may be
integrated with the other portions of the Contract Documents not specifically herein set forth, such
Contract Documents to consist of the Master Owner Contract as amended, and all plans and
specifications provided by the Owner to Contractor for the Project:

Provide the necessary labor, material and equipment to furnish and install all work as described in the
Contract Documents and as reasonably inferable therefrom and as necessary to produce the intended
result. All work shall be in strict accordance with the Contract Documents and the drawings and
specifications as listed on the attached Drawings and Specifications Rider.

Work includes but is not limited to the construction and services required by the Contract Documents and
this Subcontract, whether completed or partially completed, and includes all labor, material, equipment,
services and supplies provided or to be provided by Subcontractor to fulfill Subcontractor’s obligations,
which constitute the whole or part of the project:

Provide all labor, material, equipment, supervision and other items necessary to complete the
Temporary Phasing Facility (TPF) scope of work as required by the Contract Documents. Work
specifically includes, but is not necessarily limited to, the following:

    1. Provide modular building facility (aka “TPF”) to the site, assemble building and install building
       systems as identified herein, warrant functionality of such building systems during occupancy of
       the facility, and promptly dismantle / remove the building from site upon completion of occupancy.




                                            EXHIBIT "2"                                    Insight 00274
        Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 2 of 92
                                                                                         Page 2 of 22



2. Modular building scope of work is further described as stated in the following Exhibits, attached
   hereto:

        a.   Exhibit A – Scope of Work Delineation of Responsibilities
        b.   Exhibit B – TPF Floor Plan - Preliminary
        c.   Exhibit C – TPF Site Plan
        d.   Exhibit D – TPF Finish Flooring – Phase 1

3. Design & Engineering

        a. Provide modular building which meets the current building code for the state of
           Oklahoma.
        b. Comply with the following codes / design criteria: IBC, IMC, IPC, ABA/ADA, and UFC 3-
           600-01, versions of which in effect as of September 30, 2016.
        c. Provide signed/sealed engineering documents for the scopes included herein.
        d. Above Grade Foundation engineering with plans and calculations. Foundations based on
           minimum 2,500 psf soil bearing pressure. Contractor’s geotechnical consultant will
           provide actual recommended soil bearing pressure, for Subcontractor’s use.
        e. Based on meetings with the Contractor and Contractor’s Architect, prepare and provide
           Design Submittal documents as listed below, according to the Project Schedule. Each
           Design Submittal will be reviewed by Contractor, Contractor’s Architect and by the
           Government, with review comments provided to Subcontractor.
                i. TPF Design Submittal #1 - 65% Design
                ii. TPF Design Submittal #2 - 100% Design
                iii. TPF Design Submittal #3 – 100% Corrected

4. Permits for transportation of modules to site, and return transportation, inclusive of requirements
    for access into Vance AFB.
5. Protective barricades and safety precautions during transportation of modules to site, including
    flaggers, traffic control, barricades, lights, shoring or warning signs.
6. Complete building installation, including above grade foundations, seismic restraints, leveling of
    modular units, removal of shipping walls, removal of hitches, and interior / exterior seams.
    Removal of tires and axles is at Subcontractor’s option.
7. Cleanup of modular building material and debris, including interior construction cleanup, removal
    of Subcontractor’s debris from site, and final cleanup prior to occupancy.
8. Substantial Completion of the TPF facility is determined as beneficial occupancy, which includes
    an inspection and approval of the facility by the US Army Corps of Engineers and by the Vance
    AFB Fire Marshal. “Substantial Completion” in terms herein does not include furniture
    installation or move in.
9. Deficiency items noted during inspections and punchlist items shall be corrected expeditiously in
    order to avoid impact or delay to occupancy.
10. Following Substantial Completion, modular building shall be leased to Contractor and occupied
    by the Vance AFB Medical Clinic for a period of 20 months at a monthly lease rate of $19,000 per
    month. Occupants may move out of the TPF, and Subcontractor may remove the TPF prior to
    the end of the 20 month duration, with the permission of Contractor, however in either event the
    lease payments will continue for the full 20 months after occupancy. In the event the TPF is
    occupied longer than 20 months, the lease rate, starting with the 21st month, is $17,250 per
    month.
11. Work shall be completed in a timely manner, according to the Project Schedule. Subcontractor
    shall provide effective means and measures as may be applicable in order to meet the Project
    Schedule, such as expediting costs for material delivery and adequate labor forces. Design
    Submittals shall be provided in accordance to the Project Schedule in order to avoid impacting
    progress of work.




                                                                                        Insight 00275
            Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 3 of 92
                                                                                           Page 3 of 22


   12. Contractor’s contract with the Owner provides that liquidated damages shall be assessed for late
       completion. Pursuant to this requirement, liquidated damages in the amount of $522 per
       calendar day of delay will be deducted from the Subcontractor’s contract sum in the event
       Subcontractor’s delay in the work of this Contract causes a delay to the overall completion date
       for the work of the Contractor’s contract with Owner.
   13. Compliance with Buy American Act as applicable, as stated in the applicable FAR documents for
       the project.
   14. Compliance with Federal Contract Labor Requirements. Davis Bacon Wage rates and Weekly
       Certified Payroll submittals are required of Subcontractor for work performed on site, in
       accordance with the U.S. Army Corps of Engineers’ “Instructions to Contractors on Contract
       Labor Requirements” document, published as “Appendix A, SWFP 1185-1-1, dated August 2000.
       Contractor shall provide a copy of this document to Subcontractor.
   15. Adherence to Contractor’s Quality Control Plan which utilizes the 3 phases of control system.
       This includes, but is not limited to, participation in Preparatory Meetings, Initial and Final
       Inspections, and documentation of a Activity Hazard Analysis by the Subcontractor. This system
       will be administered by the Contractor and implemented by the Subcontractor.
   16. Mandatory participation in UEC’s safety program which includes attendance of a safety
       orientation by all onsite subcontractor employees prior to performing work.
   17. Subcontractor shall comply with the latest version of US Army Corps of Engineers’ Safety and
       Health Requirements Manual, EM 385-1-1. This manual is available at
       http://www.hq.usace.army.mil;hqhome/.
   18. Subcontractor is responsible for coordinating and acquiring all security badging required for
       access to the site.
   19. Repair of building system failures or roof leaks during occupancy of the building.
   20. Please complete E-Verity documentation per Section 3 of the contract.

Work specifically excludes:

   1.   Housekeeping during occupancy
   2.   Site utilities (water, sewer and power)
   3.   Utility locates and marking of existing site utilities
   4.   Teledata “backbone” cabling feeding into Communications Room
   5.   Electronic Door Access Control devices / wiring
   6.   Concrete sidewalks
   7.   Exterior or Interior Signage
   8.   Furniture and office equipment

SUBCONTRACTORS MUST COMPLY WITH THE ATTACHED INSTRUCTIONS TO CONTRACTORS
ON CONTRACT LABOR REQUIREMENTS.     FAILURE TO COMPLY AND SUBMIT LABOR
PAPERWORK MAY RESULT IN DELAYED PAYMENT.

SECTION 3. SUBCONTRACT DOCUMENTS AND LISTING OF RIDERS

        3.1.     This subcontract contains the entire integrated agreement between the parties and
        supersedes all prior proposals, bids, negotiations, representations and agreements, oral or
        written, which are merged herein unless specifically identified elsewhere in this Agreement. All
        additions hereto or changes herein must be in writing to be operative and shall not be binding
        unless agreed upon in writing. This subcontract includes the Contract Documents between the
        Owner and Contractor identified herein and the following Riders containing additional terms and
        conditions of the Subcontract:
        3.1.1. Drawings and Specifications Rider
        3.1.2. Schedule Rider
        3.1.3. Subcontract Job Procedures Rider
        3.1.4. Equipment Rider
        3.1.5. Insurance and Bond Rider




                                                                                         Insight 00276
           Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 4 of 92
                                                                                               Page 4 of 22


       3.1.6. Subcontracting Plan Rider
       3.1.7. Unauthorized Aliens Rider
       3.1.8. Labor Standards Rider
       3.1.9. Restrictions on Certain Foreign Purchases Rider
       3.1.10. FAR and DFARS Incorporation Rider
       3.1.11. Deleted
       3.1.12. Restrictions on Subcontractor Sales to the Government Rider
       3.1.13. Toxic Chemical Release Reporting Rider
       3.1.14. Anti-Kickback Procedures and Limitation on Payments to Influence Rider
       3.1.15. Overtime Compensation Rider
       3.1.16. Utilization of IO, IOEE and NH SBC Rider
       3.1.17. Protecting the Government’s Interest Rider
       3.1.18. Transportation of Supplies by Sea Rider
       3.1.19. Reporting of Foreign Taxes Rider
       The Contract Documents and Riders attached hereto are incorporated herewith and made a part
       hereof as if fully set forth. In the event of any conflict, the terms of this Agreement shall control,
       except that those provisions requiring the greater quantity and the higher quality in relation to the
       Work shall in all instances prevail.

SECTION 4. CONTRACT SUM / PAYMENT / FIXED PRICE

4.1    Contractor agrees to pay Subcontractor for the performance of its work as herein provided the
       total sum of:

       Eight Hundred Seven Thousand Seven Hundred Sixty-Six Dollars and 00 Cents
($807,766.00) *Total sum includes 20 month lease payments

4.2    As said Work progresses, Contractor shall make prompt monthly payments (subject to retention
       and in proportion to amounts received from Owner for the work of Subcontractor), PROVIDED,
       HOWEVER, that Subcontractor complies with Contractor's Procedures for Payment, a copy of
       which are included in SUBCONTRACT JOB PROCEDURES RIDER and Contractor has been
       paid for that work by Owner. Except where prohibited by local law, payment by Owner to
       Contractor is a condition precedent to payment to Subcontractor unless the failure to receive
       payment from Owner is solely caused by the failure of Contractor. This payment provision also
       applies to the obligations of Contractor’s surety under any surety bond issued for the Project.

4.3.   Final payment to Subcontractor shall be due, within thirty (30) days after Subcontractor's work is
       fully completed in all respects (including submission of record drawings and operation manuals),
       finally approved and accepted by Owner and Contractor has been paid for that work by Owner.
       Except where prohibited by local law, payment by Owner to Contractor is a condition precedent to
       payment to Subcontractor unless the failure to receive payment from the Owner is solely caused
       by the failure or default of Contractor. This payment condition also applies to the obligation of
       Contractor’s surety on any surety bond issued for the Project. Such payment shall not affect
       Subcontractor's warranty obligations. Contractor reserves the right to offset from any payments
       due Subcontractor on this Subcontract for any sums owed by Subcontractor to Contractor under
       this or any other contract or transaction between Subcontractor and Contractor.

4.4.   In the event that owner does not pay Contractor for Subcontractor’s work for any reason which is
       not the fault of Subcontractor, Subcontractor agrees to allow Contractor to exhaust all necessary
       remedies against owner to collect this sum prior to the institution of any proceedings by
       Subcontractor against Contractor. Subcontractor further agrees to participate as necessary to
       support Contractor in such proceedings. In the event that Subcontractor must institute
       proceedings before all rights and remedies against Owner have been exhausted in order to
       protect Subcontractor’s mechanic’s lien or bond filing periods, Subcontractor agrees to stay any
       enforcement proceedings against Contractor and its surety to allow the parties to first exhaust all




                                                                                             Insight 00277
           Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 5 of 92
                                                                                                 Page 5 of 22


       remedies against the owner provided that Contractor and its surety first agree in writing to the
       tolling of any limitations of actions against themselves for payment on this contract.

4.5.   Contractor shall have the right to withhold payment from Subcontractor:
       (a) if Contractor is notified of liens or claims of unpaid suppliers, laborers or other bills associated
       with Subcontractor’s performance, including withholding taxes or pension contributions, or
       penalties thereon in an amount sufficient to fully cover such exposure and Contractor’s damages
       as a result,
       (b) in addition to the liquidated damages stated in Section2, paragraph 12 above, out of monies
       otherwise due to Subcontractor, the sum of the actual cost of Contractor's per day loss for each
       and every day required to complete the Work beyond the time allowed in this Subcontract or the
       Project Schedule therefore
       (c) if Subcontractor defaults in the performance of its obligations and Contractor incurs or
       reasonably anticipates that it will incur expense as a result (including delay claims from others);
       (d) any sum due or to become due to Subcontractor regarding any other subcontract or project for
       which Subcontractor has performed or is performing work for Contractor for the reasons stated
       above.

4.6.   Subcontractor agrees that any money received from Contractor on this Project shall be used
       exclusively for the prosecution of this Project, and none will be diverted to satisfy other obligations
       of Subcontractor. Subcontractor agrees that all funds received from Contractor shall be treated as
       trust funds solely for the benefit of the suppliers and sub-subcontractors, and Subcontractor shall
       have no interest in these payments except to the extent that they exceed the value of the claims
       of subcontractors, suppliers and laborers for the work performed by them. Contractor shall have
       the right to issue joint checks to Subcontractor and its lower tier subcontractors and suppliers on
       this Project when, in the sole discretion of Contractor, joint checks are deemed necessary to fulfill
       the intent of this Contract.

4.7.   Acceptance of periodic progress payments by Subcontractor shall constitute a waiver of any and
       all claims against Contractor and its surety existing at the time of payment unless such claim or
       claims have been made timely and in writing in accordance with the requirements of this
       Subcontract.


SECTION 5. EXAMINATION OF DOCUMENTS AND SITE / FLOW DOWN

5.1.   Subcontractor hereby acknowledges that it has examined: (1) the Contract Documents for the
       entire Project of which the Work covered by this Subcontract is a part; (2) the site where the Work
       is to be performed; (3) all approaches and access to the site; and (4) all laws, ordinances, codes
       or regulations which might affect the Work and all other matters potentially affecting
       Subcontractor’s performance. Contractor makes no representations to Subcontractor, express or
       implied, regarding site conditions. Subcontractor agrees that it accepts and will be bound by all
       requirements and conditions of the Contract Documents and this Subcontract, insofar as they
       relate to the Work covered by this Subcontract, and its work will be in compliance with such
       documents, including all labor, materials, services, reports, attendance at meetings, tests,
       working drawings, permits, inspection certificates, indemnities and guarantees, whether specified,
       indicated, or reasonably intended by all portions of the Contract Documents (herein collectively
       referred to as "the Work").

5.2.   Subcontractor agrees to be bound, with respect to its Work, by all the terms and provisions of the
       Contract Documents by which Contractor is bound to the Owner, and to assume toward
       Contractor all of the obligations and responsibilities that Contractor by the Contract Documents
       assumes toward Owner, except as expressly provided herein. Contractor shall have the benefit
       of all rights, remedies and redress against Subcontractor which Owner, under the Contract
       Documents, has against the Contractor.




                                                                                               Insight 00278
           Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 6 of 92
                                                                                               Page 6 of 22


5.3.   The Work covered by this Subcontract is to be done under the direction of Contractor, and to the
       satisfaction of Contractor, Owner, and the Architect or Engineer employed by Owner or
       Contractor, if any. Subcontractor shall not communicate directly with Owner, Architect or
       Engineer without Contractor's prior written consent.

5.4.   Contractor’s confidentiality obligations with respect to the Owner shall flow down and become
       obligations of the Subcontractor. Contractor shall maintain all information related to the Work or
       obtained during the performance of the Work in a confidential manner and shall not disclose any
       such information except to the extent required to perform the Work hereunder, as required by law
       or as otherwise permitted by Contractor.

SECTION 6. SCHEDULE AND PERFORMANCE OF WORK

6.1.   Time is of the essence on the Project. To that end, the Subcontractor agrees that:
       (a) All work must be commenced within two days from Contractor’s written Notice to Proceed with
       the Work to Subcontractor and completed in accordance with the SCHEDULE RIDER.
       (b) Subcontractor shall at all times schedule and supply the required materials and skilled
       workmen in sufficient quantities and numbers and with sufficient tools and equipment to perform
       the Work efficiently and expeditiously using the highest level of skill, care and attention; add extra
       manpower or shifts as necessary to maintain job progress; and shall cooperate in coordinating its
       work with other contractors in order that the Work will proceed on the schedule required by the
       Contract Documents.
       (c) Subcontractor shall cooperate with Contractor in preparation and adjustment of progress
       schedules of any type, including CPM scheduling, relating to Subcontractor's Work, and further
       agrees to carry on the Work within the time set forth therein or in any updating thereof. Non-
       response to distributed construction schedules constitutes acceptance by Subcontractor of the
       information shown therein and agreement to adhere to the adjusted schedule.
       (d) Subcontractor shall not proceed, except at its own risk and expense, if it has reason to believe
       that the work of any contractor is insufficient or faulty, or will result in any damages or additional
       costs, or if Subcontractor is aware of any conflicts, discrepancies or errors in the Contract relating
       to Subcontractor's Work, until it shall have received the written instructions from Contractor with
       respect to them. (e) Subcontractor agrees to abide by Contractor's Procedures as set forth on
       SUBCONTRACTOR JOB PROCEDURES RIDER hereto.

6.2.   Contractor shall have the right to amend or modify schedules, suspend, delay or accelerate the
       Work, in whole or in part, alter the commencement or execution of the Work and vary the
       sequence thereof without compensation to the Subcontractor. Subcontractor’s remedies shall be
       in accordance with Section 24 of this Subcontract. All approved changes to the Schedule Rider
       are incorporated herewith as an integral part of this Subcontract.

SECTION 7. ACCEPTANCE OF WORK AND PAYMENT

7.1.   No payment, other than final payment by Contractor to Subcontractor, shall constitute an
       acceptance of any work or material. Final payment shall not constitute a waiver of claims by
       Contractor, arising from (a) unsettled liens, (b) faulty work or failure to comply with the plans and
       specifications or failure to perform any warranty or guaranty work, or (c) claims previously made
       against Subcontractor and still unsettled. Acceptance of final payment by Subcontractor shall
       constitute a release and waiver of all claims against Contractor, its surety and Owner and
       Owner's property, except for claims for which notice has been given or which are specifically
       reserved in final payment. Occupancy or use of the Project prior to final acceptance shall not
       relieve Subcontractor of its full obligations under this Subcontract.

SECTION 8. SHOP DRAWINGS AND SUBMITTALS

8.1    In accordance with Defense Federal Acquisition Regulation Supplement (DFARS) Clause
       252.227-7003, (a) Shop drawings for construction means drawings, submitted to the Government




                                                                                             Insight 00279
           Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 7 of 92
                                                                                                Page 7 of 22


       by the Construction Contractor, subcontractor or any lower-tier subcontractor pursuant to a
       construction contract, showing in detail (i) the proposed fabrication and assembly of structural
       elements and (ii) the installation (i.e., form, fit, and attachment details) of materials or equipment.
       The Government may duplicate, use, and disclose in any manner and for any purpose shop
       drawings delivered under this contract, and (b) This clause, including this paragraph (b), shall be
       included in all subcontracts hereunder at any tier.

8.2.   Subcontractor shall submit to Contractor, within the period set forth in the Contract Documents, or
       as Contractor may reasonably require, complete product data, shop drawings, catalog cuts and/or
       samples as are required by the Contract Documents. Approval of any such drawings, data
       catalog cuts and/or samples or other submittals shall not relieve Subcontractor of any
       responsibility for execution of the Work in accordance with the requirements of the Contract
       Documents. Such approvals are for the limited purpose of checking for conformance with
       information given to Subcontractor and the design concept expressed in the Contract Documents.
       The procedure for submittals is included in the SUBCONTRACTOR JOB PROCEDURES RIDER
       to this Subcontract.

8.3.   No substitutions or deviations from the drawings and/or specifications will be allowed except upon
       written consent of Contractor.

8.4.   Subcontractor shall furnish maintenance and operation manuals for all equipment, materials and
       “as built” drawings as required by the Contract Documents.

SECTION 9. PROTECTION OF PERSONS AND PROPERTY

9.1.   Subcontractor shall be responsible for initiating, maintaining and supervising all safety
       precautions and programs in connection with its Work, including placement of barricades,
       warning signs and lights, and for posting all necessary notices and warnings. It shall take all
       reasonable precautions for the safety of, and shall provide all reasonable protection to prevent
       damage, injury or loss to the Work, all persons and property which might be affected, whether on
       or outside the boundaries of the Project.

9.2.   Subcontractor is required to comply with OSHA requirements for providing fire extinguishers and
       provide supervision of welding operations and similar sources of fire ignition.

9.3.   Subcontractor shall designate a responsible member of its organization at the site whose duty
       shall be the prevention of accidents. This person shall be Subcontractor's superintendent unless
       otherwise designated in writing by Subcontractor to Contractor.

9.4.   Subcontractor shall notify Contractor of any injury to its employees, or employees of sub-
       subcontractors, immediately.

9.5.   Contractor's Superintendent has the authority to stop the work of any subcontractor not in
       compliance with this section until such time as the unsafe conditions are corrected.

9.6.   Subcontractor shall include sub-sections 9.1 through 9.5 above in all its sub-subcontracts.
       Subcontractor shall nevertheless remain responsible for all record-keeping, notification and
       posting requirements, and for all violations of law, citations, fines or penalties assessed against
       any of its sub-subcontractors.

9.7.   Subcontractor shall keep the Project clean and free from accumulation of trash, rubbish and
       debris caused by Subcontractor’s work.

9.8    In accordance with Federal Acquisition Regulation (FAR) Clause 52.236-13
       (a) The Subcontractor shall provide and maintain work environments and procedures which will—




                                                                                              Insight 00280
            Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 8 of 92
                                                                                               Page 8 of 22


           (1) Safeguard the public and Government personnel, property, materials, supplies, and
           equipment exposed to Subcontractor operations and activities;
           (2) Avoid interruptions of Government operations and delays in project completion dates; and
           (3) Control costs in the performance of this contract.
      (b) For these purposes on contracts for construction or dismantling, demolition, or removal of
           improvements, the Subcontractor shall—
           (1) Provide appropriate safety barricades, signs, and signal lights;
           (2) Comply with the standards issued by the Secretary of Labor at 29 CFR Part 1926 and
           29 CFR Part 1910; and
           (3) Ensure that any additional measures the Contracting Officer determines to be reasonably
           necessary for the purposes are taken.
      (c) If this contract is for construction or dismantling, demolition or removal of improvements with
           any Department of Defense agency or component, the Subcontractor shall comply with all
           pertinent provisions of the latest version of U.S. Army Corps of Engineers Safety and Health
           Requirements Manual, EM 385-1-1, in effect on the date of the solicitation.
      (d) Whenever the Contracting Officer becomes aware of any noncompliance with these
           requirements or any condition which poses a serious or imminent danger to the health or
           safety of the public or Government personnel, the Contracting Officer shall notify the
           Contractor orally, with written confirmation, and request immediate initiation of corrective
           action. Following receipt by the Contractor of such notice from the Contracting Officer, the
           Contractor shall notify the Subcontractor orally, with written confirmation, and request
           immediate initiation of corrective action. This notice, when delivered to the Subcontractor or
           the Subcontractor’s representative at the work site, shall be deemed sufficient notice of the
           noncompliance and that corrective action is required. After receiving the notice, the
           Subcontractor shall immediately take corrective action. If the Subcontractor fails or refuses to
           promptly take corrective action, the Contracting Officer may issue an order stopping all or
           part of the Work until satisfactory corrective action has been taken. The Subcontractor shall
           not be entitled to any equitable adjustment of the contract price or extension of the
           performance schedule on any stop work order issued under this clause.
      (e) The Subcontractor shall insert this clause, including this paragraph (e), with appropriate
           changes in the designation of the parties, in subcontracts.
SECTION 10. AUTHORIZED REPRESENTATIVES

10.1.   Contractor shall appoint a Project Manager and a Superintendent with authority to act on its
        behalf regarding this Project. All communication from suppliers and subcontractors regarding the
        Project shall come through the Project Manager or his designee. Contractor's Superintendent has
        authority limited to performing the Project Work as described in the Contract Documents. He is
        authorized to act on behalf of Contractor to coordinate and supervise the activities of all
        subcontractors and suppliers. The Superintendent is responsible for assuring compliance with
        quality and safety standards of the Project.

10.2.   Subcontractor shall assign to the Work a competent and reliable Project Manager or
        Superintendent who shall have full and final authority to act for Subcontractor. All notices required
        to be given to Subcontractor under this or other Contract Documents shall be directed to this
        Subcontractor representative. This representative is required to attend all job site meetings
        unless excused by Contractor, and to be prepared to respond to all questions on behalf of
        Subcontractor. Absence from any meeting constitutes agreement by Subcontractor to comply
        with all decisions and directives issued during the meeting.

SECTION 11. TEMPORARY FACILITIES AND POWER




                                                                                             Insight 00281
            Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 9 of 92
                                                                                                 Page 9 of 22



11.1.   Unless otherwise provided herein, Subcontractor shall furnish all temporary structures, scaffolds,
        lights, power, utilities, hoists, fuel, expendable supplies, shelters, building or fire protection, and
        other facilities of every type and description required for the proper, efficient and expeditious
        execution of the Work. Subcontractor shall obtain Contractor's approval prior to locating any
        temporary structures on the job site.

11.2.   Subcontractor shall perform all unloading, hoisting, rigging, and final placement of materials
        installed under this Subcontract.

SECTION 12. CHANGES

12.1.   It is agreed that Contractor may at any time by a written order, and without notice to
        Subcontractor's surety, make changes to this Subcontract and the Work. Subcontractor shall
        within the period set forth in the Contract Documents, if any, or, if no time sooner is so stated,
        within ten (10) days after receipt, provide a detailed cost breakdown necessary to comply with
        such change order and, upon direction of Contractor, comply with change orders without delay. If
        Subcontractor, for any reason, is unable to provide such cost breakdown within the period stated
        herein, Subcontractor, within that period, shall notify Contractor of such inability. Contractor and
        Subcontractor shall then negotiate in good faith for a mutually acceptable time period for
        Subcontractor to comply. Should notice not be received by Contractor within the time allowed, or
        submission of a detailed cost breakdown provided within the negotiated extended time period,
        then any change required shall be performed at no additional cost and with no revision to
        completions schedule. The responses to proposal change requests shall be submitted in
        accordance with the Contract Documents.

12.2.   If such change results in an increase or decrease in the amount due to Contractor by Owner or in
        the amount of time required for Subcontractor's performance, as allowed by Owner, this
        Subcontract shall be modified in writing accordingly. Change orders signed by Contractor and
        Subcontractor shall represent complete agreement on any and all claims for extra compensation
        or extensions of subcontract time (including, but not limited to, any accumulated impact costs).

12.3    No extra work, changes in the work, or changes in the scope of work under this Subcontract will
        be recognized or paid for unless the same are agreed to in writing before the changes are made,
        unless Contractor directs Subcontractor to proceed in writing, without such an agreement.
        Pending such determination, and notwithstanding any dispute under this Subcontract,
        Subcontractor shall continue with the Work hereunder and proceed to perform the Work directed
        by Contractor. Failure of Subcontractor to promptly perform all changes whether or not an
        agreement to a Subcontract adjustment has been reached shall constitute a default. Failure of
        Subcontractor to obtain a written change order or change directive from Contractor prior to
        performance of the Work shall conclusively constitute a waiver of any and all claims by
        Subcontractor for additional compensation or an extension of subcontract time to perform the
        Work.

SECTION 13. PERFORMANCE AND PAYMENT BONDS

13.1.   (A) If required by the Contract Documents, or Contractor prior to the signing of this Subcontract,
        or (B) at the request of Contractor at any time after signing or acceptance of the Subcontract,
        Subcontractor shall furnish a performance and/or a payment bond in an amount and from a
        surety satisfactory to Contractor. The premium for such bonds shall be borne and paid by
        Subcontractor in the event such bonds are required at the time specified in (A) above, and by
        Contractor in the event such bonds are required at any time specified in (B) above.

13.2.   The performance and payment bonds must be submitted, in triplicate, on forms acceptable to
        Contractor. No progress payment, or failure to retain any percentage payable to Subcontractor, or
        any change in the Work or time of performance, or any other condition of this Subcontract shall




                                                                                               Insight 00282
           Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 10 of 92
                                                                                              Page 10 of 22


        release or discharge to any extent whatsoever Subcontractor's surety, nor shall Contractor have
        any duty to notify Subcontractor's surety of any such action or inaction.

13.3.   No payment shall be made to Subcontractor until such bonds are received by Contractor. Should
        Subcontractor undertake to perform work after bonds have been requested by Contractor,
        Subcontractor shall do so at the risk of nonpayment in the event that it does not comply with this
        Section.

13.4.   Failure to obtain bonds, or to keep same in full force and effect, within three (3) working days
        after written notice from Contractor, shall constitute a default on the part of Subcontractor.

SECTION 14. INSURANCE AND INDEMNITY

14.1.   Subcontractor shall maintain at its expense such workers' compensation, employers' liability,
        public liability and property damage liability insurance, which includes Contractor and Owner as
        additional insured’s on a primary and non-contributory basis including coverage for products and
        completed operations, and in such form and in such minimum amounts as may be specified by
        the INSURANCE AND BOND REQUIREMENTS RIDER, or otherwise prescribed herein by
        Contractor. Subcontractor shall require each of its sub-subcontractors to procure adequate
        insurance to cover their portion of the total insurance requirements on INSURANCE AND BOND
        REQUIREMENTS RIDER.

14.2.   One (1) copy of certificates of all such insurance shall be submitted to Contractor before this
        Subcontract shall be valid, and shall contain a provision that the insurance therein listed shall not
        be canceled or materially changed by the insurance company named therein without giving at
        least thirty (30) advance written notice of cancellation of any material change, by registered mail
        to Contractor. No work shall be performed by Subcontractor until evidence of insurance is
        received by Contractor. In the event of cancellation or any material change, Contractor shall have
        the option to terminate this Subcontract for default, or to procure the insurance coverage required
        at Subcontractor's expense and deduct that expense from the Subcontract sum.

14.3.   Subcontractor and its surety waive any right of subrogation against Contractor and Owner on
        Builder's Risk or Contractor's Equipment Insurance policies issued in its name. Subcontractor
        shall require its Sub-Subcontractors to provide similar waivers of subrogation.

14.4.   To the fullest extent allowed by law, and notwithstanding any such insurance, Subcontractor shall
        defend, indemnity and hold harmless Owner, Contractor and Owner or Contractor's Designers,
        and each of them, from and against all liability, loss, cost, expense, including attorney fees, and
        claims for (a) bodily injuries, including death, disability or disease, to any and all persons
        whomsoever, (b) property damage, (c) infringement of patent, trademark, license or copyright,
        and (d) any other damage or expense, including attorneys’ fees, arising out of the performance of
        the Subcontract (including, but not limited to, mechanic’s liens, defective performance of the
        Work, non-conforming work, delays in performance of the Work, and all assessments, fines and
        penalties from authorities having jurisdiction over the Work), to the extent, caused or alleged to
        be caused in whole or in part by the acts or omissions of Subcontractor or anyone for whom
        Subcontractor is legally responsible. It shall not be a defense to Subcontractor’s obligations under
        this paragraph that any other party, including Contractor, is alleged to also be responsible for the
        loss or damage claimed. Notwithstanding anything above, Subcontractor has no liability to
        indemnify an indemnitee to the extent that any damages are caused by the acts or omissions of
        the indemnitee or by anyone for whom the indemnitee is legally responsible and Subcontractor, in
        any event is only liable for damages to extent Subcontractor or anyone for whom Subcontractor is
        responsible caused the damage by acts or omissions regardless of the allegations.

14.5.   Subcontractor’s obligations under this Section shall not be limited by any limitation or amount or
        type of damages, compensation, or benefits payable by or for the Subcontractor under Workmen




                                                                                             Insight 00283
           Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 11 of 92
                                                                                            Page 11 of 22


        or Workmen’s Compensation Acts, Disability Benefit Acts, or other employee benefit acts, such
        immunity and related defenses being expressly waived hereby.

SECTION 15. LICENSURE

15.1.   Subcontractor represents that, to the extent required by law, it is duly licensed as a construction
        contractor for the type of work covered by this Subcontract. In the event that Subcontractor shall
        fail to obtain or maintain required licenses and any cost or loss results to Contractor,
        Subcontractor shall reimburse Contractor for its expenses, or Contractor may retain from the
        Subcontract sum funds an amount sufficient to cover such cost or loss.

15.2    Subcontractor represents that for any Work undertaken and to the extent required by law, it is
        duly licensed and accredited as a designer or consultant for the type of work covered by this
        Subcontract. In the event that Subcontractor shall fail to obtain or maintain required licenses or
        accreditations and any cost or loss results to Contractor, Subcontractor shall reimburse
        Contractor for its expenses, or Contractor may retain from the Subcontract sum an amount
        sufficient to cover any cost or loss to Contractor.

SECTION 16. TAXES AND COMPLIANCE WITH LAWS

16.1.   Subcontractor shall: (a) bear and pay all taxes (federal, state and municipal payroll, excise, use
        and sales, and any and all other levies or taxes imposed) related to its Work; (b) secure and pay
        for all necessary permits and governmental fees, licenses and inspections; and (c) pay any and
        all contributions or taxes for unemployment insurance, old age retirement benefits, pensions or
        annuities, now or thereafter imposed by any governmental authority, and all contributions to
        pension, welfare and benefit plans for persons employed by Subcontractor on work performed
        under the terms of this Subcontract.

16.2.   Subcontractor agrees to be fully responsible for complying with all federal, state or local laws,
        ordinances, rules, regulations, administrative orders, including but not limited to, where
        applicable, Prevailing Wage Law (40 USC §1341, et seq.) (29 CFR 5.5.(a)(1)-(10)); Contract
        Work Hours and Safety Standards Act (40 USC §327-333); Copeland Anti Kickback Act (18 USC
        §874) Davis Bacon Act (40 USC §276); Clean Air Act (42 USC §7401, et seq.); Federal Water
        Pollution Control Act (33 USC §1251, et seq.); Byrd Anti Lobbying Amendment (31 USC §1352);
        Americans With Disabilities Act (42 USC §12101, et seq.); Age Discrimination in Employment Act
        (29 USC §621) (29 CFR 1625-27); Family Medical Leave Act (29 USC §2601) (29 CFR Part 825);
        Immigration Reform and Control Act (29 USC §793); I-9 Requirements; and Occupational Safety
        and Health Act (29 USC § 651, et seq.) and such other laws as are applicable to Subcontractor's
        performance of the Work under this Subcontract and which are incorporated by reference herein.
        Subcontractor shall defend, indemnify and hold harmless Contractor on account of any violations
        by Subcontractor of applicable law. Subcontractor shall include all requirements of this Section
        and the following FAR clauses in all of its lower tier subcontracts.

16.3.1 (a) “Segregated facilities,” as used in this clause, means any waiting rooms, work areas, rest
       rooms and wash rooms, restaurants and other eating areas, time clocks, locker rooms and other
       storage or dressing areas, parking lots, drinking fountains, recreation or entertainment areas,
       transportation, and housing facilities provided for employees, that are segregated by explicit
       directive or are in fact segregated on the basis of race, color, religion, sex, sexual orientation,
       gender identity, or national origin because of written or oral policies or employee custom. The
       term does not include separate or single-user rest rooms or necessary dressing or sleeping areas
       provided to assure privacy between the sexes.
       (b) The Subcontractor agrees that it does not and will not maintain or provide for its employees
       any segregated facilities at any of its establishments, and that it does not and will not permit its
       employees to perform their services at any location under its control where segregated facilities
       are maintained. The Subcontractor agrees that a breach of this clause is a violation of the Equal
       Opportunity clause in the Contract Documents.




                                                                                            Insight 00284
           Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 12 of 92
                                                                                             Page 12 of 22


        (c) The Subcontractor shall include this clause in every subcontract and purchase order that is
        subject to the Equal Opportunity clause of the Contract Documents.

16.3.2 Subcontractor agrees to provide Contractor with a copy of the E-Verify screen with
       Subcontractor’s information as proof of Subcontractor’s enrollment. A presidential executive
       order and subsequent Federal Acquisition Regulation (FAR) rule requires federal contractors to
       use E-Verify to electronically verify the employment eligibility of employees working under
       covered federal contracts. The order and rule reinforce federal government policy that the federal
       government does business only with organizations that have a legal workforce. Federal
       Acquisition Regulation (FAR) E-Verify Clause 52.222-54 is incorporated herein by reference.

16.3.3 In accordance with Federal Acquisition Regulation (FAR) Clause 52.203-15 (a) the Subcontractor
       shall post notice of employees rights and remedies for whistleblower protections provided under
       section 1553 of the American Recovery and Reinvestment Act of 2009(Pub. L. 11-5), and (b) the
       Subcontractor shall include the substance of this clause including this (b) in all subcontracts.

16.3.4 Subcontractor acknowledges the incorporation by reference of certain Federal Acquisition
       Regulations into this Subcontract and shall provide promptly to Contractor, upon request, the
       information necessary for Contractor to comply with FAR 52.204-10(3), Reporting Executive
       Compensation and First-Tier Subcontract Awards Requirement, which states, in part:

                  52.204-10, Reporting Executive Compensation and First –Tier Subcontract
            Awards requirement.
                   (3) Unless otherwise directed by the contracting officer, by the end of the month
            following the month of a first-tier subcontract with a value of $25,000 or more, and
            annually thereafter, the Contractor shall report the names and total compensation of
            each of the five most highly compensated executives for each first-tier subcontractor
            for the subcontractor’s preceding completed fiscal year at http://www.fsrs.gov, if—
                      (i) In the subcontractor’s preceding fiscal year, the subcontractor received—
                          (A) 80 percent or more of its annual gross revenues from Federal
                      contracts (and subcontracts), loans, grants (and subgrants) and cooperative
                      agreements; and
                          (B) $25,000,000 or more in annual gross revenues from Federal contracts
                      (and subcontracts), loans, grants (and subgrants) and cooperative
                      agreements; and
                      (ii) The public does not have access to information about the compensation
                  of the executives through periodic reports filed under section 13(a) or 15(d) of
                  the Securities Exchange Act of 1934 (15 U.S.C. 78m(a), 78o(d)) or section 6104
                  of the Internal Revenue Code of 1986. (To determine if the public has access to
                  the compensation information, see the U.S. Security and Exchange Commission
                  total compensation filings at http://www.sec.gov/answers/execomp.htm.)

16.3.5 In accordance with Federal Acquisition Regulation (FAR) Clauses 52.227-1 & 52.227-2,
       1. (a) The Government authorizes and consents to all use and manufacture, in performing this
           contract or any subcontract at any tier, of any invention described in and covered by a United
           States patent—
               (1) Embodied in the structure or composition of any article the delivery of which is
           accepted by the Government under this contract; or
               (2) Used in machinery, tools, or methods whose use necessarily results from compliance
           by the Subcontractor or a subcontractor with (i) specifications or written provisions forming a
           part of this contract or (ii) specific written instructions given by the Contracting Officer
           directing the manner of performance. the entire liability to the Government for infringement of




                                                                                             Insight 00285
           Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 13 of 92
                                                                                               Page 13 of 22


             a United States patent shall be determined solely by the provisions of the indemnity clause, if
             any, included in this contract or any subcontract hereunder (including any lower-tier
             subcontract), and the Government assumes liability for all other infringement to the extent of
             the authorization and consent hereinabove granted.
        (b) The Subcontractor shall include the substance of this clause, including this paragraph (b), in
             all subcontracts that are expected to exceed the simplified acquisition threshold. However,
             omission of this clause from any subcontract, including those at or below the simplified
             acquisition threshold, does not affect this authorization and consent.
                  2. (a) The Subcontractor shall report to the Contracting Officer, promptly and in
            reasonable written detail, each notice or claim of patent or copyright infringement based on the
            performance of this contract of which the Subcontractor has knowledge.
                  (b) In the event of any claim or suit against the Government on account of any alleged
                  patent or copyright infringement arising out of the performance of this contract or out of
                  the use of any supplies furnished or work or services performed under this contract, the
                  Subcontractor shall furnish to the Government, when requested by the Contracting
                  Officer, all evidence and information in the Subcontractor’s possession pertaining to such
                  claim or suit. Such evidence and information shall be furnished at the expense of the
                  Government except where the Subcontractor has agreed to indemnify the Government.
        (c) The Subcontractor shall include the substance of this clause, including this paragraph (c), in
             all subcontracts that are expected to exceed the simplified acquisition threshold.

    16.3.6 In accordance with Defense Federal Acquisition Regulation Supplement (DFARS) clause
           252.204-7000,
           (a) the Subcontractor shall not release to anyone outside the Subcontractor's organization
               any unclassified information, regardless of medium (e.g., film, tape, document),
               pertaining to any part of this contract or any program related to this contract, unless—
               (1) The Contracting Officer has given prior written approval; or
               (2) The information is otherwise in the public domain before the date of release.
           (b) Requests for approval shall identify the specific information to be released, the medium to be
               used, and the purpose for the release. The Subcontractor shall submit its request through the
               Contractor to the Contracting Officer at least 45 days before the proposed date for release.
           (c) The Subcontractor agrees to include a similar requirement in each subcontract under this
               contract. Subcontractors shall submit requests for authorization to release through the
               Contractor to the Contracting Officer.

SECTION 17. WARRANTY

17.1.   Subcontractor, in addition to all other guaranties and warranties contained in this Subcontract or
        in the Contract Documents, and not in limitation of Contractor's other legal rights, warrants that
        the Work shall be performed in strict and absolute accordance with the Contract Documents, has
        been performed in a skillful and workmanlike manner, and that all equipment, material, and
        articles incorporated into the Work covered by this contract shall be new and of the most suitable
        grade for the purpose intended, unless otherwise specifically provided in this contract.
        References in the specifications to equipment, material, articles, or patented processes by trade
        name, make, or catalog number, shall be regarded as establishing a standard of quality and shall
        not be construed as limiting competition. The Subcontractor may, at its option, use any
        equipment, material, article, or process that, in the judgment of the Contracting Officer, is equal to
        that named in the specifications, unless otherwise specifically provided in this contract.
        Subcontractor warrants that the Work shall be free from defects or deficiencies not inherent in the
        quality of work required, and shall, within the applicable warranty period specified in the Contract
        Documents, remove, replace and/or repair at its own expense and at the option and convenience
        of Owner, anything done or furnished hereunder with respect to which defects or malfunctions
        may appear, regardless of expiration of manufacturers' guaranties or warranties, without cost, as
        directed by Contractor. Subcontractor shall also pay all damages incurred and costs necessary to
        remove, replace and/or repair any other work which may be damaged in removing, replacing




                                                                                               Insight 00286
           Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 14 of 92
                                                                                               Page 14 of 22


        and/or repairing any portion of the Work. Contractor may demand assurance, by bond or
        otherwise, from Subcontractor that it will abide by its warranty as specified herein.

SECTION 18. NOTICES/SUBMISSIONS

18.1.   All notices and other documents required under this Subcontract or the Contract Documents shall
        be addressed to the parties' offices located at the address given on the signature page of this
        Subcontract, with a copy to the Project Office of the parties until such time as they may designate
        otherwise in writing. All written notices required by this Subcontract or the Contract Documents
        shall, if mailed, be deemed effective three (3) days after mailing; if hand delivered, they shall be
        deemed effective upon receipt by the party's Project Supervisor. If Subcontractor submits to
        Contractor any written notice or submittal which Contractor is then, in turn, required to submit to
        others, Subcontractor shall provide its written notice or information to Contractor in sufficient time
        to allow Contractor to prepare and submit its notice.

SECTION 19. INSPECTIONS OF WORK AND CORRECTIONS OF DEFECTS

19.1.   Subcontractor shall cooperate in all inspections, and shall provide adequate and safe facilities for
        such inspections at all times, and at all places, whether on the Project site or elsewhere, of its
        materials, equipment and work in process. Contractor shall have the authority to reject work
        which does not conform to the Contract Documents. Subcontractor shall immediately, but in no
        event later than twenty-four (24) hours after receiving written notice from Contractor, proceed to
        take down all portions of the Work that are deemed defective under the Contract Documents and
        shall make good, at its own expense, all work of others damaged or destroyed thereby and
        replace all such damaged, destroyed or defective work with proper and acceptable work in
        accordance with the Contract Documents, and diligently proceed with the Work thereafter. If
        Subcontractor does not make good such work, as provided herein, Contractor, without further
        notice to Subcontractor, may by appropriate modification make good the deficiencies and deduct
        the reasonable cost thereof from payment due Subcontractor.

SECTION 20. DEFAULT

20.1.   In the event that Subcontractor shall at any time fail to abide by the terms of this Subcontract,
        including failure to carry out the Work, after receiving five (5) working days receiving written
        notice thereof; become insolvent, make any assignment for the benefit of creditors, or file or
        become involved in any reorganization or other proceeding in bankruptcy; or become involved in
        labor difficulties as a result of Subcontractor's breach of a collective bargaining agreement,
        Subcontractor shall be deemed to be in default.

20.2.   In addition to any other rights or remedies, Contractor shall have the right to either cure the
        particular default by whatever means Contractor deems appropriate while continuing to keep this
        Subcontract in full force and effect, or to terminate the entire Subcontract. In either event,
        Contractor shall have the right to take possession of the Work terminated, and complete it by
        whatever method Contractor may deem most appropriate, and to use whatever materials, tools,
        or equipment of Subcontractor which are on the premises, which Contractor may need to
        complete the Work.

20.3.   Contractor shall have the right to withhold further payment from Subcontractor in an amount
        sufficient to compensate Contractor for all of its expenses, including administrative expenses, in
        completing the Work, and should Contractor elect to perform any of this Work itself, it shall be
        entitled to a reasonable profit as well. If such sum exceeds the amount due to Subcontractor,
        Subcontractor shall pay the difference immediately. Subcontractor grants to Contractor a security
        interest in and lien on its tools, appliances, materials and equipment for Contractor's benefit to
        insure performance of these obligations.




                                                                                              Insight 00287
           Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 15 of 92
                                                                                                 Page 15 of 22


20.4.   In the event that Contractor terminates the employment of Subcontractor under this Section,
        Contractor may (but shall not be obligated to) assume obligations, commitments and unsettled
        claims that Subcontractor has previously undertaken in connection with said Work. Subcontractor
        shall execute and deliver all such papers and take all such steps, including the legal assignments
        of Subcontractor's subcontracts, purchase orders and other contractual rights, as Contractor may
        require for the purposes of fully vesting in Contractor all Subcontractor's right and benefits
        thereunder.

20.5    Any failure of Contractor at any time, to declare Subcontractor to be in default, or to enforce any
        of the terms or conditions of this Subcontract shall not constitute a waiver of them, or of
        Contractor's right to avail itself of such remedies as it may have for any breach of such terms or
        conditions.

20.6    In the event that termination of Subcontractor is later determined not to have been at the fault of
        Subcontractor, then such termination shall be deemed a termination for the convenience of
        Contractor; and Contractor agrees that for such termination Subcontractor shall be entitled to
        recover from Contractor the actual costs of performance of the Work in accordance with the
        Subcontract prior to termination together with a proportionate share of earned overhead and
        profit. Subcontractor shall be entitled to such costs and damages as are allowable under FAR
        Parts 31 and 49 for a termination for convenience. This Section provides Subcontractor's
        exclusive remedy for termination and all other claims and damages are expressly waived by
        Subcontractor.

SECTION 21. NO-FAULT TERMINATION

21.1.   In the event that the Contract between Contractor and Owner is terminated or the Project is
        halted under the terms of the Contract Documents, or by order of a court or other public authority,
        then Contractor by written notice shall have the right to terminate and cancel this Subcontract, or
        any portion thereof which is included in a portion so affected. In such event, Contractor shall not
        be liable to Subcontractor and Subcontractor expressly waives the right to any claim for any
        greater sum than that which Contractor receives from Owner or other party on behalf of
        Subcontractor.

SECTION 22. SUBCONTRACTOR'S LIABILITY FOR DAMAGE OR DELAY

22.1.   If any costs, expenses or damages, including liquidated damages, are assessed or recovered
        against Contractor by Owner or others pursuant to the provisions of the Contract Documents or
        by law, or Contractor incurs any costs in connection therewith (including attorneys’ fees), the
        same shall be borne and paid Subcontractor to the full extent that Subcontractor shall be
        responsible for the acts, failures or delays, subjecting Contractor to such liability. However, this
        section shall not limit Subcontractor’s liability to Contractor for Contractor’s actual damages
        caused by Subcontractor, including extended general conditions and consequential damages. In
        the event that multiple parties are responsible for portions of the delay, Contractor shall have the
        right to reasonably apportion such damages and such apportionment shall be final, binding and
        conclusive upon Subcontractor subject to Subcontractor’s rights under Section 25. Contractor
        may thereafter withhold from payment to Subcontractor any such costs, expenses or damages
        incurred by Contractor or assessed and/or recovered against Contractor.

SECTION 23. LIENS

23.1.   Subcontractor shall fully protect, indemnify, defend and hold harmless Contractor and Owner
        from and against any and all liens, claims, security interests or conditional bills of sale (hereinafter
        collectively referred to as "liens") of laborers, mechanics, or material men of Subcontractor and
        subcontractors of Subcontractor.




                                                                                                Insight 00288
           Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 16 of 92
                                                                                                Page 16 of 22


23.2.   In the event that any such lien shall be filed, Subcontractor shall promptly remove or discharge
        same by bonding, payment or otherwise, and if Subcontractor shall fail to bond, remove or
        discharge the same within five (5) days after delivery of written notice from Contractor, Contractor
        shall have the right to remove and discharge the same by bonding, payment or otherwise, in its
        sole discretion, in order to protect its interest and as authorized agent of Subcontractor at the
        expense of Subcontractor. Subcontractor shall be responsible for payment of Contractor's costs
        and expenses in connection therewith.


SECTION 24. REQUEST FOR EXTENSION OF TIME FOR DELAY / NO DAMAGES FOR DELAY

24.1.   Should Subcontractor's work be delayed or interfered with by any acts of Owner, Contractor or
        other subcontractor or Contractor, or by any excusable delay allowed to Contractor by the terms
        of the Contract with Owner, Subcontractor may submit to Contractor a request for extension of
        time for the performance of this Subcontract. Should Contractor be granted an extension covering
        such request by Owner, Contractor shall allow Subcontractor's request to the extent allowed by
        Owner. No allowance for extension of time shall be claimed by Subcontractor or granted by
        Contractor, unless Subcontractor shall have made written request to Contractor for such an
        extension within two (2) working days after the cause for such extension occurred, giving full
        details as to the cause of the alleged delays, and Subcontractor shall have, during each two-week
        period thereafter within which a delay is claimed, notified Contractor of the number of days for
        which such extension is requested during such period.

24.2.   Subcontractor waives the right to claim and recover from Contractor any impact costs or
        damages for delay, hindrance, interference, or improperly timed activities in the performance of
        the Work of this Subcontract except as may otherwise be recovered by Contractor for and on
        behalf of Subcontractor under Section 25. An extension of time for performance of the Work shall
        be Subcontractor’s sole and exclusive remedy for delay, except as otherwise provided herein.


SECTION 25. SUBCONTRACTOR'S DISPUTES RIGHTS

25.1.   Subcontractor agrees to make no direct claims against Owner, its agents, servants, employees,
        and consultants, successors and assigns, concerning the Project or this Subcontract except as
        otherwise provided herein; and, in such cases, only with Contractor’s prior written consent.
        Subcontractor agrees that all of Subcontractor’s rights and claims shall be governed exclusively
        by this Agreement. If Subcontractor makes a claim of any nature, it agrees to present such claim
        to Contractor in writing, with full documentation, in time to allow Contractor, if appropriate, to take
        the action required by Contract Documents for passing through and asserting claims against the
        Owner. Subcontractor agrees to take all actions required under the Contract Documents
        concerning submission of claims in sufficient time to allow Contractor an opportunity for review
        prior to required deadlines. Subcontractor further agrees to cooperate fully in the furnishing of
        documents, statements, witnesses as Contractor may request. Subcontractor agrees to pay or
        reimburse Contractor for its share of costs and expenses incurred in connection with any such
        claim.

25.2.   As claims ultimately based on the actions or inactions of Owner that are pursued by Contractor to
        the ultimate final conclusion, it is expressly understood and agreed that as to any and all
        materials or services furnished or agreed to be furnished by Subcontractor, and as to any and all
        damages or delays, if any, incurred by Subcontractor in connection with this construction project,
        Contractor shall be liable to Subcontractor to the same extent that the Owner is liable to
        Contractor, but never to any greater extent than the Owner is liable to, and has paid, Contractor.
        If Subcontractor's claim is asserted by Contractor against the Owner, Subcontractor agrees to be
        bound to Contractor to the same extent Contractor is bound to the Owner by the dispute
        resolution procedures found in the Contract Documents and the final decision relating to such
        claim, whether such decision is an administrative determination or a finding of a court or other




                                                                                               Insight 00289
           Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 17 of 92
                                                                                              Page 17 of 22


        tribunal, and whether or not Subcontractor is a party to such proceeding. Receipt of payment
        from Owner to Contractor for any extra work, damages for delay, suspension of the Work, interest
        on late payment and any other claims including, but not limited to, termination costs, shall be a
        condition precedent to the right of Subcontractor to receive payment from Contractor for such
        costs, damages or claims, unless the extra work was ordered by Contractor solely for the benefit
        of Contractor or the claim results solely from the fault of Contractor, as long as Contractor
        promptly and reasonably pursues Subcontractor’s claims to a final conclusion. In any event,
        Subcontractor shall not be entitled to recover unexpended overhead or unearned profit.

25.3.   If Subcontractor wishes to pursue any proceedings beyond submission of a claim, Contractor
        agrees to cooperate, provided that Subcontractor fully indemnifies Contractor, against the cost
        and expense, including attorneys' fees, on account thereof. Contractor assumes no fiduciary duty
        or responsibility to Subcontractor to prosecute Subcontractor’s claim and reserves the right to
        abandon to Subcontractor any claim by giving notice to Subcontractor that Contractor will no
        longer prosecute such claim. In such event, Subcontractor shall have the right to prosecute such
        claim in the name of Contractor, but at Subcontractor's own cost and expense and in the forum
        required by the Contract Documents. If the claim is denied and there is no further appeals that
        either Subcontractor or Contractor elects to make or the amount is not recovered or collected,
        Subcontractor shall release Contractor from any and all liability to Subcontractor for such claim
        and damages.

25.4.   Subcontractor agrees to exhaust all remedies which are available to it through Contractor prior to
        instituting any other dispute resolution procedures; and in the event separate dispute resolution
        procedures are instituted prior to the exhaustion of such remedies, Subcontractor agrees to stay
        such procedures pending Contractor's exhaustion of Subcontractor's remedies against Owner.
        Any stay shall apply equally to Contractor’s surety and any mechanic’s lien foreclosure action.

25.5.   No unresolved dispute shall interfere with the progress of construction, and Subcontractor shall
        proceed with its work as directed by Contractor.

25.6.   Any and all claims of Subcontractor not passed through and asserted against the Owner as
        provided in this Section shall be resolved first by mediation with Contractor. The cost thereof
        shall be borne equally by Subcontractor and Contractor. Either party may demand mediation by
        written request delivered to the other. Mediation shall proceed promptly but no later than thirty
        (30) days after written demand unless otherwise agreed to by the parties. The mediator shall be
        selected by mutual agreement. The location of the mediation shall be Merriam, Kansas, unless
        an alternate site is otherwise mutually agreed by the parties. If either party refuses mediation
        under this Section, mediation shall proceed under the administration of the American Arbitration
        Association, Construction Industry Mediation Rules, and this Section may be enforced in any
        court of law having jurisdiction thereof. Mediation shall be a precondition to arbitration.

25.7.   Claims not passed through to the Owner or resolved by mediation shall be resolved arbitration
        under the administration of the American Arbitration Association and in accordance with the
        American Arbitration Association Rules for the Construction Industry. Subcontractor must assert
        in any demand for arbitration all claims then known to Subcontractor on which arbitration is
        demanded or permitted. Any actions or other proceedings instituted by Subcontractor against the
        Contractor or its surety or the Owner and its real estate shall be stayed by agreement or, if
        necessary, by any court of law having jurisdiction thereof, until such time as arbitration hereunder
        is concluded. The location or venue of the arbitration proceedings shall be Merriam, Kansas,
        unless an alternate site is otherwise mutually agreed to by the parties. Kansas substantive law
        shall apply to this Subcontract.

25.8.   Either Subcontractor or Contractor may consolidate an arbitration with any other arbitration
        provided that (1) the arbitration agreement governing the other arbitration permits it, (2) the
        arbitration to be consolidated substantially involves common issues of law or fact, and (3) the
        arbitrations involved apply materially similar procedural rules and methods of selecting arbitrators.




                                                                                              Insight 00290
            Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 18 of 92
                                                                                                 Page 18 of 22



25.9.   Either Subcontractor or Contractor may include by joinder any person or entity substantially
        involved in a common question of law or fact whose presence is required for complete relief
        provided that such party to be joined consents to such joinder.

25.10. Any arbitration award shall be final and binding upon Contractor and Subcontractor and judgment
       upon such award may be entered in accordance with applicable law by any court having
       jurisdiction thereof.

25.11. This arbitration clause is subject to and controlled by the Federal Arbitration Act.

25.12. The costs of any binding dispute resolution exclusive of attorney’s fees shall be awarded to the
       prevailing party as determined by the adjudicator of the dispute.

25.13. Contractor shall determine whether the claim or claims submitted by Subcontractor should be a
       pass through claim or claims to be asserted against Owner under Sections 25.1 through 25.5
       above or a claim under Sections 25.6 through 25.12. Contractor’s determination shall be final,
       conclusive and binding upon Subcontractor and not independently subject to either arbitration or
       litigation. Contractor shall not be required to pass through to Owner any claim of Subcontractor
       which Contractor deems inappropriate under the Contract Documents or law.


SECTION 26. WAIVER OF CONSEQUENTIAL DAMAGES

Except for liquidated damages provided by this Subcontract, or as a pass through damage from Owner,
and excluding losses covered by insurance required by the Subcontract, Subcontractor waives the right to
claim and receive any consequential damages from Contractor and agrees to obtain similar consequential
damage waivers from its lower tier subcontractors, if any. Consequential damages shall include, but not
be limited to, rental expense, loss of use, loss of income, loss of profits, loss of financing, loss of bonding,
loss of business and business reputation, loss of management and employee productivity or the services
of such persons, expenses of Subcontractor’s principal office (including personnel stationed therein), and
any other consequential damages due to termination.

SECTION 27. CLASSIFICATION OF WORKMEN/IMMIGRATION LAW COMPLIANCE

Subcontractor shall not misclassify any workmen furnishing labor to Subcontractor under this Subcontract
as an independent contractor when such workmen should be classified as an employee under applicable
law and, shall not employ workmen on the Project Work site who are not lawfully authorized to perform
work under Federal law, including the Immigration Reform and Control Act of 1986.

SECTION 28.      DESIGN SERVICES

28.1    Subcontractor shall provide or furnish professional design services only to the extent specifically
required by this Subcontract and the Scope of Work; or, if the Subcontractor otherwise needs to provide
such services relative to Subcontractor’s construction means, methods, techniques, sequences or
procedures.

28.2     Subcontractor shall provide or furnish all such services in accordance with applicable local law
and with the care of skill ordinarily employed by members of the design profession practicing under
similar conditions at the time and locality where the Project is designed and constructed.

28.3    If professional design services by a design professional related to components, systems,
materials or equipment are specifically required of Subcontractor by this Subcontract and/or the Contract
Documents between Owner and contractor incorporated herewith, Contractor (or Owner or Contractor’s
design professionals) shall specify for Subcontractor all performance and design criteria that such
professional services must satisfy.




                                                                                                Insight 00291
            Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 19 of 92
                                                                                                 Page 19 of 22



28.4      Subcontractor shall cause all such professional services to be furnished by properly licensed
design professionals who are licensed to practice their profession as required in the jurisdiction where the
Project is located and whose signature and seal shall appear on all drawings, calculations, specifications,
certifications, shop drawings and other submittals prepared by such design professional.

28.5     Shop drawings and other submittals related to the Scope of Work designed by such professional,
if prepared by others, shall bear such professional’s written approval when submitted to Contractor.

28.6      Design professionals furnishing such services shall certify to Subcontractor and Contractor that
the documents or services provided and to which the certificates relates: (1) are consistent with the
criteria provided by Owner and/or Contractor (except to the extent otherwise noted in the documents); (2)
comply with applicable professional practice standards; (3) comply with applicable laws, codes,
ordinances, rules or regulations governing such design; and (4) that Subcontractor, Contractor and
Owner may rely on such representations contained in the certification.

28.7     All construction documents including technical drawings, specifications, designs, architectural and
derivative works (Documents) prepared by Subcontractor, its employees, or Subcontractor’s independent
design professionals and consultants, whether in electronic form or otherwise, are for use solely with
respect to the performance of the Subcontractor’s Work and construction of the Project. This provision
includes any design services furnished by Subcontractor for the Project prior to the date of this
Subcontract Agreement.

         Subcontractor shall be deemed the author and owner and shall retain all applicable common law,
statutory and other reserved rights, including copyrights, in such Documents; except to the extent that
Subcontractor grants to contractor an irrevocable, non-exclusive license, or property right, to reproduce,
use and distribute such Documents for the sole purpose of constructing the Project. Such non-exclusive
license may be assigned by Contractor to Owner. Subcontractor shall obtain a similar non-exclusive
license for contractor, in writing, from its independent design professionals and consultants.

         Subcontractor shall defend, indemnify and hold harmless Contractor, and its assignee, of and
from, any and all, claims demands, suits on petition or complaint, liability, loss, costs, and expense,
including attorneys’ fees, arising from or out of any of Subcontractor’s services and designs furnished
herein, including, but not limited to, any copyright infringement claims of other designers relative to the
documents provided herein.

        Except as otherwise authorized by Contractor in writing, Subcontractor shall not use, reuse,
permit the use or reuse, or furnish to others for use or reuse, either directly or indirectly, the Documents
and designs furnished by Subcontractor to contractor pursuant to this Agreement. Subcontractor shall
obtain a similar written restriction from its independent design professionals and consultants furnishing
design services and Documents for construction of the Project. This restriction on use of Documents and
design has been bargained for as part of the consideration of this Subcontract Agreement. Any
unauthorized use of the Documents by Subcontractor contrary to this Agreement shall entitle contractor to
seek relief in law or equity in any court having jurisdiction thereof in order to enforce the provisions of this
Agreement.

28.8    Subcontractor shall furnish evidence to Contractor that Subcontractor and its independent design
professionals and consultants have obtained design insurance specified in the Insurance Rider.

SECTION 29. ENFORCEMENT

29.1    Failure or delay of Contractor to require performance of any provision of this Subcontract shall not
        be deemed a waiver of Contractor’s rights to enforce such provision at a later date.

29.2    If any provision of this Subcontract is found unenforceable by any court or other tribunal,
        Contractor and Subcontractor agree that such provision shall be modified to the minimum extent




                                                                                                Insight 00292
           Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 20 of 92
                                                                                              Page 20 of 22


       necessary to render it enforceable and that the remainder of the Subcontract shall not otherwise
       be effected.

SECTION 30. LOWER TIER SUBCONTRACTORS

30.1   Subcontractor shall identify to Contractor all lower tier subcontractors and shall permit Contractor
       reasonable objection thereto.

30.2   Subcontractor shall require all lower tier subcontractors to be bound to the Contract Documents
       and this Agreement in the same manner that Subcontractor is bound to Contractor, and
       Contractor is bound to Owner.

SECTION 31. NON-DISCRIMINATION

During the performance of this contract, the Subcontractor shall comply with Executive Orders 11246 and
13672:

31.1   The Subcontractor shall not discriminate against any employee or applicant for employment
       because of race, color, religion, sex, sexual orientation, gender identity, or national origin. The
       Subcontractor shall take affirmative action to ensure that applicants are employed, and that
       employees are treated during employment, without regard to their race, color, religion, sex,
       sexual orientation, gender identity, or national origin. Such action shall include, but not be limited
       to the following: Employment, upgrading, demotion, or transfer, recruitment or recruitment
       advertising; layoff or termination; rates of pay or other forms of compensation; and selection for
       training, including apprenticeship. The Subcontractor agrees to post in conspicuous places,
       available to employees and applicants for employment, notices to be provided by the Contractor
       setting forth the provisions of this nondiscrimination clause.

31.2   The Subcontractor shall, in all solicitations or advertisements for employees placed by or on
       behalf of the Subcontractor, state that all qualified applicants will receive consideration for
       employment without regard to race, color, religion, sex, sexual orientation, gender identity, or
       national origin.

31.3   The Subcontractor shall send to each labor union or representative of workers with which
       Subcontractor has a collective bargaining agreement or other contract or understanding, a notice
       to be provided by the Contractor, advising the labor union or workers' representative of the
       Subcontractor's commitments under section 202 of Executive Order 11246 of September 24,
       1965, Executive Order 13672 of July 14, 2014, and shall post copies of the notice in conspicuous
       places available to employees and applicants for employment.

31.4   The Subcontractor shall comply with all provisions of Executive Order 11246 of September 24,
       1965, Executive Order 13672 of July 14, 2014, and of the rules, regulations, and relevant orders
       of the Secretary of Labor.

31.5   The Subcontractor shall furnish all information and reports required by Executive Order 11246 of
       September 24, 1965, Executive Order 13672 of July 14, 2014, and by the rules, regulations, and
       orders of the Secretary of Labor, or pursuant thereto, and will permit access to his books,
       records, and accounts by the contracting agency and the Secretary of Labor for purposes of
       investigation to ascertain compliance with such rules, regulations, and orders.

31.6   In the event of the Subcontractor's non-compliance with the nondiscrimination clauses of this
       contract or with any of such rules, regulations, or orders, this contract may be canceled,
       terminated or suspended in whole or in part and the Subcontractor may be declared ineligible for
       further Government contracts in accordance with procedures authorized in Executive Order




                                                                                             Insight 00293
           Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 21 of 92
                                                                                            Page 21 of 22


        11246 of September 24, 1965, Executive Order 13672 of July 14, 2014, and such other sanctions
        may be imposed and remedies invoked as provided in Executive Order 11246 of September 24,
        1965, Executive Order 13672 of July 14, 2014, or by rule, regulation, or order of the Secretary of
        Labor, or as otherwise provided by law.

31.7    the Subcontractor will include the provisions of paragraphs 31.1 through 31.7 in every
        subcontract or purchase order unless exempted by rules, regulations, or orders of the Secretary
        of Labor issued pursuant to section 204 of Executive Order 11246 of September 24, 1965,
        Executive Order 13672 of July 14, 2014, so that such provisions will be binding upon each of
        Subcontractor’s subcontractors or vendors. The Subcontractor will take such action with respect
        to any subcontract or purchase order as may be directed by the Secretary of Labor as a means of
        enforcing such provisions including sanctions for noncompliance: Provided, however, that in the
        event the Subcontractor becomes involved in, or is threatened with, litigation with a subcontractor
        or vendor as a result of such direction, the Subcontractor may request the United States to enter
        into such litigation to protect the interests of the United States.

SECTION 32. GOVERNING LAW

32.1    This Subcontract shall be governed by the laws of the State of Kansas.


SECTION 33. ELECTRONIC AND OTHER SIGNATURES

33.1    Contractor and Subcontractor agree that with respect to this Subcontract and any addendums,
        amendments, change orders or other supplementary documents requiring the signature of the
        parties, that in lieu of wet ink signatures, electronic signatures are acceptable, shall be binding
        upon the parties and shall not be denied legal effect, validity and enforceability solely because
        they are electronic in nature. ‘Electronic Signature’ means an electronic form, sound, symbol or
        process, attached to or logically associated with the contract or other record and executed or
        adopted by a person with intent to sign the record.

SECTION 34. NO ASSIGNMENT

Subcontractor shall not assign this Subcontract or the obligation undertaken by Subcontractor thereunder
without the prior express written consent of Contractor.

SECTION 35. FORCE MAJEURE

Neither Contractor nor Subcontractor shall be considered in default of the obligations of this Subcontract
to the extent it is established that performance is prevented by circumstances of force majeure which
arise after the date of this Subcontract and were not foreseeable. Force majeure shall suspend
performance until such circumstances are removed or abated. If not abated within thirty (30) days,
Contractor may elect to terminate this Subcontract for convenience. Subcontractor waives any damages
and claims for such termination except as otherwise received by Contractor from Owner for or on behalf
of Subcontractor.

SECTION 36. INTEGRATION CLAUSE

This Subcontract, together with all documents incorporated by reference, constitutes the entire agreement
between Contractor and Subcontractor.         All prior or contemporaneous proposals, negotiations,
communications, promises, commitments, understandings and agreements, oral or written, are merged
herein and superseded hereby. Subcontractor has not relied upon any statement or representation of
Contractor to enter into this Agreement.




                                                                                            Insight 00294
  Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 22 of 92




Tim Rogers, Project Executive


9/13/2017




                                                           Insight 00295
               Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 23 of 92
                   Exhibit "A" - Scope of Work Delineation of Responsibilities
                                                                             Project Description: 177' x 60' Modular Building
                                                                             Project Location:    Enid, OK
                                                                             Date:                11/2/2016



                                                                                  Responsibility:    X
                                                                                  Optional Item:     O

                                                                                                    Icon     Client      NIC
A:   Administration
1    Taxes (Taxes on Materials Only By Icon)                                                         X
2    Buy America Act                                                                                 X
3    Davis Bacon Wage Scale (Site Only)                                                              X
4    Bid Bonds                                                                                                            X
5    Payment & Performance Bonds                                                                                          X
6    Terms of Payment (Mutual Agreement, Established Prior to Contract Execution)                    X         X
7    Invoicing Procedure (Per Terms Of Payment)                                                      X
8    Site Access Security Requirements                                                                         X
9    Site Access Security Submittals For Clearance                                                   X
10   Building Permits                                                                                          X
11   Code & Design Criteria (IBC 2012)                                                               X
12   Force Protection Requirements Implemented                                                                            X
13   Design Submittal Process & Requirements                                                         X
14   Structural Design w/ Seals (Third Party)                                                        X
15   Electrical Design                                                                               X
16   Mechanical Design                                                                               X
17   Fire Alarm System Design                                                                        X
18   Fire Sprinkler System Design                                                                    X
19   Water Supply & Flow Testing For Fire Sprinkler System                                                     X
20   Sub-grade Foundation Design                                                                                          X
21   Geotech Report                                                                                                       X
22   Site Utility Systems Design                                                                                          X
23   Interior Furniture Design & Layout                                                                                   X
24   Site Lighting Design & Layout                                                                                        X
25   Sub-Floor Ventilation Design                                                                    X
26   Site Survey                                                                                                          X
27   Soils Testing                                                                                                        X
28   Utility Line Location/Dig Testing                                                                                    X
29   Site Environmental Study                                                                                             X
30   Storm Water Permits                                                                                                  X
31   Wetlands/Tree Harvesting Permits                                                                                     X
32   Site Accessibility For Equipment & Unit Delivery                                                          X
33   Close Out Documents (Modular Building Only, Electronic Format, One Hard Copy If Reqd)           X
34   Warranty (One Year Modular Building Only, Extended Warranties Avaliable for Purchase)           X
35   Building Turnover to Client (In an effort to keep the modular building installation cost        X
     minimal, Icon with client’s representative will perform one final completion building walk
     through inspection. Items identified as requiring additional attention will be noted and
     incorporated into a Punch List. Upon compilation and agreement between client and Icon of
     Punch List items, the items comprising the Punch List will be addressed. Upon completion of
     the Punch List, the building will be deemed accepted by the client. Any further items
     requiring attention will be addressed under the Icon warranty program.)

36 Client Renovation During Lease (Any Renovation To Be Approved By Icon Prior To Starting                     X
   Work. All Workmanship And Materials To Be Consistent With Original Building)




Delineation Of Responsibilities                           Page 1 of 7                                          Initials:_________

                                                                                                           Insight 00296
                Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 24 of 92
                                                                            Project Description: 177' x 60' Modular Building
                                                                            Project Location:    Enid, OK
                                                                            Date:                11/2/2016



                                                                                  Responsibility:    X
                                                                                  Optional Item:     O

                                                                                                    Icon     Client     NIC
B:   Site Work
1    Stake Site/Building Location                                                                    X         X
2    Confirmation of Site Elevations                                                                 X         X
3    Site Prep (Assumes Site Level Within 12" Across Building Footprint)                                       X
4    Site Demolition (Remove Existing Vegetation, Trees, Utilities, Etc.)                                                X
5    Site Excavation (Cut/Fill as Required to Level Building Footprint)                                                  X
6    Dust Control                                                                                                        X
7    Excavation For Pit Set Building/Concrete Footings                                                                   X
8    Sub-Floor Drainage                                                                                                  X
9    Installation of Foundation System (Grade Set Pre-Cast Concrete Or ABS Pads)                     X
10   Installation of Modular Building Pier System (Block Dry Stack Piers)                            X
11   Modular Building Anchoring System                                                               X
12   Soil Treatment/Termite Control                                                                                      X
13   Sub-Floor Ventilation System (Ventilated Skirt)                                                 X
14   Installation of Perimeter Stem Wall Including Backfill                                                              X
15   Lockable Access Hatch                                                                                               X
16   Security Fencing/Barricades During Construction                                                                     X
17   Dumpsters                                                                                       X
18   Portable Toilets                                                                                X
19   Temporary Power & Water During Construction                                                               X
20   Delivery of Modular Units To Site Including Transportation Permits                              X
21   Staging of Modular Units At Site Awaiting Setup                                                 X         X
22   Modular Building Setup & Trimout                                                                X
23   Crane/Rigging If Required For Grade/Pit/Special Set Condition                                                       X
24   Frame and Install Perimeter Skirting (Material To Match Building Siding)                        X
25   Site Installed Building Finishes                                                                                    X
26   Site Applied Special Roof Systems                                                                                   X
27   Site Built Parapets/Mansards                                                                                        X
28   Site Built External Access Equipment                                                                                X
29   Site Installed Gutters & Downspouts                                                             X
30   Site Installed Building Lightning Protection (Lightning Rods)                                   X
31   Building Broom Clean Prior To Final Inspection                                                                      X
32   Final Clean                                                                                     X
33   Landings w/ Stairs & Handrails (Pressure Treated Lumber)                                        X
34   Main Entry Handicapped Ramp w/ Handrails (Pressure Treated Lumber)                              X
35   Dumpster Enclosure & Pad                                                                                            X
36   Site Fencing                                                                                                        X
37   Sidewalks                                                                                                           X
38   Parking Lot w/ Curbs                                                                                                X
39   Canopies/Custom Entries/Walkway Covers                                                                              X
40   Landscaping Design, Installation, & Irrigation                                                                      X
41   Site Accessibility - Site Must Be Available 7 Days/Week 24 Hrs/Day                                        X
42   Lease Final Walk Through (Client Will Be Required To Complete A Walkthrough of The              X         X
     Building With An Icon Representative To Identify Building Condition. Client Will Be
     Responsible For Repair Cost For Any Damages Not Considered Normal Wear And Tear)
43 Lease Tear Down & Remove (Includes Disconnect & Cap Utility Lines Within Building                 X
   Footprint. Existing Foundation/Sidewalks/Etc. To Be Left In Place. Icon Will Clear CMU
   Block/Loose Building Debris From Site. Building Must Be Clear Of Furniture, Fixtures, &
   Tenant Debris)

Delineation Of Responsibilities                           Page 2 of 7                                         Initials:_________


                                                                                                           Insight 00297
                 Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 25 of 92
                                                                               Project Description: 177' x 60' Modular Building
                                                                               Project Location:    Enid, OK
                                                                               Date:                11/2/2016



                                                                                    Responsibility:    X
                                                                                    Optional Item:     O

                                                                                                      Icon     Client      NIC
C:   Domestic Plumbing Site Work
1    Tap Existing Water Source At Site                                                                           X
2    Run Underground Water From Source To Building Line                                                          X
3    Water Pump/Water Meter If Required                                                                          X
4    Water Line Disinfecting/Testing                                                                             X
5    Pressure Regulator/Backflow Preventer If Required                                                           X
6    Manifold Water Lines Of Modular Building To Single Point                                          X
7    Final Connection of Domestic Water At Building Line                                               X
8    Tap Existing Sewer Lines or Existing Septic Tank At Site                                                    X
9    Run Underground Sewer From Source To Building Line                                                          X
10   Sewer Lift Station If Required                                                                              X
11   Manifold Sewer Under Floor Of Modular Building To Single Point                                    X
12   Final Connection of Sewer To Single Point at Building Line                                        X
D:   Gas/Air/Specialty Site Work
1    Tap Existing Gas Source At Site & Run Underground Gas From Source To Building Line                                     X
2    Manifold Gas Lines of Modular Building & Final Connection of Gas At Building Line                                      X
3    Install Air/Vac/Steam/Specialty Systems on Site Near Modular Building                                                  X
4    Install Air/Vac/Steam/Specialty Systems Piping Within Modular Building Including Testing                               X
5    Run & Connect Air/Vac/Steam/Specialty Systems to Modular Building                                                      X
E:   Electrical Site Work
1    Tap Existing Power Source at Site                                                                           X
2    Run Underground/Overhead Power From Source To Building                                                      X
3    New Power Transformer Including Pad If Required                                                             X
4    Emergency Power Generators w/ External Switch & Pad If Required                                             X
5    Manifold Electrical Sub-Panels To Single Point                                                    X
6    Main Disconnect or Main Panel At Building Exterior (Sized Per Design Requirements)                X
7    Meter If Required                                                                                           X
8    Ground Rod for Main Panel or Main Disconnect                                                                X
9    Final Connection of Power To Single Point at Building Line                                                  X
F:   Data/Communication Site Work
1    Connection of Building To Main Data/Communication Site Source                                               X
2    Run Underground Data/Comm From Source To Building Line                                                      X
3    Site Install of Data/Comm (Interior Wiring of Tele/Data Cable, See Section Q)                     X
4    Test of Data/Comm System Including Test Report                                                    X
5    Final Connection of Data/Comm System                                                                        X
6    Connection Of Building To Main Security/CCTV Site Source                                                               X
7    Run Underground Security/CCTV From Source To Building Line                                                             X
8    Site Installation of Security/CCTV (Icon Standard System, Wiring/Blocks)                                               X
9    Final Connection & Test of Security/CCTV System                                                                        X




Delineation Of Responsibilities                             Page 3 of 7                                          Initials:_________

                                                                                                             Insight 00298
                Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 26 of 92
                                                                                Project Description: 177' x 60' Modular Building
                                                                                Project Location:    Enid, OK
                                                                                Date:                11/2/2016



                                                                                     Responsibility:    X
                                                                                     Optional Item:     O

                                                                                                       Icon     Client      NIC
G:   Fire Suppression Plumbing Site Work
1    Tap Existing Fire Water Source At Site                                                                       X
2    Run Underground Fire Water From Source To Building Line, Includes PIV & Tamper Conduit                       X
3    Fire Water Tank/Pump                                                                                                    X
4    Field Installation/Completion of Fire Sprinkler System to Single Point Within Crawl Space          X
5    Final Connection of Fire Water Within Crawl Space of Building                                      X
6    Field Certification & Test Of Fire Sprinkler System                                                X
H:   Fire Alarm Site Work
1    Field Installation/Completion of Building Fire Alarm System (Gamewell E3)                          X
2    Run Underground To Fire Alarm Source                                                                                    X
3    Fire Alarm Transmitter (Monaco BTX-T)                                                              X
4    Final Connection & Test of Fire Alarm System                                                       X
5    Design & Installation of Mass Notification System (Gamewell E3)                                    X
6    Design & Installation of Nurse Call & Public Address Systems (Icon Standard, Pull Strings @        X
     Restrooms Only For Nurse Call)
7    Design & Layout of Public Address System (included)                                                X                    X
8    Design & Installation of Duress Systems                                                                                 X
I:   Fire Protection Plant Prep
1    Fire Alarm Boxes - Empty J-Boxes w/ 3/4" Sch. 40 Elec. PVC Conduit Stubbed Above Ceiling           X
2    Fire Alarm Power - 20 Amp Dedicated MC Cable Whip Above Ceiling Above Panel Location               X
3    Installation Of Fire Sprinkler System - Piping Runs & Prep For Site Completion                     X
4    Installation Of Riser w/Backflow Preventer                                                         X
5    Semi-Recessed Fire Extinguisher Cabinets @ Each Entry                                              X
6    Fire Extinguisher - ABC 10#                                                                        X
J:   Floor
1    Frame - Outrigger                                                                                  X
2    Running Gear - Remove and Return To Icon                                                           X
3    Bottom Board - Poly Simplex                                                                        X
4    Wood Joists - 2" x 8" #2 DF @ 16" OC or Per Design Requirements                                    X
5    Insulation - R-25 Fiberglass                                                                       X
6    Sub Floor - 3/4" T & G Advantech or Per Design Requirements                                        X
7    Floor Covering - 12" x 12" x 1/8" Vinyl Composite Tile "Cottage Tan"                               X
8    Floor Covering - 26oz Commercial Grade Carpet "Willow Wisp"                                        X
9    Floor Covering - Sheet Vinyl As Shown On Plans, Site Installed, Icon Standard                      X
10   Cove Base - 4" Vinyl Base "Fawn", 6" Vinyl Base @ Restrooms                                        X
11   Security Backing - 9 GA Expanded Steel Under Floor Decking                                                              X
K:   Roof
1    Frame - Laminated Plywood                                                                          X
2    Wood Rafters - 2" x 10" # 2 DF @ 24" OC or Per Design Requirements                                 X
3    Roofing - 45 Mil Black EPDM                                                                        X
4    Ceiling - 2' x 2' Dropped Acoustical Ceiling Tile                                                  X
5    Ceiling - 2' x 2' Dropped Moisture & Heat Resistant Ceiling Tile @ Shower Areas                    X
6    Ceiling Height - 7'-10"                                                                            X
7    Insulation - R-30 Fiberglass                                                                       X
8    Sheathing - 7/16" OSB or Per Design Requirements                                                   X
9    Trim - Match Building Siding                                                                       X
10   Roof Warranty - (1) One Year                                                                       X
11   Access Hatch w/ Ladder                                                                                                  X
12   Security Backing - 9 GA Expanded Metal                                                                                  X

Delineation Of Responsibilities                             Page 4 of 7                                           Initials:_________


                                                                                                              Insight 00299
                Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 27 of 92
                                                                             Project Description: 177' x 60' Modular Building
                                                                             Project Location:    Enid, OK
                                                                             Date:                11/2/2016



                                                                                  Responsibility:    X
                                                                                  Optional Item:     O

                                                                                                    Icon     Client      NIC
L:   Exterior Walls
1    Wood Stud Framing - 2" x 4" # 2 DF @ 16" OC or Per Design Requirements                          X
2    Insulation - R-13 Kraft Backed Fiberglass                                                       X
3    Interior Finish - See "Interior Walls" Section Below                                            X
4    Sheathing - 7/16" OSB w/ House Wrap                                                             X
5    Exterior Finish - 26 GA Prefinished Metal "R" Panel "Light Stone"                               X
6    Security Backing - 9 GA Expanded Metal                                                                               X
7    Fire Walls - Fire Rated Gypsum for 1 Hour Assembly                                                                   X
M:   Interior Walls
1    Wood Stud Framing - 2" x 4" # 2 DF @ 16" OC or Per Design Requirements                          X
2    Interior Wall Finish - 5/8" Vinyl Covered Gypsum "Ruff Stuff Frost"                             X
3    Interior Wall Finish - White Fiberglass Reinforced Panels Over Gypsum @ Shower Areas            X
4    Interior Wall Height - 8'-0" Nominal                                                            X
5    Corner Guards                                                                                                        X
6    Insulation - R-11 Fiberglass For Sound @ Restrooms Only                                         X
7    Security Backing - 9 GA Expanded Metal                                                                               X
8    X-Ray Shielding - 7' Tall Lead Lining or Extra Layer of Gypsum                                                       X
9    Fire Walls - Fire Rated Gypsum for 1 Hour Assembly                                                                   X
N:   Exterior Doors
1    Doors - 18 GA Steel, Paint To Match Exterior & Interior                                         X
2    Doors - Aluminum Storefront                                                                                          X
3    Frames - 16 GA Steel w/ 1 1/2 Pr Ball Bearing Hinges, Full Weather-stripping                    X
4    Glazing                                                                                                              X
5    Hardware - Grade 2 - Lever/Panic                                                                X
6    Construction Cores - Provided For Any & All Keyed Lockset Function Hardware                     X
7    Permanent Lock Cores - 7-Pin/Best/Other If Reqd. Total Purchase & Labor of Cores & Keys                   X
8    Confirmation of Door Hardware Function & Core/Key Information Prior to Plan Approval                      X
9    Security Locks - Card Readers/Electric Strikes                                                                       X
10   Closers - ADA Compliant                                                                         X
11   Kick Plates                                                                                                          X
O:   Interior Doors
1    Doors - Solid Core Prefinished Wood, Honey                                                      X
2    Frames - Knock Down                                                                             X
3    Glazing                                                                                                              X
4    Hardware - Grade 2 - Lever/Lever, Passage @ Common Areas, Entry/Storage As Applicable           X
5    Hardware - Push/Pull @ Multi-Use Restrooms, Privacy @ Single-Use Restrooms                      X
6    Construction Cores - Provided For Any & All Keyed Lockset Function Hardware                     X
7    Permanent Lock Cores - 7-Pin/Best/Other If Reqd. Total Purchase & Labor of Cores & Keys                   X
8    Confirmation of Door Hardware Function & Core/Key Information Prior to Plan Approval                      X
9    Security Locks - Card Readers/Electric Strikes                                                                       X
10   Closers - ADA Compliant                                                                                              X
11   Kick Plates                                                                                                          X
12   STC Rated Door Systems                                                                                               X
P:   Glass
1    Windows - 36x48 Bronze Aluminum Single Hung                                                                          X
2    Glazing - Dual/Clear/Low E                                                                                           X
3    Force Protection Framing & Laminated Glass                                                                           X
4    Interior Openings - Half Wall w/ Countertop @ Reception                                         X
5    Counter Shutters @ Interior Openings                                                                                 X

Delineation Of Responsibilities                           Page 5 of 7                                          Initials:_________


                                                                                                           Insight 00300
                 Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 28 of 92
                                                                           Project Description: 177' x 60' Modular Building
                                                                           Project Location:    Enid, OK
                                                                           Date:                11/2/2016



                                                                                Responsibility:    X
                                                                                Optional Item:     O

                                                                                                  Icon     Client      NIC
Q:   Electrical
1    Service - 208Y/120V Three Phase                                                               X
2    Panels/Loadcenters - Clip On Breakers, Sized Per Code, Aluminum Buss                          X
3    Labeling Of Panel Boxes                                                                       X
4    Wiring- # 12 THHN AWG Minimum                                                                 X
5    Conduit - MC Cable                                                                            X
6    Interior Lights - 2' x 4' Recessed Lay-in T-8 Fluorescent (3-Tube)                            X
7    Exterior Lights - Fluorescent at Each Entry w/ Photocell                                      X
8    Exit/Emergency Lights w/ Battery Backup As Required By Code                                   X
9    Recepts - Duplex, 20 Amp                                                                      X
10   Dedicated Recepts - 20 Amp As Required                                                        X
11   GFI Recepts - 20 Amp As Required                                                              X
12   Service Outlets - Exterior Mounted For HVAC Units                                             X
13   Switches - 20 Amp                                                                             X
14   Ceiling Circuits - 20 Amp w/ 10' MC Whips As Req'd - Connections/Poles/Etc by Owner           X
15   Floor Boxes - Duplex w/ Cover Plate                                                                                X
16   Data/Comm Boxes - Empty J-Boxes w/ 3/4" Sch. 40 Elec. PVC Conduit Stubbed Above Ceiling       X
17   Data/Comm Wiring - (2) Cat6 Cables Above Ceiling w/ Hanger Supports To Comm Room Per          X
     Office                  3
18   Data/Comm Equipment - Patch Panels/110 Blocks                                                 X
19   Data/Comm Electronics - Routers/Switches/Etc.                                                           X
20   Cable Tray Above Ceiling                                                                                           X
21   CATV Wiring - Coax. Cable/AV Feed Cabling If Required                                                   X
R:   Plumbing
1    Water Line - PEX                                                                              X
2    Shutoff Valves - Chrome                                                                       X
3    Waste Line - PVC-DWV Sch 40 Drain, Waste & Vent w/ Multiple Drops                             X
4    Gas - Gastite or Equal                                                                                             X
5    Water Heaters - Electric, Sized Per Design Requirements                                       X
6    Lavatories - Wall Mount White Vitreous China                                                  X
7    Faucet - Center Set Paddle, ADA                                                               X
8    Toilets - White Vitreous Tank Type w/ Open Front Seat & Elongated Bowl                        X
9    Urinals - Wall Mount w/ Manual Flush Valve                                                                         X
10   Mop Sinks - Fiberglass With Legs, Goose Neck Faucet                                           X
11   Exterior Faucet - Freeze Resistant                                                            X
12   Water Cooler - Hi Lo ADA                                                                      X
13   Sinks - Commercial Stainless Steel w/ Swing Spout Faucet @ DTR's Only (4 Total)               O                    X
14   Showers - 39" x 39" Handicap Fiberglass Units W/ Seat, Grab Bars, Etc.                        X
15   Valve - Ice Maker/Coffee Maker                                                                                     X
16   Specialty - Eye Wash/Garbage Disposal/Etc                                                                          X
17   Equipment Prep - Water Lines & Drain/Vent Pipes Stubbed at Nearby Wall                        X
18   Equipment Install - Connections, Shut-Off Valves, Extensions to Units                                   X
19   Recessed Washer Boxes w/ Drain & Water Supply                                                                      X




Delineation Of Responsibilities                          Page 6 of 7                                         Initials:_________

                                                                                                         Insight 00301
                 Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 29 of 92
                                                                              Project Description: 177' x 60' Modular Building
                                                                              Project Location:    Enid, OK
                                                                              Date:                11/2/2016



                                                                                    Responsibility:    X
                                                                                    Optional Item:     O

                                                                                                      Icon     Client     NIC
S:   HVAC
1    Units - Wall Mount, Sized Per Design Requirements, 1PH Electric, Code Compliant                   X
2    Exterior Mounted Filters                                                                          X
3    Supply Duct - Galvanized Round Metal w/ Flex                                                      X
4    Return Duct - Galvanized Round Metal w/ Flex                                                      X
5    Registers - Adjustable                                                                            X
6    Grilles - White Steel                                                                             X
7    Thermostat - One Per Unit, Manual                                                                 X
8    Ceiling Mounted Exhaust Fans @ Restrooms, Sized Per Code                                          X
9    DedicatedMini-Split Unit @ Comm Room                                                              X
10   Additional Exhaust - Fume Hoods/Make-up Air Units                                                                     X
11   Special Requirements - Force Protection Air Intake Height Kit If Required                                             X
12   Energy Management System & Connection                                                                                 X
13   Special - Redundant Units/Emergency Shutoff/High Filtration                                                           X
14   Startup & Test At Plant                                                                           X
15   Test & Balance w/ Report                                                                          X
T:   Millwork
1    Cabinets - Light Oak Base & Overhead w/ Countertop @ DTR's (5 LF Per DTR)                         O                   X
2    Countertops - High Pressure Laminate w/ Integral Back Splash (5 LF Per DTR)                       O                   X
3    Medicine Cabinets/Specialty - High Load Lab Cabinets and/or Solid Surface Countertop                                  X
4    Shelves - Adjustable                                                                                                  X
5    Laundry Folding Table                                                                                                 X
U:   Accessories
1    Toilet Paper Dispenser - Single Roll                                                              X
2    Grab Bars - ADA Stainless Steel                                                                   X
3    Soap Dispenser - Wall Mounted Liquid                                                                                  X
4    Paper Towel Dispenser - Surface Mount Stainless Steel                                                                 X
5    Waste Receptacle - Surface Mount Stainless Steel                                                                      X
6    Mirrors - Wall Mounted Frameless @ Each Restroom Lavatory                                         X
7    Equipment Prep - Structural Design to Support Weight, Equip. Spec. Verified by Client             X
8    Equipment & Casework - New/Existing Provided & Installed After Icon SOW Complete                            X
9    Modesty Partitions - Prefinished Steel                                                                                X
10   Benches                                                                                                               X
11   Lockers                                                                                                               X
12   Appliances                                                                                                  X
13   Furniture                                                                                                   X
14   Signage                                                                                                     X
15   Phone Board - 1/2" Plywood w/ Fire Retardant Paint                                                X




Delineation Of Responsibilities                            Page 7 of 7                                          Initials:_________

                                                                                                             Insight 00302
                                                                                                                                                      Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 30 of 92




                                                                                                      Exhibit "B" - TPF Floor Plans - Preliminary

                                                                                                                                                                                              176' - 9"




                                                                                                                                                                                                                                                                                                                                                                            Department Legend
                                                                                                                                                                                                                                                                                                                                                           FEMALE
                                                                                                                                                               EDUC/TRAIN                 EDUC/TRAIN




                                                                          JANITOR
                                                                                                                 OFFICE                     MCC                                                                                   OFFICE   OFFICE            STERILE                 DECON            MALE LOCKER        MALE TLT       FEMALE TLT         LOCKER
                                                                                                                                                                SUPPORT                     OFFICE        OFFICE
                                 ELECT



                                                                                                                                                                                                                                                                                                                                                                              ADMINISTRATION
                                 ROOM




                                                               RISER
                                                                                                                  045                       047                                                                                    035      037                019                    018                 017              016             015               014
                                                                                                                                                                  042                                      023




                                                               FIRE
                                                 COMM                                                                                                                                        044
                                                 ROOM                                                           A: 118 SF                 A: 175 SF                                                                            A: 110 SF   A: 94 SF          A: 117 SF               A: 99 SF            A: 106 SF        A: 82 SF            A: 82 SF     A: 104 SF
                                                                                                                                                                  A: 144 SF                A: 99 SF       A: 100 SF
                                                                                                                P:117 SF                  P:193 SF                                                                             P:130 SF    P:83 SF           P:152 SF                P:55 SF             P:162 SF         P:58 SF             P:45 SF      P:144 SF
                                                                                                                                                                  P:156 SF                 P:112 SF       P:127 SF
                                                                                                                                                                                                                                                                                                                                                                              DENTAL
                                                                                                                                                                                                                                                                                                                                                                              LOGISTICS
                                                                                                                                                                                                                                                                                                                                                                              READINESS
                                                                                                                                                                                                                                                RECORDS
                                                                                                                                                                                                                      OFFICE                      13A
                                                                                                                                                      OFFICE                  OFFICE                                   020                                                                                                                                                    RMO
                                                                                                                                                       005                     008                                                               A: 99 SF
                                                                                                                                                                                                                      A: 179 SF                                                  CONFERENCE                                       SUPPLY
                                                OFFICE                 OFFICE                                                                                                                                                                    P:91 SF                             029                                            013
                                                                                                                                                                                                                      P:175 SF
                                                 206                    201                                                                           A: 88 SF
                                                                                                                                                      P:91 SF
                                                                                                                                                                              A: 88 SF
                                                                                                                                                                              P:92 SF                                                                                                  A: 254 SF                                  A: 272 SF
                                                                                                                                                                                                                                                                                                                                                                              SYSTEMS
                                               A: 226 SF               A: 115 SF                                                                                                                                                                                                       P:218 SF                                   P:217 SF
60' - 0"




                                               P:294 SF                P:103 SF
                                                                                                            OFFICE                  CONFERENCE                                                                                                                                                                                                                                TOPA
                                                                                                             057                        051
                                                                                                                                                                                                                                                 DENTAL
                                                                                                            A: 377 SF                                             OFFICE
                                                                                                            P:445 SF
                                                                                                                                     A: 328 SF
                                                                                                                                     P:350 SF
                                                                                                                                                                   006                                                                          RECEPTION
                                                                                                                                                                                                                                                   012                                                                                                                        TRICARE
                                               BMET                     EQUIP                                                                                                                                                                                              DTR                       DTR                         DENTAL LAB
                                                200                      203                                                                                     A: 306 SF                                                                                                 028                       030                            034
                                                                                                                                                                                                                                                 A: 224 SF
                                                                                                                                                                 P:219 SF
                                                                                                                                                                                                                                                 P:249 SF
                                              A: 226 SF                A: 115 SF                                                                                                                             WAITING                                                     A: 126 SF                 A: 123 SF                      A: 272 SF
                                              P:273 SF                  P:98 SF                                                                                                                              ROOM                                                        P:115 SF                  P:116 SF                       P:250 SF




                                         OFFICE
                                          062
                                         A: 201 SF                                                                                                                                                                                                                                              DARK ROOM
                                         P:260 SF          OFFICE                   OFFICE      OFFICE                  OFFICE          TRICARE        OFFICE                  OFFICE                                                                               X-RAY                          026                 DTR                        DTR      LAB SUPPLY
                                                            202                      207         208                     054              050           010                     011                                                                                  025                                               027                        032          036
                                                                                                                                                                                                                                                                                                 A: 88 SF
                                                           A: 110 SF                A: 110 SF   A: 110 SF               A: 110 SF        A: 111 SF    A: 111 SF               A: 110 SF                                                                            A: 152 SF                     P:73 SF             A: 128 SF                 A: 135 SF      A: 65 SF
                                                           P:103 SF                 P:207 SF    P:102 SF                P:108 SF          P:92 SF      P:88 SF                P:106 SF                                                                             P:150 SF                                          P:114 SF                  P:169 SF       P:59 SF




           TPF PHASE 1
1          SCALE: 1/8" = 1'-0"




                                                                                                                                                                                    Page 1 of 3

VANCE AFB                                                                                                                                                                                                                                                                                                                                                                PHASE 1 TPF PLAN
                                                                                                                                                                                                                                                                                                                                                                                                P1
                                                                                                                                                                                                                                                                                                                                                                                                 Insight 00303
                                                                                                                                              Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 31 of 92




                                                                                                                                                                                                                                                                                                                                              Department Legend




                                                                     JANITOR
                          ELECT
                          ROOM

                                                                                                                                                                                                                                                                                                     OFFICE




                                                        RISER
                                                                                                           OFFICE           PEDS WAITING                   PEDS EXAM                OFFICE     OFFICE             PEDS EXAM    LACTATION           OFFICE       OFFICE       OFFICE                                          OFFICE




                                                        FIRE
                                              COMM                                                          114                 133                           121                    148        122                  124          129               103          102          099                     098                     106
                                              ROOM
                                                                                                           A: 118 SF          A: 175 SF                     A: 144 SF               A: 99 SF   A: 100 SF           A: 110 SF    A: 94 SF          A: 117 SF     A: 99 SF     A: 106 SF               A: 172 SF               A: 104 SF          ADMINISTRATION
                                                                                                            P:68 SF           P:218 SF                      P:106 SF                P:111 SF   P:107 SF            P:102 SF     P:107 SF          P:106 SF      P:84 SF       P:87 SF                P:178 SF                P:106 SF

                                                                                                                                                                                                                                                                                                                                                LAB
                                                                                                                                                                                                                                                                                                                                                PRIMARY CARE

                                                                                                                                                                                                        IMMUNIZATION
                                                                                                                                                                                                                                                                                                                                                RADIOLOGY
                                                                                                                                                                                                            144                    BLOOD DRAW
                                      SIMULATION                                                                                                                                                                                       078
                                          096                    OFFICE
                                                                  131                                                                                                                                      A: 179 SF
                                                                                                                                                                                                           P:192 SF
                                                                                                                                                                                                                                      A: 119 SF                                                                                                 TOPA
                                        A: 226 SF                                                                                                                                                                                      P:76 SF
                                        P:264 SF                 A: 115 SF                                                                                                                                                                                          LAB
                                                                 P:107 SF                  NURSE STATION                                                                                                                                                            070
                                                                                                110                                        RECEPTION
                                                                                                                                                                                                                                           LAB RECEPTION         A: 793 SF
                                                                                                                                              135
                                                                                               A: 270 SF                                                                                                                                        076              P:778 SF
                                                                                               P:261 SF                                     A: 938 SF
                                                                                                                                            P:952 SF                                                                                          A: 65 SF
                                      ISOLATION                                                                                                                                                                                               P:68 SF
                                        ROOM                     ISO TLT                                                                                                                                                                                                                               OFFICE
                                         147                       146                                                                                                                                                                                                                                  087
                                                                                                                                                                                                                                   SPECIMEN TLT
                                       A: 226 SF                 A: 115 SF                                                                                                                                                             108                                                            A: 272 SF
                                       P:163 SF                   P:32 SF                                                                                                                                                                                                                             P:285 SF
                                                                                                                                                                                                                                       A: 89 SF
                                                                                                                                                                                                                                       P:90 SF




                                  OFFICE
                                   128
                                  A: 201 SF                                                                                                                                                                                                                   OFFICE                LAB OIC OFFICE                OFFICE
                                                      EXAM                      EXAM       OFFICE                 EXAM       EXAM               OFFICE                   EXAM                                                                                                                                                    STORE
                                  P:107 SF                                                                                                                                                                                                                     079                       066                       104
                                                       127                       117        118                    126        120                123                      125                                                                                                                                                    081/082

                                                     A: 110 SF                 A: 110 SF   A: 110 SF            A: 110 SF   A: 111 SF          A: 111 SF                A: 110 SF                                                                             A: 245 SF                  A: 128 SF               A: 135 SF       A: 65 SF
                                                     P:107 SF                  P:102 SF    P:108 SF             P:107 SF    P:107 SF           P:108 SF                 P:103 SF                                                                              P:267 SF                   P:100 SF                P:122 SF        P:35 SF




    TPF PHASE 2
1   SCALE: 1/8" = 1'-0"




                                                                                                                                                               Page 2 of 3


VANCE AFB                                                                                                                                                                                                                                                                                                                                   PHASE 2 TPF PLAN
                                                                                                                                                                                                                                                                                                                                                                  P2
                                                                                                                                                                                                                                                                                                                                                                   Insight 00304
                                                                                                                                       Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 32 of 92




                                                                                                                                                                                                                                                                                                        Department Legend




                                                                     JANITOR
                                                                                                          OFFICE          STORAGE                  OFFICE                  OFFICE              EYELANE     TECH OFFICE              EYE EXAM                   OFFICE                     OFFICE          ADMINISTRATION
                          ELECT
                          ROOM




                                                          RISER
                                                          FIRE
                                              COMM                                                         197              195                     198                     158                  172           167                     165                      190                        192
                                              ROOM
                                                                                                          A: 118 SF        A: 175 SF               A: 144 SF               A: 99 SF            A: 312 SF    A: 117 SF               A: 209 SF                 A: 172 SF                   A: 104 SF
                                                                                                          P:103 SF          P:70 SF                P:106 SF                P:67 SF             P:198 SF     P:120 SF                P:173 SF                  P:143 SF                     P:72 SF        FLIGHT MEDICINE
                                                                                                                                                                                                                                                                                                          LAB
                                                                                                                                                                                                                                                                                                          MISME
                                                                                                                                                          OFFICE                                                                                 VAULT      STORE
                                                                                                                                                           161                        OPTOMETRY                                                   186        188

                                                                   FLIGHT                                                                                A: 83 SF
                                                                                                                                                                                      RECEPTION
                                                                                                                                                                                         168                                                     A: 33 SF   A: 33 SF
                                                                                                                                                                                                                                                                                                          OPTOMETRY
                                                                                                                                                                                                                                                                               OFFICE
                                                                  RESPONSE                                                                               P:68 SF                                                                                 P:25 SF    P:17 SF             184
                                                                     183                                                                                                               A: 179 SF
                                                                                                                                                                                       P:186 SF                                                                               A: 119 SF                   PHARMACY
                                                                  A: 115 SF                                                                                                                                                                                                    P:76 SF
                                                                   P:90 SF                     OFFICE                     BREAK
                                                                                                196                        162
                                                                                                                                                                                                                    PHARMACY
                                                                                                                                                        PHA WAIT &                                                     173
                                                                                              A: 270 SF                   A: 600 SF
                                                                                                                                                        RECEPTION
                                                                                              P:191 SF                    P:480 SF
                                                                                                                                                           160                                                          A: 931 SF
                                                                                                                                                                                                                        P:862 SF
                                         OFFICE                                                                                                          A: 240 SF                                                                                           OFFICE/LAB
                                          180                                                                                                            P:239 SF                                                                                               193
                                        A: 226 SF                                                                                                                                                                                                              A: 272 SF
                                        P:113 SF                                                                                                                                                                                                               P:258 SF




                                  OFFICE
                                   170
                                                     OFFICE                     EXAM       OFFICE              EXAM          EXAM       OFFICE                  EXAM                                                                            OFFICE                  AUDIOMETER
                                  A: 201 SF           174                        171        175                 169           176        179                     178                                                                             191                        194
                                  P:109 SF
                                                     A: 110 SF                 A: 110 SF   A: 110 SF          A: 110 SF    A: 111 SF   A: 111 SF               A: 110 SF                                                                        A: 128 SF                  A: 135 SF
                                                     P:153 SF                  P:108 SF     P:75 SF           P:108 SF     P:113 SF    P:114 SF                P:113 SF                                                                          P:94 SF                   P:125 SF




    TPF PHASE 3
1   SCALE: 1/8" = 1'-0"




                                                                                                                                                   Page 3 of 3


VANCE AFB                                                                                                                                                                                                                                                                                             PHASE 3 TPF PLAN
                                                                                                                                                                                                                                                                                                                            P3
                                                                                                                                                                                                                                                                                                                             Insight 00305
Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 33 of 92




                                                         Insight 00306
      Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 34 of 92




Exhibit "D" - Phase 1 TPF Finish Floor Plan




                                                                       Insight 00307
        Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 35 of 92

          3.1.1. Drawings and Specifications Rider
                                                               Contract No. W9127S-13-D-6002
                                                                          Task Order No. 0006
                                                         United Excel Job Number: UE.16.0026


Contract Documents are as follows:


  1. Solicitation (also known as the ‘RFP’) for the renovation of Vance AFB Medical Clinic,
     USACE Solicitation No. W9127S-16-R-6019, dated July 15, 2016, which includes:
         a. Contract Requirements and Wage Determination Schedule
         b. Attachment 0 – Solicitation Scope of Work
         c. Attachment 1 – Bid Schedule / Pricing Schedule
         d. Attachments A through I, containing Project Description, Project Requirements,
             Existing conditions, Program for Design, applicable Design Standards, and
             outline specifications

  2. Amendments to the Solicitation as follows:
       a. Amendment 1, dated August 3, 2016
       b. Amendment 2, dated August 16, 2016
       c. Amendment 3, dated August 17, 2016
       d. Amendment 4, dated August 18, 2016

  3. Contractor’s Task Order Contract with the USACE #W9127S-13-D-6002-0006, dated
     September 30, 2016.




                                        Page 1 of 1

                                                                                Insight 00308
                                                                                                Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 36 of 92

                                                                                                               Design-Build Construction & Initial Outfitting (DBIO), Vance AFB, OK                                   3.1.2 - Schedule Rider                        November 29, 2016
ID                         Task Name                        Cal  Wk      Start      Finish    Predecessors                   October           January        April          July         October    January       April       July       October        January         April
                                                           Days Dys                                                  B       M     E          B     M     E     B     M       E       B   M     E   B     M    E     B     M    E     B   M     E       B     M      E     B      M
1 FY16 Vance Clinic Modernization                          1031 720 d Tue 10/11/16 Wed 8/7/19
2    Award                                                  1     0 d Tue 10/11/16 Tue 10/11/16                  10/11       Award
3    Setup / Distribute Agenda - KickOff Meeting            11    9 d Tue 10/11/16 Fri 10/21/16 2
4    Project Kick-off Meeting (Telecon)                     1     1 d Mon 10/24/16 Mon 10/24/16 3
5    Issue Notice to Proceed (NTP)                          1     0d    Tue 11/1/16 Tue 11/1/16 10SS                  11/1     Issue Notice to Proceed (NTP)
6    Design                                                380   266 d Tue 10/11/16 Wed 10/25/17
7       Design Charrette Preparation                        53   38 d Tue 10/11/16 Fri 12/2/16
8          Submit Resumes - Key/Select Support Personnel    21   15 d Tue 10/11/16 Mon 10/31/16 2
9          Prepare & Submit Contractor's DQC Plan           28   20 d Tue 10/11/16 Mon 11/7/16 2
10         Inventory (On Site, Coinciding w/ NTP)           4     4d    Tue 11/1/16   Fri 11/4/16 4FS+5 d
11         Inventory Data Scrub/PRCL Reconcile & Mapping    12   10 d Mon 11/7/16 Fri 11/18/16 10
12         Develop Typical Room Dwgs & SID/CID Options      32   23 d Tue 10/25/16 Fri 11/25/16 4
13         Prepare BIM Execution Plan                       23   17 d Tue 11/1/16 Wed 11/23/16 5
14         OPR; LEED; PFD; Room Template Document Prep      25   18 d Tue 11/1/16 Fri 11/25/16 5
15         Finalize Document Prep for Charrette             5     5 d Mon 11/28/16 Fri 12/2/16 12,13,14,11
16      Design Charrette                                    5     5 d Mon 12/5/16     Fri 12/9/16
17         Onsite Design Charrette & Site Investigation     5     5 d Mon 12/5/16     Fri 12/9/16 8FS+22 d,14,15,9           12/5      12/9
18         Destructive/Existing Conditions/HazMat Survey    4     4d    Mon 12/5/16 Thu 12/8/16 14,15
19         LEED / OPR Workshop                              1     1 d Wed 12/7/16 Wed 12/7/16 17SS+2 d
20      Submittal #1 - Prelim (Schematic/Concept -35%)      88   62 d Mon 12/12/16 Thu 3/9/17
21         Charrette Meeting Documentation                  5     5 d Mon 12/12/16 Fri 12/16/16 17
22         Revise Architectural Floor Plans                 16   11 d Mon 12/12/16 Tue 12/27/16 17
23         PRCL Reconcilliation (Mapping)                   18   13 d Mon 12/12/16 Thu 12/29/16 17
24         Develop RCP's, Lighting & Diffuser Layout        22   15 d Wed 12/28/16 Wed 1/18/17 22
25         Develop and Coordinate FFE/LVS Plans             14    9d    Fri 12/30/16 Thu 1/12/17 22,23
26         Develop Narratives, Executive Summary & OPR      15   10 d Wed 12/28/16 Wed 1/11/17 22,19,21
27         Finalize Electrical and LVS Device Placement     8     6d    Fri 1/13/17   Fri 1/20/17 25
28         Existing Conditions/HazMat Report                30   20 d Mon 12/12/16 Tue 1/10/17 18,17
29         Internal Review & Revise Submittal #1 Docs       9     7d    Mon 1/23/17 Tue 1/31/17 27,28,26,24
30         Submittal #1 - Printing & Shipping               6     4d    Wed 2/1/17    Mon 2/6/17 29
31         Design Submittal #1 (35%) - Submit to Govt       1     0d    Mon 2/6/17    Mon 2/6/17 30                                      2/6       Design Submittal #1 (35%) - Submit to Govt
32         Government Review Period (21 Days)               21   15 d   Tue 2/7/17    Mon 2/27/17 31,77
33         Evaluate & Respond to Dr Checks Comments         3     3d    Tue 2/28/17   Thu 3/2/17 32
34         Resolution Teleconference                        1     1d     Fri 3/3/17    Fri 3/3/17   33
35         Review Conference Onsite                         4     4d    Mon 3/6/17    Thu 3/9/17 33,34
36      Submittal #2 - Pre-Final (Design Develop-65%)       92   65 d   Fri 3/10/17    Fri 6/9/17
37         35% Rescon Documentation                         7     5d    Fri 3/10/17   Thu 3/16/17 35
38         Document Updates (Arch & Equpment)               11    7d    Fri 3/17/17   Mon 3/27/17 37
39         MEP Document Development                         10    8d    Tue 3/28/17   Thu 4/6/17 38

United Excel Corporation                                                                                                                         1 of 6                                                                                             Overall Project Schedule - 29NOV16
                                                                                                                                                                                                                                                               Insight 00309
                                                                                                 Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 37 of 92

                                                                                                                   Design-Build Construction & Initial Outfitting (DBIO), Vance AFB, OK                                                                                   November 29, 2016
ID                         Task Name                       Cal   Wk        Start        Finish      Predecessors               October         January          April           July            October    January       April       July       October        January         April
                                                          Days   Dys                                                     B     M     E        B     M       E     B      M       E        B     M     E   B     M    E     B     M    E     B   M     E       B     M      E     B      M
40         Interdisciplinary Coordination                   5    3d      Fri 4/7/17   Tue 4/11/17 39
41         Coordination & Scope Review Meeting             2     2 d Wed 4/12/17 Thu 4/13/17 40
42         Document Coordination Updates                   8     6d     Fri 4/14/17   Fri 4/21/17 41
43         Internal Review & Revise Submittal #2 Docs      9     7d     Mon 4/24/17   Tue 5/2/17 42
44         Clash Detection                                 5     5 d Mon 4/24/17Fri 4/28/17 42
45         Submittal #2 - Printing & Shipping              6     4d     Wed 5/3/17    Mon 5/8/17 43
46         Design Submittal #2 (65%) - Submit to Govt      1     0d     Mon 5/8/17    Mon 5/8/17 45            Design Submittal #2 (65%) - Submit to Govt          5/8
47         Government Review Period (21 Days)              22    15 d   Tue 5/9/17    Tue 5/30/17 46,85
48         Dr. Check's Response                            3     3 d Wed 5/31/17       Fri 6/2/17   47
49         Resolution Teleconference                       1     1d     Mon 6/5/17    Mon 6/5/17 48
50         Review Conference Onsite                        4     4d     Tue 6/6/17     Fri 6/9/17   49
51      Submittal #3 - Final (Design-100%)                 74    53 d Mon 6/12/17 Thu 8/24/17
52         65% Rescon Documentation                        5     5d     Mon 6/12/17   Fri 6/16/17 50,107
53         Document Updates                                12    10 d Mon 6/19/17     Fri 6/30/17 52
54         Interdisciplinary Coordination                  8     5d     Mon 7/3/17    Mon 7/10/17 53
55         Internal Review & Revise Submittal #3 Docs      8     6d     Tue 7/11/17 Tue 7/18/17 54
56         Submittal #3 - Printing & Shipping              3     3 d Wed 7/19/17      Fri 7/21/17 55
57         Design Submittal #3 (100%) - Submit to Govt     1     0d     Fri 7/21/17   Fri 7/21/17 56                         Design Submittal #3 (100%) - Submit to Govt        7/21
58         Government Review Period (21 Days)              22    16 d Mon 7/24/17 Mon 8/14/17 57,89
59         Dr. Check's Response                            4     4d     Tue 8/15/17   Fri 8/18/17 58
60         Resolution Teleconference                       1     1d     Mon 8/21/17 Mon 8/21/17 59
61         Review Conference Onsite                        3     3d     Tue 8/22/17 Thu 8/24/17 59,60
62      Submittal #4 - Corrected Final                     62    43 d   Fri 8/25/17 Wed 10/25/17
63         100% ResCon Documentation                       7     5d     Fri 8/25/17   Thu 8/31/17 61
64         Document Updates                                15    10 d    Fri 9/1/17   Fri 9/15/17 63,61
65         Submttal #4 - Printing & Shipping               3     3d     Mon 9/18/17 Wed 9/20/17 64,110
66         Design Submittal #4 (100% CF)-Submit to Govt    1     0 d Wed 9/20/17 Wed 9/20/17 65                                       Design Submittal #4 (100% CF)-Submit to Govt            9/20
67         Government Review Period (21 Days)              21    15 d Thu 9/21/17 Wed 10/11/17 66
68         Dr. Check's Response                            5     3 d Thu 10/12/17 Mon 10/16/17 67
69         Backcheck Dr Checks & Resolution Teleconf       9     7 d Tue 10/17/17 Wed 10/25/17 68
70      TPF Submittal #1 - 65% Design                      57    39 d Mon 12/12/16 Mon 2/6/17
71         Update Concept Plan (UED)                       3     3 d Mon 12/12/16 Wed 12/14/16 17
72         Develop Floor Plans (TPF Vendor)                15    10 d Thu 12/15/16 Thu 12/29/16 71
73         Develop Equipment Plans (Mill Creek)            15    10 d Fri 12/30/16    Fri 1/13/17 72,23
74         Finalize Documents (TPF Vendor)                 9     7d     Mon 1/16/17 Tue 1/24/17 73
75         Internal Review & Revise TPF Design Docs        7     5 d Wed 1/25/17 Tue 1/31/17 74
76         Printing & Shipping                             6     4d     Wed 2/1/17    Mon 2/6/17 75,29
77         TPF Submittal #1 - 65% - Submit to Govt         1     0d     Mon 2/6/17                TPF Submittal #1 - 65% - Submit to Govt
                                                                                      Mon 2/6/17 76                                                 2/6
78      TPF Submittal #2 - 100% Design                     53    37 d   Fri 3/17/17   Mon 5/8/17

United Excel Corporation                                                                                                                          2 of 6                                                                                                  Overall Project Schedule - 29NOV16
                                                                                                                                                                                                                                                                     Insight 00310
                                                                                                       Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 38 of 92

                                                                                                                         Design-Build Construction & Initial Outfitting (DBIO), Vance AFB, OK                                                                                 November 29, 2016
ID                         Task Name                             Cal   Wk        Start        Finish      Predecessors               October         January          April           July          October    January       April       July       October        January         April
                                                                Days   Dys                                                     B     M     E        B     M       E     B      M       E        B   M     E   B     M    E     B     M    E     B   M     E       B     M      E     B      M
79         Update TPF Floor Plans                                11    7d     Fri 3/17/17   Mon 3/27/17 37
80         Update FFE/LVS Plans                                  10     8d    Tue 3/28/17   Thu 4/6/17 79
81         Electrical Device Placement                           7      5d     Fri 4/7/17   Thu 4/13/17 80
82         Finalize / Interdisclipinary Coordination             13     9d    Fri 4/14/17   Wed 4/26/17 81
83         Internal Review & Revise TPF Design Docs              7      5d    Thu 4/27/17   Wed 5/3/17 82
84         Printing & Shipping                                   5      3d    Thu 5/4/17    Mon 5/8/17 83
85         TPF Submittal #2 - 100% - Submit to Govt              1      0d    Mon 5/8/17    Mon 5/8/17 84                 TPF Submittal #2 - 100% - Submit to Govt       5/8
86      TPF Submittal #3 - Corrected Final                       33    24 d Mon 6/19/17     Fri 7/21/17
87         Update TPF Documents                                  30    21 d Mon 6/19/17 Tue 7/18/17 52
88         Printing & Shipping                                   3      3 d Wed 7/19/17     Fri 7/21/17 87
89         TPF Submittal #3 - 100% CF Submit to Govt             1      0d    Fri 7/21/17   Fri 7/21/17 88                           TPF Submittal #3 - 100% CF Submit to Govt        7/21
90    Preconstruction                                           302    211 d Mon 2/6/17 Mon 12/4/17
91      Prepare/Submit/Approve (PSA) EPP                         57    40 d Mon 7/24/17 Mon 9/18/17 56
92      PSA Interim Life Safety Plan, ICRA & Interim ICM         57    40 d Mon 7/24/17 Mon 9/18/17 56
93      PSA Utility Shutdown Schedule Matrix                     57    40 d Mon 7/24/17 Mon 9/18/17 56
94      PSA Quality Control Plan                                 72    50 d   Tue 5/9/17    Wed 7/19/17 45
95      PSA Micro Work Plans, Site Logistics/Laydown Plan        57    40 d Mon 7/24/17 Mon 9/18/17 56
96      PSA Accident Prevention Plan                             72    50 d   Tue 5/9/17    Wed 7/19/17 45
97      PSA Current List of Contractor Key Personnel             33    25 d Mon 7/24/17     Fri 8/25/17 56
98      Submit & Receive Permits (Dig Permit, etc.)              57    40 d Mon 7/24/17 Mon 9/18/17 56
99      Submit Prelim Const Submittal Register-w/ DS#1           1      0d    Mon 2/6/17    Mon 2/6/17 30                                                 2/6
100     Submit Updated Const Submittal Register-w/ DS#2          1      0d    Mon 5/8/17    Mon 5/8/17 99,45                                                             5/8
101     Submit Final Const Submittal Register-w/ DS#3            1      0d    Fri 7/21/17   Fri 7/21/17 100,56                                                                        7/21
102     Submit Commissioning Plan (w/ DS #3)                     1      0d    Fri 7/21/17   Fri 7/21/17 56                                                                            7/21
103     PSA Hazmat Abatement Plan & Demo Work Plan               72    50 d   Tue 5/9/17    Wed 7/19/17 45
104     PSA Interim Smoke Management / IAQ Plan                  57    40 d Mon 7/24/17 Mon 9/18/17 56
105     PSA Health & Safety Plan                                 72    50 d   Tue 5/9/17    Wed 7/19/17 45
106     Mockups - Construction & Assembly                        49    35 d   Fri 3/10/17   Thu 4/27/17 35
107     Mockups - Review                                         22    15 d   Tue 5/9/17    Tue 5/30/17 106,45
108     TPF Modular Bldg - Fabrication & Shipment                57    40 d Mon 8/21/17 Mon 10/16/17 59
109     Initial Const. Submittals - Long Lead Items              63    45 d Thu 9/21/17 Wed 11/22/17 65
110     LEED Design Submission to USGBC                          19    15 d Mon 7/24/17     Fri 8/11/17 56
111     LEED Preconstruction Meeting                             1      1d    Fri 9/22/17   Fri 9/22/17 112,110
112     QC/QA Meeting of Mutual Understanding                    3      3d    Tue 9/19/17 Thu 9/21/17 91,92,93,94,95,96,97,98,101,102,103,104,105,115,61
113     Confirm Funding & Release IO-C Equipment                 1      0d     Fri 6/9/17    Fri 6/9/17   50                 Confirm Funding & Release IO-C Equipment          6/9
114     Long Lead IO-C Equip - Procure/Fabricate/Deliver        142    100 d Mon 6/12/17 Tue 10/31/17 113
115     Post Public Relations Posters (2 Mos Prior to Const.)    2      2d    Mon 8/21/17 Tue 8/22/17 59
116     Transition Plan Mtgs - 90/60/30 days Prior to Move       60    41 d   Fri 10/6/17   Mon 12/4/17 129SS-59 d
117   Construction                                              641    447 d Fri 9/22/17    Mon 6/24/19

United Excel Corporation                                                                                                                                3 of 6                                                                                                Overall Project Schedule - 29NOV16
                                                                                                                                                                                                                                                                         Insight 00311
                                                                                                     Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 39 of 92

                                                                                                                       Design-Build Construction & Initial Outfitting (DBIO), Vance AFB, OK                                                                                          November 29, 2016
ID                         Task Name                           Cal   Wk        Start        Finish      Predecessors               October         January          April            July         October       January        April            July       October        January         April
                                                              Days   Dys                                                     B     M     E        B     M       E     B       M       E       B   M     E      B     M     E     B       M       E     B   M     E       B     M      E     B      M
118     TPF Modular Bldg                                      109    74 d   Fri 9/22/17   Mon 1/8/18
119        Mobilize for TPF Construction                       7      5d    Fri 9/22/17   Thu 9/28/17 112
120        Prepare Site / Extend Utilities for TPF             21    15 d   Fri 9/29/17 Thu 10/19/17 119,111
121        Set TPF Floor Modules & Connect                     16    12 d Tue 10/17/17 Wed 11/1/17 108,119
122        TPF - Interior Construction                         35    24 d Thu 11/2/17 Wed 12/6/17 121
123        TPF - Construct Ramps & Stairs / Awnings            29    20 d Thu 11/2/17 Thu 11/30/17 121
124        Connect Power, Water, Sewer to TPF                  14    10 d Thu 11/2/17 Wed 11/15/17 121,120
125        Sidewalks to TPF                                    7      5d    Fri 12/1/17   Thu 12/7/17 123
126        Test TPF Bldg Systems                               12     8d    Thu 12/7/17 Mon 12/18/17 122,123,124
127        Govt PreFinal Inspection / Correct Deficiencies     8      5 d Tue 12/19/17 Tue 12/26/17 126,125
128        Govt Final Inspection                               3      3 d Wed 12/27/17 Fri 12/29/17 127
129        Move Phase I Occupants into TPF                     7      5d    Tue 1/2/18    Mon 1/8/18 128
130        TPF Occupied - Phase I Occupants                    1      0d    Mon 1/8/18    Mon 1/8/18 129,116                                                                TPF Occupied - Phase I Occupants   1/8
131     Clinic Modernization Phase I                          196    138 d Tue 1/9/18     Mon 7/23/18
132        Set up Infection Control Measures                   7      5d    Tue 1/9/18    Mon 1/15/18 130,69,109
133        Set up / Connect Temporary AHUs (Off Hours)         4      4d    Tue 1/16/18   Fri 1/19/18 132
134        HazMat Abatement                                    14    10 d Tue 1/16/18 Mon 1/29/18 132
135        Remove Ceilings & Demo Above                        15    11 d Tue 1/30/18 Tue 2/13/18 133,134
136        Modify AHU 1, ERU & Outside Louvers                 58    42 d Tue 1/30/18 Wed 3/28/18 133,134
137        HVAC Controls - AHU 1 / Phase I Areas               29    21 d Thu 3/29/18 Thu 4/26/18 136
138        HW Heating Pumps                                    28    20 d Wed 2/14/18 Tue 3/13/18 135
139        Above Ceiling Duct & HW Heating Lines - Ph I        35    25 d Wed 2/14/18 Tue 3/20/18 135
140        Above Ceiling Sprinkler Piping - Ph I               30    22 d Wed 2/14/18 Thu 3/15/18 135
141        Renovate DIPC, Dental Lab (Ph I Heavy)              63    45 d Wed 2/14/18 Tue 4/17/18 135,114
142        Install Ceilings, Lights, Diffusers - Ph I Areas    37    27 d Wed 3/21/18 Thu 4/26/18 139,140,211
143        HVAC Connections to Areas II & III (Off Hrs)        5      3d    Fri 4/27/18   Tue 5/1/18 137
144        Remove Temporary AHUs                               1      1d    Wed 5/2/18    Wed 5/2/18 143
145        HVAC Test & Balance                                 12     8d    Fri 4/27/18   Tue 5/8/18 138,142,137
146        Commissioning - Ph I                                7      5d    Wed 5/9/18    Tue 5/15/18 145,143,144
147        Prelim Final Clean & Punchlist                      13     9d    Fri 4/27/18   Wed 5/9/18 141,142
148        Prefinal Inspections / Corrections                  7      5 d Wed 5/16/18 Tue 5/22/18 147,146
149        Final Inspections & Acceptance - Ph I Const         8      5 d Wed 5/23/18 Wed 5/30/18 148
150        Cat C Furniture & Equipment Install - Ph I          13     9d    Thu 5/31/18 Tue 6/12/18 149
151        Final Clean                                         2      2 d Wed 6/13/18 Thu 6/14/18 150
152        Cat C Inspections & Acceptance - Ph I               5      3d    Fri 6/15/18   Tue 6/19/18 151
153        Move Back into Ph I Areas                           6      4 d Wed 6/20/18 Mon 6/25/18 152
154        Phase I Areas OFB                                   1      0d    Mon 6/25/18 Mon 6/25/18 153                                                                                                              Phase I Areas OFB       6/25
155        Modify TPF for Phase II                             23    16 d Tue 6/26/18 Wed 7/18/18 154
156        Move Ph II Occupants to TPF                         5      3d    Thu 7/19/18 Mon 7/23/18 155

United Excel Corporation                                                                                                                              4 of 6                                                                                                         Overall Project Schedule - 29NOV16
                                                                                                                                                                                                                                                                                Insight 00312
                                                                                                           Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 40 of 92

                                                                                                                      Design-Build Construction & Initial Outfitting (DBIO), Vance AFB, OK                                                                                           November 29, 2016
ID                         Task Name                             Cal   Wk    Start       Finish    Predecessors                   October         January          April           July          October       January         April         July         October        January          April
                                                                Days   Dys                                                  B     M     E        B     M       E     B      M       E        B   M     E      B     M     E       B    M      E   B       M     E       B     M       E     B     M
157        TPF Occupied - Phase II Occupants                      1    0 d Mon 7/23/18 Mon 7/23/18 156                                                                                                   TPF Occupied - Phase II Occupants   7/23
158     Clinic Modernization Phase II                           196    136 d Tue 7/24/18     Mon 2/4/19
159        Set up Infection Control Measures                     4      4d    Tue 7/24/18    Fri 7/27/18 157
160        HazMat Abatement                                      12    10 d Mon 7/30/18      Fri 8/10/18 159
161        Remove Ceilings & Demo Above                          15    11 d Mon 8/13/18 Mon 8/27/18 159,160
162        Above Ceilng Duct, HW Htg Lines, Sprinklers           36    25 d Tue 8/28/18 Tue 10/2/18 161
163        Demo Heavy Renovation Areas - Ph II                   15    11 d Mon 8/13/18 Mon 8/27/18 159,160
164        Renovate Lab, Radiogy, BEE, Isolation, Sim Rm         73    52 d Tue 8/28/18 Thu 11/8/18 163
165        Install Ceilings, Lights, Diffusers - Ph II Areas     35    25 d Wed 10/3/18 Tue 11/6/18 162,166,212
166        Modify Areas to Correct STC Deficiencies              29    20 d Tue 8/28/18 Tue 9/25/18 161
167        HVAC Test & Balance - Ph II                           11     7d    Fri 11/9/18 Mon 11/19/18 164,165
168        Commissioning - Ph II                                 8      5 d Tue 11/20/18 Tue 11/27/18 167
169        Prelim Final Clean & Punchlist                        13     9d    Fri 11/9/18 Wed 11/21/18 164,165,204,210
170        Prefinal Inspections / Corrections                    7      5 d Wed 11/28/18 Tue 12/4/18 168,169
171        Final Inspections & Acceptance - Ph II Const          6      4 d Wed 12/5/18 Mon 12/10/18 170,208
172        Cat C Furniture & Equipment Install - Ph II           14    10 d Tue 12/11/18 Mon 12/24/18 171
173        Final Clean                                           2      2 d Wed 12/26/18 Thu 12/27/18 172
174        Cat C Inspections & Acceptance - Ph II                6      3d    Fri 12/28/18   Wed 1/2/19 173
175        Move Back into Ph II Areas                            6      4d    Thu 1/3/19     Tue 1/8/19 174
176        Phase II Areas OFB                                    1      0d    Tue 1/8/19     Tue 1/8/19 175                                                                                                                                       Phase II Areas OFB     1/8
177        Modify TPF for Phase III                              22    16 d Wed 1/9/19 Wed 1/30/19 176
178        Move Ph III Occupants to TPF                          5      3d    Thu 1/31/19    Mon 2/4/19 177
179        TPF Occupied - Phase III Occupants                    1      0d    Mon 2/4/19     Mon 2/4/19 178                                                                                                                            TPF Occupied - Phase III Occupants      2/4
180     Clinic Modernization Phase III                          140    99 d   Tue 2/5/19     Mon 6/24/19
181        Set up Infection Control Measures                     4      4d    Tue 2/5/19      Fri 2/8/19    179
182        HazMat Abatement                                      10     8d    Mon 2/11/19 Wed 2/20/19 181
183        Remove Ceilings & Demo Above                          9      7d    Thu 2/21/19     Fri 3/1/19    181,182
184        Above Ceiling Duct & HW Heatg Lines - Ph III          25    19 d   Mon 3/4/19     Thu 3/28/19 183
185        Above Ceiling Sprinkler Piping - Ph III               19    15 d   Mon 3/4/19     Fri 3/22/19 183
186        Install Ceilings, Lights, Diffusers - Ph III Areas    29    21 d   Fri 3/29/19    Fri 4/26/19 184,185,187,213
187        Modify Areas to Correct STC Deficiencies              15    11 d   Mon 3/4/19     Mon 3/18/19 183
188        HVAC Test & Balance - Ph III                          10     8d    Mon 4/29/19 Wed 5/8/19 186
189        Commissioning - Ph III                                7      5d    Thu 5/9/19     Wed 5/15/19 188
190        Prelim Final Clean & Punchlist                        10     8d    Mon 4/29/19 Wed 5/8/19 186
191        Prefinal Inspections / Corrections                    8      6d    Thu 5/16/19 Thu 5/23/19 189,190
192        Final Inspections & Acceptance - Ph III Const         7      4d    Fri 5/24/19    Thu 5/30/19 191
193        Cat C Furniture & Equipment Install - Ph III          11     7d    Fri 5/31/19    Mon 6/10/19 192
194        Final Clean                                           2      2d    Tue 6/11/19 Wed 6/12/19 193
195        Cat C Inspections & Acceptance - Ph III               7      5d    Thu 6/13/19 Wed 6/19/19 194

United Excel Corporation                                                                                                                             5 of 6                                                                                                         Overall Project Schedule - 29NOV16
                                                                                                                                                                                                                                                                                Insight 00313
                                                                                                        Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 41 of 92

                                                                                                                   Design-Build Construction & Initial Outfitting (DBIO), Vance AFB, OK                                                                                     November 29, 2016
ID                         Task Name                           Cal   Wk     Start      Finish    Predecessors                  October         January          April           July          October    January       April          July       October        January           April
                                                              Days   Dys                                                 B     M     E        B     M       E     B      M       E        B   M     E   B     M    E     B     M       E     B   M     E       B     M        E     B       M
196         Move into Ph III Area (includes weekend)            5    3 d Thu 6/20/19 Mon 6/24/19 195
197         Phase III Areas OFB                                1      0d    Mon 6/24/19 Mon 6/24/19 196                                                                                                                                                               Phase III Areas OFB   6/24
198      Mechanical Room Addition - CLIN 0004                 271    188 d Thu 10/26/17 Mon 7/23/18
199         Submit, Approve, Fab & Deliver Rebar / Steel      103    70 d Thu 10/26/17 Mon 2/5/18 69
200         Mech Addition - Foundation & Structure             56    40 d   Tue 2/6/18    Mon 4/2/18 199
201         Building Exterior / Roof                           49    35 d   Tue 4/3/18    Mon 5/21/18 200
202         Mech Addition - MEP / Interior Work                29    20 d Tue 5/22/18 Tue 6/19/18 201
203         Prelim Final Clean & Punchlist                     10     8 d Wed 6/20/18     Fri 6/29/18 202
204         Inspections & Acceptance                           22    15 d   Mon 7/2/18    Mon 7/23/18 203
205      Command Sidewalk / Overhang - CLIN 0011              109    78 d Tue 7/24/18     Fri 11/9/18
206         Overhand Structure & Sidewalks                     46    33 d Tue 7/24/18      Fri 9/7/18    200,157
207         Exterior Finishes / Lighting - Overhang            40    30 d Mon 9/10/18 Fri 10/19/18 206
208         Punchlist, Inspections & Accptance                 19    15 d Mon 10/22/18 Fri 11/9/18 207
209      Parking Lot Repair / ATFP Improvements               402    282 d Wed 2/14/18    Fri 3/22/19
210         Parking Lot Modifications / Repairs / Gate Arms   114    80 d   Tue 4/3/18    Wed 7/25/18 200
211         ATFP Compliant Exterior Windows - Ph I             28    20 d Wed 2/14/18 Tue 3/13/18 135
212         ATFP Compliant Exterior Windows - Ph II            29    20 d Tue 8/28/18 Tue 9/25/18 161
213         ATFP Compliant Exterior Windows - PH III           19    15 d   Mon 3/4/19    Fri 3/22/19 183
214   TPF Demobilization                                       44    31 d Tue 6/25/19     Wed 8/7/19
215      Remove Furniture from TPF                             7      5d    Tue 6/25/19   Mon 7/1/19 197
216      Dismantle & Remove TPF from Site                      22    15 d   Tue 7/2/19    Tue 7/23/19 215
217      Restore Site                                          15    11 d Wed 7/24/19 Wed 8/7/19 216
218   Project Closeout                                        518    362 d Wed 3/7/18     Tue 8/6/19
219      Submit Closeout Schedule - Ph I                       7      5d    Wed 3/7/18    Tue 3/13/18 148SS-50 d
220      Submit Closeout Schedule - Ph II                      7      5d    Tue 9/18/18 Mon 9/24/18 170SS-50 d
221      Submit Closeout Schedule - Ph III                     7      5d    Thu 3/7/19    Wed 3/13/19 191SS-50 d
222      Start Warranty - Ph I Work                            1      0d    Mon 6/25/18 Mon 6/25/18 154                                                                                                                            6/25
223      Start Warranty - Ph II Work                           1      0d    Tue 1/8/19    Tue 1/8/19 176                                                                                                                                                        1/8
224      Start Warranty - Ph III Work                          1      0d    Mon 6/24/19 Mon 6/24/19 197                                                                                                                                                                                         6/24
225      Submit Closeout Docs / As-Builts to Govt - Ph I       15    10 d Tue 6/26/18 Tue 7/10/18 154
226      Submit Closeout Docs / As-Builts to Govt - Ph II      14    10 d Wed 1/9/19      Tue 1/22/19 176
227      Submit Closeout Docs / As-Builts to Govt - Ph III     7      5d    Tue 6/25/19   Mon 7/1/19 197
228      Govt Review & Submit Final As-Builts - Ph I           35    25 d Wed 7/11/18 Tue 8/14/18 225
229      Govt Review & Submit Final As-Builts - Ph II          35    25 d Wed 1/23/19 Tue 2/26/19 226,228
230      Govt Review & Submit Final As-Builts - Ph III         36    25 d   Tue 7/2/19    Tue 8/6/19 227,229
231 Project Complete                                           1      0d    Wed 8/7/19    Wed 8/7/19 217,230                                                                                                                                                                  Project Complete




United Excel Corporation                                                                                                                          6 of 6                                                                                                   Overall Project Schedule - 29NOV16
                                                                                                                                                                                                                                                                        Insight 00314
                Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 42 of 92


                                                     3.1.3 Job Procedures Rider
                                                                                 Contract No. UE-16-0026
                                                                          Contract Date: 4 December 2016




1)   Payment Procedures/Joint Check Procedures

     a)   Subcontractor has submitted a schedule of values on the enclosed form 703a with its first application for
          payment.

     b)   Only Contractor’s authorized forms will be accepted for payment applications:

          i)    702-Pay Application -- Progress payment shall be summarized on the enclosed document 702.

          ii)   703a-Original Contract Work -- This breakdown includes only the original contract amounts. The
                amounts include the values of any owner purchased materials. The totals at the bottom of this form
                shall be transferred to the bottom of 703b-Change Orders form.

          iii) 703b-Change Orders -- This breakdown includes only the approved change orders which have been
               issued on the Project. The grand totals at the bottom on this form shall be transferred to lines 1, 2, 3
               and 4 of form 702-Pay Application.

     c)   Each monthly billing shall be delivered to Contractor by the 20th day of the month. Contractor will not
          be responsible for requests rendered after the time specified. Requests for payment received after the time
          specified will be held for the following month's pay request. Request for payments may be sent via email
          to accounting@i-dbo.com.

     d)   Subcontractor to provide separate pay application(s) for amounts to be paid via joint check. Such pay
          applications are to be clearly identified as requiring a joint check and joint check payees.

     e)   If required, each monthly billing shall be supported by evidence satisfactory to Contractor of Subcontractor's
          payment of the labor, labor taxes, union dues, services and materials listed therein.

     f)   Payment for stored material will be made, if allowed by the Contract Documents, as approved by the Owner
          and Architect, provided the proper information is submitted with the progress payment. If materials are
          stored on the job site, verification will be made by Contractor's Superintendent. If materials are stored off-
          site, Subcontractor must submit verification that the material has been delivered to its insured warehouse.
          This verification should include the following information:

          i)    Location of warehouse or storage yard.

          ii)   Information indicating material was delivered to the above address, i.e., shipping tickets, packing slips,
                material invoices, photographs.

          iii) Certificate of Insurance (if material is stored in a location not covered by insurance policy previously
               submitted).

     g)   It is Subcontractor's responsibility to protect materials from damage, theft, or vandalism during storage.
          Subcontractor shall remain responsible for insuring and safeguarding stored materials until actually installed
          and accepted by Owner. Stored material pay requests must be indicated on the 703 form in the proper
          location.

     h)   Subcontractor will submit a completed Form W-9 with its first application for payment that clearly identifies
          the requester and provides all necessary information to determine their eligibility for receiving a 1099. The
          W-9 form can be found at the IRS website. http://www.irs.gov/formspubs/index.html?portlet=103




(05DEC12 Version)

                                                                                                         Insight 00315
                Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 43 of 92


2)   Procedures for Submittals

     a)   All shop drawings, catalog cuts, samples and descriptive data shall be submitted to Contractor. Include the
          name of the project, name of supplier or subcontractor, description of product and applicable
          section of the specifications. All submittals shall be made in a timely manner to secure necessary
          approvals and lead time to adhere to project schedule. Fourteen (14) days must be allowed for return of
          shop drawings. All submittals must be received by the Contractor within seven (7) days of receipt of this
          Subcontract.

     b)   Submittals shall be provided as follows, or in accordance with the specifications:

          i)    Shop drawings shall be submitted with one (1) sepia and four (4) prints. If the shop drawings are to be
                reviewed by the electrical, mechanical or structural consulting engineer one (1) sepia and five (5) prints
                will be required. One (1) print will be returned.

          ii)   Samples, product data, catalog cuts shall be submitted with no more than six (6) copies. If the submittal
                is to be reviewed by the electrical, mechanical or structural engineer, seven (7) copies will be required.

     c)   The responsibility for timely delivery of materials to the jobsite is the responsibility of the material supplier or
          installing subcontractor. This includes allowances for normal Architect / Engineer review periods as stated
          above. It is the responsibility of the material supplier, material supplier representative or installing
          subcontractor to provide the following minimum services Tracking, expediting, coordination, resubmission is
          the responsibility of the installing subcontractor.

     d)   Review the Contractor’s project construction schedule, and understand the required delivery date for the
          materials which you are responsible.

     e)   Review the Contractor’s project construction schedule, with the factory or production entity which is
          producing the materials.

     f)   Develop a schedule for delivery of materials which accounts for normal review periods including the time
          necessary for delivery or mailing of submittals.

     g)   Track, expedite, and coordinate all shop drawing through Contractor.

     h)   Notify Contractor immediately in writing that the submittal information currently being reviewed by the
          Contractor / Owner / Architect / Engineer must be released immediately to avoid delays in delivery.

3)   Jobsite Procedures

     a)   Daily reporting
          i) Subcontractor's Superintendent shall check in with Contractor’s on-site representative daily upon arrival
               at the job site, and provide his home phone number to Contractor.

     b)   Jobsite meetings
          i) At the discretion of Contractor's Superintendent, foremen's meetings will be held weekly. Updated
              construction schedules may be distributed during these meetings.

     c)   Temporary Power
          i) Temporary power for small tools and temporary light will be supplied, at locations designated by the
             electrical subcontractor, at no cost during normal working hours. Any special electrical requirements
             above and beyond that provided by the electrical subcontractor are not included and must be
             coordinated with electrical subcontractor and paid for directly by Subcontractor requiring same.
             Electrical consumption cost for electric welders will be charged to Subcontractor at a rate to be
             determined by Contractor.

     d)   Removal of Debris
          i) Subcontractor shall keep the premises free at all times from the accumulation of waste materials or
             rubbish resulting from the execution of the Work, and, at completion thereof, shall clean the Work in a
             manner satisfactory to Contractor. Subcontractor shall also clean and remove from work performed by
             others at the job site all debris and other matter resulting from Subcontractor's execution of its work.




(05DEC12 Version)


                                                                                                            Insight 00316
               Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 44 of 92


         ii)   Subcontractor shall make arrangements to remove all cartons, crates and boxes at the end of each
               work day. Trash shall be removed from each floor of the building on a daily basis. Trash shall be
               placed in the Contractor’s container. Subcontractor's Job Superintendent or Foreman must enforce this
               requirement.

         iii) If Subcontractor shall after notice fail to comply with the provisions of this Section, Contractor shall have
              the right itself, or through others, to perform such cleaning and to deduct the cost thereof from any
              payments due or to become due to Subcontractor, or to be reimbursed for same by Subcontractor.

    e)   Jobsite Parking
         i) Subcontractor's employees shall park in areas designated by Contractor. All improperly parked cars will
             be towed away at the Owner's expense.

    f)   Jobsite Deliveries
         i) If any materials or equipment are included in this Subcontract, they shall be delivered F.O.B. Job Site
             unless otherwise provided in the Contract Documents or expressly stated in writing by Contractor.
             Deliveries shall be coordinated with Contractor's representative, and not be made without 24-hour
             notice and written approval. Failure to ship material in accordance with the Project Schedule shall
             constitute a breach of this Contract agreement.

    g)   Layout and Measurement
         i) Contractor will layout building corners, and provide a reference elevation on each floor for the use of all
             subcontractors. All subcontractors are responsible for all layout and measurements required to
             complete their work in accordance with the contract terms.

    h)   Removal of Personnel
         i) Subcontractor shall cooperate with Contractor's superintendent in charge, and remove from the job any
            personnel as deemed by Contractor to be in the best interest of the Project.

    i)   Updating of Drawings
         i) Subcontractor shall obtain a set of record drawings from Contractor at commencement of the Project
            and keep it updated by markings in red pencil on a daily basis.

    j)   Personal Identity Verification for projects on Federally-controlled facilities
         i) In accordance with FAR 52.204-9, the Subcontractor shall comply with U.S. Government agency
             personal identity verification procedures identified in the contract between the Contractor and the Owner
             that implement Homeland Security Presidential Directive-12 (HSPD-12), Office of Management and
             Budget (OMB) guidance M-05-24 and Federal Information Processing Standards Publication (FIPS
             PUB) Number 201.
         ii) The Subcontractor shall insert this clause in all subcontracts when the subcontractor is required to have
             routine physical access to a Federally-controlled facility and/or routine access to a Federally-controlled
             information system.




(05DEC12 Version)


                                                                                                         Insight 00317
              Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 45 of 92


                                                       3.1.4 Equipment Rider
                                                                        Contract No. UE-16-0026
                                                                 Contract Date: 4 December 2016




    LENT OR LEASED TOOLS AND EQUIPMENT

    In the event Contractor lends or furnishes tools or equipment to Subcontractor in connection with the
    performance of the Work, Subcontractor agrees as follows:

         A. To make its own determination before commencing the Work that such tools or equipment are
         adequate for the safe performance of the Work or the use to be made thereof;

         B. That such tools or equipment will be loaned or furnished to and accepted by Subcontractor
         without warranty or representation by Contractor as to their condition or as to their adequacy to
         perform the functions for which they are used by Subcontractor;

         C. That any personnel required to operate the tools or equipment shall be employees of
         Subcontractor during such use and that said personnel shall be included on Subcontractors
         payroll;

         D. To return such tools or equipment to Contractor at the conclusion of such use in as good
         condition as when received, ordinary wear and tear excepted; and

         E. To indemnify and hold Contractor harmless from all claims, demands, causes of action,
         damages or injuries resulting from or arising out of Subcontractors possession or use of tools or
         equipment.

    Subcontractor shall, nevertheless, bear responsibility for scheduling the Work to utilize such tools or
    equipment when available, or to provide such additional tools or equipment at its own cost as
    necessary to not delay the progress of the Work. Nothing in this section shall be construed to obligate
    Contractor        in      any      way      to      furnish      any      tools     or      equipment.
    For the purpose of this Rider E, tools and equipment shall be defined to include hoists, scaffolds, and
    all other types of apparatus, facilities or service which Contractor may lend or furnish to
    Subcontractor. In addition, all of the provisions of this Rider E shall be applicable to any lighting or
    illumination lent or furnished to Subcontractor by Contractor.




Version dated 10SEP12



                                                                                             Insight 00318
          Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 46 of 92

                                 3.1.5 Insurance and Bonds Requirement Rider


                                                                      Contract Date:4 December 2016



I.        INSURANCE


           FAR 52.228-5 - INSURANCE—W ORK ON A GOVERNMENT INSTALLATION (JAN 1997)

     In accordance with Federal Acquisition Regulation (FAR) Clause 52.228-5
     (a) The Subcontractor shall, at its own expense, provide and maintain during the entire
         performance of this contract, at least the kinds and minimum amounts of insurance required
         in the Schedule or elsewhere in the Contract Documents.
     (b) Before commencing work under this contract, the Subcontractor shall notify the Contracting
         Officer, via the Contractor, in writing that the required insurance has been obtained. The
         policies evidencing required insurance shall contain an endorsement to the effect that any
         cancellation or any material change adversely affecting the Government’s interest shall not
         be effective—
         (1) For such period as the laws of the State in which this contract is to be performed
         prescribe; or
         (2) Until 30 days after the insurer or the Subcontractor gives written notice to the Contracting
         Officer, via the Contractor, whichever period is longer.
     (c) The Subcontractor shall insert the substance of this clause, including this paragraph (c), in
         subcontracts under this contract that require work on a Government installation and shall
         require subcontractors to provide and maintain the insurance required in the Schedule or
         elsewhere in the Contract Documents. The Subcontractor shall maintain a copy of all
         subcontractors’ proofs of required insurance, and shall make copies available to the
         Contracting Officer, via the Contractor, upon request.


     A.      TYPE OF COVERAGE AND LIMIT OF LIABILITY

             The SUBCONTRACTOR shall purchase and maintain insurance of the following types of
             coverage with limits of liability equal to the greater of the limits stated below or in the
             contract documents between OWNER and CONTRACTOR.

             1.      Commercial General Liability Insurance, on an occurrence basis and
                     form for hazards of:

                     (a)   construction operations;
                     (b)   subcontractors and independent contractors;
                     (c)   products and completed operations (with completed operations to
                           remain in force for two (2) years following PROJECT completion;
                     (d)   explosion, collapse and underground; and
                     (e)   contractual liability insuring the indemnities set forth in this
                           Subcontract.

                     Insurance shall not contain exclusions or endorsements that limit
                     insurance protection for work performed under this Subcontract.




                                                                                           Insight 00319
     Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 47 of 92




               Minimum Limits:      $1,000,000 per occurrence
                                    $1,000,000 personal/advertising injury
                                    $2,000,000 general aggregate
                                    $2,000,000 products completed operations

        2.     Comprehensive Automobile Liability Insurance, including coverage for all
               owned, non-owned and hired automobiles used in conjunction with
               services or other work hereunder.

               Minimum Bodily Injury and Property
               Damage Combined Single Limit: $1,000,000 per occurrence

        3.     Workers' Compensation and Employers' Liability Insurance, to cover the
               statutory limits of the workers' compensation laws of the state or states in
               which any work is to be performed and, when applicable, Federal laws,
               Voluntary Compensation and Employers' Liability (including occupational
               disease) coverage.

               Minimum Limits:      $500,000 each accident
                                    $500,000 policy limit for disease
                                    $500,000 each employee for disease


        4.     Design Insurance, if any design responsibility is included in this
               Subcontract, SUBCONTRACTOR shall purchase and maintain for a
               period of three (3) years, after completion, insurance covering claims
               arising out of performance of or the furnishing of design and professional
               services and for claims arising out of alleged errors and omissions or
               negligent acts in connection with the Subcontract, including prior acts
               coverage and coverage for all professional liability caused by any
               designer or consultant directly or indirectly employed or retained by
               SUBCONTRACTOR with a minimum limit approved by CONTRACTOR.

        5.     Excess Liability Coverage, or an umbrella form. Excess Liability or
               Umbrella Coverage may be used in conjunction with primary limits to
               meet contract requirements.

               Minimum Limits:      $1,000,000 per occurrence
                                    $1,000,000 aggregate

        6.     Any aggregate under the SUBCONTRACTOR's Commercial General
               liability insurance in A(1)(a) above shall, by endorsement, apply to this
               PROJECT separately.

B.      COVERAGE BASIS

        All coverages are on an occurrence basis (except for Design Insurance in I(A)(4) above
        which may be on a claims made basis) and shall be maintained without interruption from
        date of commencement of the SUBCONTRACTOR's WORK until date of final payment or
        date coverage is required to be maintained after final payment to the
        SUBCONTRACTOR, whichever is later, but not limited to, the products and completed
        operations coverage stated above in I(A)(1)(c).




                                             2
                                                                                    Insight 00320
     Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 48 of 92



C.      CERTIFICATE OF INSURANCE

        Certificates of Insurance acceptable to the CONTRACTOR shall be filed with the
        CONTRACTOR prior to commencement of the SUBCONTRACTOR's WORK. If any of
        the foregoing insurance coverages are required to remain in force after final payment and
        are reasonably available, an additional certificate evidencing continuation of such
        coverage shall be submitted with the final application for payment.

D,      PROPERTY INSURANCE

        If Property Insurance is not in effect for the PROJECT, then SUBCONTRACTOR shall
        provide Property Insurance for the full value of the SUBCONTRACT WORK, including
        Property Insurance coverage for all materials stored off site or in transit.
        SUBCONTRACTOR shall be reimbursed for this insurance through the payment
        application process.

E.      WAIVERS OF SUBROGATION

        The CONTRACTOR and SUBCONTRACTOR waive all rights against (1) each other and
        any of their subcontractors, sub-subcontractors, agents and employees, each of the
        other, and (2) the OWNER, the Architect, the Architect's consultants, separate
        contractors, and any of their subcontractors, sub-subcontractors, agents and employees
        for damages caused by fire or other causes of loss to the extent covered by property
        insurance provided under the Prime Contract or other property insurance applicable to
        the WORK, except such rights as they may have to proceeds of such insurance held by
        the OWNER as fiduciary.              The SUBCONTRACTOR shall require of the
        SUBCONTRACTOR's sub-subcontractors, agents and employees, by appropriate
        agreements, written where legally required for validity, similar waivers in favor of the
        parties enumerated herein. The policies shall provide such waivers of subrogation by
        endorsement or otherwise. A waiver of subrogation shall be effective as to a person or
        entity even through that person or entity would otherwise have a duty of indemnification,
        contractual or otherwise, did not pay the insurance premium directly or indirectly, and
        whether or not the person or entity had an insurable interest in the property damaged.

        Additionally, SUBCONTRACTOR and sub-subcontractors shall include waiver of
        subrogation clauses, where allowed by law, under the general liability, auto liability and
        umbrella liability in favor of CONTRACTOR and OWNER.

F.      ADDITIONAL INSUREDS

        Any insurance policy obtained by the SUBCONTRACTOR to fulfill the insurance
        requirements of the Subcontract (except Workers' Compensation Insurance and Design
        Insurance), shall include the OWNER and CONTRACTOR as an additional insured
        including completed operations. Such insurance shall be deemed primary insurance to
        any similar insurance the CONTRACTOR may obtain for its own benefit, which shall be
        excess or secondary but not contributing insurance. Each such policy obtained by the
        SUBCONTRACTOR shall provide that the insurer shall defend any suit against the
        CONTRACTOR, its officers, agents, or employees, even if such suit is frivolous or
        fraudulent.

        Severability of Interest. All insurance carried shall be endorsed to provide that inasmuch
        as their policy is written to cover more than one insured, all terms, conditions, insuring
        agreements, endorsements, with the exception of the limit of liability, shall operate in the
        same manner as if there was a separate policy covering each insured.

G.      NO DISCHARGE OF LIABILITY OF INSURANCE



                                              3
                                                                                     Insight 00321
           Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 49 of 92




              The issuance or maintaining of insurance of any type of the SUBCONTRACTOR or the
              CONTRACTOR will not be deemed or construed to release, limit, waive, or discharge the
              SUBCONTRACTOR from any and all of the obligations and risks imposed by the
              Subcontract upon the SUBCONTRACTOR. Neither shall any forbearance nor omission
              by the CONTRACTOR to require proof of insurance from the SUBCONTRACTOR before
              permitting the SUBCONTRACTOR to proceed or continue with the WORK be deemed a
              waiver of the CONTRACTOR's rights or the SUBCONTRACTOR's obligations regarding
              the provision of insurance under this Subcontract.

      H.      SUB-SUBCONTRACTORS

              SUBCONTRACTOR shall require all sub-subcontractors providing labor, material,
              equipment and supplies directly to SUBCONTRACTOR under this Subcontract to obtain
              and maintain, without interruption, insurance coverages in accordance with the
              requirements of this Subcontract.

              SUBCONTRACTOR shall obtain certificates of insurance evidencing such coverage and
              provide CONTRACTOR with such certificates.

              SUBCONTRACTOR shall be excused from this requirement only by a written waiver from
              CONTRACTOR.

      I.      INSURANCE CARRIER

              All coverages shall be placed in an insurance carrier with a minimum AM Best Rating of
              (A-)VII.

II.   BONDS


      Performance Bond required:                                    x    Yes        □   No

      Labor and Material Payment Bond required                      x    Yes        □   No

      Bond Penalty:                     $__807,766.00________ amount each bond


      Surety must be acceptable to CONTRACTOR.




                                                  4
                                                                                     Insight 00322
            Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 50 of 92


                                         3.1.6 Subcontracting Plan Rider
                                                                               ICON Construction, Inc
                                                    Contract No. W9127S-13-D-6002 / Task Order 0006
                                                                     Contract Date: 4 December 2016




SUBCONTRACTING PLAN
                                                                                        PROGRAM DESCRIPTION
The United Excel Small Business Participation Plan consists of the twelve (12) plan components as identified in FAR
52.219-9, supplemented by DFARS 252.219-7003, including, but not limited to, outreach, certification processes,
management and technical assistance, monitoring and documentation and reporting.

Attached we have included our proposed Small Business Subcontracting Plan that will be utilized in order to achieve
the stated small business goals on Vance AFB Clinic Modernization and HVAC Repairs, Enid, OK.

This task order will be delivered using the Design/Build method. Therefore, the solicitation, procurement and
subcontracting for many elements of the project will not take place until after design is complete or several months
after the award. United Excel will provide updated information in the form of a resubmitted plan at that time.


                                   PRINCIPAL SUPPLIES & SERVICES TO BE SUBCONTRACTED
United Excel will seek to utilize small business concerns in various capacities, including, but not limited to, the
following:

    Supplies, equipment, and furnishings – construction materials, office supplies, equipment, furniture and fixtures,
    reproduction services, temporary labor and personnel

    Direct Services – Construction services in the areas of demolition, building construction, debris hauling, concrete
    and electrical.

    Indirect Services – outsourcing services such as accounting, architecture and engineering consultants, travel
    assistance, manpower services and fuel.


                                             METHOD OF DEVELOPING SUBCONTRACTING GOALS
United Excel will thoroughly review each division of work and appropriately match, when possible, qualified small
business subcontractors who’s SIC codes supplement and/or complement prime contractor specialties and fulfill the
needs of the task order. Solicitations for any new work will be thoroughly reviewed to match their scope to any of the
participants’ SBCs selected per the method described in Item E herein and SBC subcontractor bids for portions
thereof will be solicited when applicable.


                                                     METHOD OF IDENTIFYING POTENTIAL SOURCES
United Excel will utilize the services of an experienced subcontractor to identify source lists, contact candidates to
determine their interest to participate in task orders under this contract, enroll participants, maintain a database of
qualified participants according to federal small business contracting categories and maintain communication with
enrolled firms in order to sustain their interest.

United Excel will utilize the following sources to identify qualified small business subcontractors:

    1.   Existing company source lists – United Excel will review every existing vendor and subcontractor as well as
         every potential vendor and subcontractor to determine their current certification status with the federal
         government. We will also review the lists of all small and/or minority-owned firms that have done business


(05DEC12 Version)



                                                                                                       Insight 00323
             Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 51 of 92


         with United Excel in the past, in order to determine their eligibility for and interest in the task orders under
         this contract.

    2.   CCR – United Excel is registered with the federal government to do small business searches through CCR.
         We have found a few of our existing vendors on the SBA’s database of certified firms.

    3.   Department of Veterans Affairs – maintains its own list of veteran-owned small businesses. We will utilize
         their local and national offices as resources.

    4.   National Minority Purchasing Council – membership organization that matches small businesses with
         opportunities available through federal government agencies and with corporations.

    5.   Department of Commerce, Minority Business Development Agency – Serves as a clearinghouse of
         contracting opportunities for small businesses interested in federal government contracting. Conducts
         training seminars and workshops on various aspects of small business ownership and management as well
         as small business networking functions.

    6.   Local and State organizations - In addition to the sources identified above, other informal solicitation
         sources include contacts made during events such as small business networking receptions, chambers of
         commerce meetings, conferences and related functions. For example, United Excel’s Small Business
         Consultant will attend seminars and workshops geared towards small business development in the State
         where the work takes place. In order to get candidates, we will start with known contact persons from the
         above named organizations. Such contact persons will be able to identify companies that are already
         certified, as well as companies that have experience in the primary scopes of work identified in the plan
         overview.

After contacting potential candidates through meetings, phone, or e-mail contact, we will send them a letter and
require them to complete our prequalification form. Based on the data entered on the prequalification form, we will be
able to determine the candidate’s interest in participating on this contract.

United Excel will attempt to maintain a database of at least three (3) certified companies per category, i.e., small
business concerns, veteran-owned small business concerns, service-disabled veteran-owned small business,
Hubzone small business concerns, small disadvantaged business concerns and women-owned small business
concerns.

United Excel will attempt to maintain enrolled participants interest by earnestly seeking to match certified firms with
available opportunities as they arise. Our desire is to have a readily available list of potential subcontractors. In
addition, United Excel will contact each firm by email and/or letter at least every sixty (60) days in order to keep our
list of available enrolled participants up to date.


                                                                                                  INDIRECT COSTS
In general, United Excel’s small business participation plan intends to include both direct and indirect costs in
calculating total subcontract dollars to be counted toward achievement of small business goals.


                                                       ADMINISTRATOR OF SUBCONTRACTING PLAN
Principal Kevin Rogers will be the administrator of the United Excel subcontracting plan.


                                           DESCRIPTION OF EQUITABLE OPPORTUNITY EFFORTS
United Excel will utilize various methodologies in order to promote participation of SBCs, including:

    1.   Contract goals - This is probably the most common method of soliciting and ensuring small business
         participation. Prime contractors are given an opportunity to bid on work that has pre-assigned small
         business goals. Construction Managers utilize primes’ responses regarding small business participation as a
         determining selection factor. The firm’s response regarding small business participation sometimes carries
         as much weight as that firm’s overall experience and technical qualifications. In most cases, the responsive
         bid is submitted by a firm that meets the minimum technical qualifications and has the lowest price.


(05DEC12 Version)




                                                                                                        Insight 00324
             Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 52 of 92


    2. Sole source subcontracts – Owner or Construction Manager reserves the right to identify only one firm and
        decide to contract with the firm alone.

    3. Set-asides for small business concerns – Under this methodology, the Owner or Construction Manager
       practically guarantees that all or a portion of a project is awarded to small business concerns. For example,
       the contracting agent may set aside a general contracting opportunity for competition among certified small
       business concerns only. On the other hand, based on the availability of qualified and certified small
       business concerns in trade areas, the contracting agent may chose to utilize trade set asides.

    4.   Negotiation of subcontracts – The Owner and/or Construction Manager reserves the right to negotiate
         subcontracts based on various selection criteria, not price alone.


                                                    “UTILIZATION OF SMALL BUSINESS CONCERNS”
United Excel is committed to the federal government’s objective of utilizing small business concerns.


                    UNITED EXCEL COOPERATION, COMPLIANCE REPORTS & CONTRACTS
United Excel will perform compliance reviews regularly during all phases of this contract. Contract compliance will
begin at the point subcontracts are awarded and will continue through the project’s completion. Our compliance will
assure, as much as possible, that all federal small business requirements are being met.

United Excel will cooperate in any studies or surveys regarding small business contracting. We will also submit
periodic compliance reports, including Standard Form 294, “Subcontracting Report for Individual Contracts,”
and/or Standard Form 295, “Summary Subcontract Report”.

Some of the work tasks utilized to ensure small business participation include, but are not limited to, the following:

    1.   Review responses to bid requests and maintain records of such responses, particularly as it relates to small
         business statistics.


                                                                                   DESCRIPTION OF RECORDS
United Excel will maintain records regarding small business participation with an emphasis on four (4) areas of small
business contract compliance, which are:

    1.   Outreach to potential small business subcontractors
    2.   Management and technical assistance provided to small business concerns that have contracted with United
         Excel (all tiers)
    3.   Prompt payment to small business concerns
    4.   Conflict resolution between small business concerns and their respective prime contractor.

Small Business Concern, Small Disadvantaged Business Concerns,
Women-Owned Small Business Concerns,
Historically Black Colleges and Universities/Minority
Institutions, HUBZone Small Business Concerns, and Service
Disabled Veteran Owned Small Business Concerns
Subcontracting Plan

DATE: 30 SEPT 2016
CONTRACTOR: United Excel Corporation
ADDRESS: 5425 Antioch Drive, Merriam, Kansas 66202
CONTRACT No: W9127S-13-D-6002 / Task Order 0006
DESCRIPTION: Vance AFB Clinic Modernization and HVAC Repairs, Enid, Oklahoma


Our firm has established a policy to afford Small Business concerns (SB), Small Disadvantaged Business concerns
(SDB), Women-Owned Small Business concerns (WOSB), Veteran-Owned Small Business concerns (VOSB),


(05DEC12 Version)




                                                                                                        Insight 00325
               Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 53 of 92


Service Disabled Veteran-Owned Small Business concerns (SDVOSB), Historically Black Colleges and
Universities/Minority Institutions (HBCU/MI) and HUBZone Small Business (HSB) concerns opportunities to
participate in all contracts with the Department of Defense or other entities, both public and private. In most
instances, HBCU/MI are not applicable to construction contracts, but will be included throughout this plan with the
intent to involve them whenever possible. The following, together with any attachments, is hereby submitted as a
Small Business Subcontracting Plan to satisfy the applicable requirements of Public Law 95-507, Public Law 99-661,
Section 1207 and Public Law 100-180, Section 806.

1.   (a) BASE BID ONLY: The following percentage goals (expressed in terms of a percentage of total planned
     subcontracting dollars) and dollar amounts are applicable to the contract cited above or to the contract awarded
     under the solicitation cited. Total Base Bid is $______________

2.   The total estimated dollar value of all planned subcontracting (to all types of business concerns) under this
     contract for the Base Bid and all Options is $__________________

     (a) BASE BID ONLY: The following percentage goals (expressed in terms of a percentage of total planned
         subcontracting dollars) and dollar amounts are applicable to the contract cited above or to the contract
         awarded under the solicitation cited.

         (i)   Small Business concerns (SB): 70% of total planned subcontracting dollars under this contract will be
               awarded to subcontractors who are SB.

         (ii) Small Disadvantaged Business concerns (SDB): 6.2% of total planned subcontracting dollars under this
              contract will be awarded to subcontractors who are small concerns owned and controlled by socially
              and economically disadvantaged individuals and appear on the Central Contractor Registration/Small
              Business Administration’s Dynamic Small Business Search. (http://dsbs.sba.gov/dsbs/dsp_dsbs.cfm)
              This percentage is included in the percentage shown under 1.(a)(i) above, as a subset.

         (iii) Women-Owned Small Business concerns (WOSB): 7% of total planned subcontracting dollars under
               this contract will be awarded to subcontractors who are WOSB. This percentage is included in the
               percentage shown under 1.(a)(i) above, as a subset.

         (iv) Historically Black Colleges and Universities/Minority Institutions (HBCU/MI): 0% of total planned
              subcontracting dollars under this contract will go to HBCU’s who are an institution determined by the
              Secretary of Education to meet the requirements of 34 CFR 608.2. The term also includes any nonprofit
              research institution that was an integral part of such a college or university before November 14, 1986
              or MI’s who are an institution of higher education meeting the requirements of Section 1046(3) of the
              Higher Education Act of 1965 (20 U.S.C. 1135d-5(3)), which includes a Hispanic-serving institution of
              higher education as defined in Section 316(b)(1) of the Act (20 U.S.C. 1059c(b)(1)). This percentage is
              included in the percentage shown under 1.(a)(i) above, as a subset.

         (v) HUBZone Small Business concerns: 9.8% of total planned subcontracting dollars under this contract will
             go to subcontractors who are small business concerns located in a historically underutilized business
             zone which is an area located within one or more qualified census tracts, qualified non-metropolitan
             counties or lands within the external boundaries of an Indian reservation and appear on the Central
             Contractor Registration/Small Business Administration’s Dynamic Small Business Search.
             (http://dsbs.sba.gov/dsbs/dsp_dsbs.cfm) This percentage is included in the percentage shown under
             1.(a)(i) above, as a subset.

        (vi) Veteran-owned Small Business concerns (VOSB): 3.0% of total planned subcontracting dollars under
             this contract will be awarded to subcontractors who are SDVOSB. This percentage is included in the
             percentage shown under 1.(a)(i) above, as a subset

        (vii) Service-disabled Veteran-owned Small Business concerns (SDVOSB): 0.9% of total planned
              subcontracting dollars under this contract will be awarded to subcontractors who are SDVOSB. This
              percentage is included in the percentage shown under 1.(a)(i) above, as a subset.

Upon completion of the procurement process, a list of small business firms that United Excel will
subcontract work to for this task order will be submitted in the format below. The following principal products
and/or services will be subcontracted under the Base Bid of this contract, and the distribution among SB, SDB,
WOSB, HBCU/MI, HUBZone SB, VOSB and SDVOSB is as follows:



(05DEC12 Version)




                                                                                                    Insight 00326
              Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 54 of 92


 Subcontractor Name            Product/Service         SB       SDB      WOSB        HBCU/MI     HUBZone      SDVOSB
        TBD                Site work
        TBD                Drywall
        TBD                Painting
        TBD                Flooring
        TBD                Mechanical/HVAC
        TBD                Electrical
        TBD                Design Consultant
        TBD                Office Supplies
        TBD                Trash Removal
        TBD                Testing

     (b)   After of the acceptance of any Options, and after the procurement activity for that Option (should it
           differ from the base bid), United Excel will submit updated information in the proposed format of this
           plan.

           N/A - No Options Included in Bid

     (c) The following method was used in developing subcontract goals (i.e., statement explaining how the product
         and service areas to be subcontracted were established, how the areas to be subcontracted to SB, SDB,
         WOSB, HBCU/MI, HUBZone SB, VOSB and SDVOSB were determined and how SB, SDB, WOSB,
         HBCU/MI, HUBZone SB, VOSB and SDVOSB capabilities were determined to include identification of
         source lists utilized in making that determination).

           Indirect and overhead costs (check one): X have been        have not been included in the goals specified in
           1(a) and 1(b).

     (d)   Indirect and over head costs have been included in the goals specified in 1(a) and 1(b).

     (e) If “have” is checked, explain the method used in determining the proportionate share of indirect and
         overhead cost to be allocated as subcontracts to SB, SDB, WOSB, HBCU/MI, HUBZone SB, VOSB and
         SDVOSB. Straight line proportioning will be used to determine the share of indirect and overhead
         cost to be allocated as subcontracts to SB, SDB, WOSB, HBCU/MI, HUBZone SB, VOSB and
         SDVOSB.

4.   The following individual will administer the subcontracting program:

     Name: Kevin Rogers
     Title: Principal
     Telephone: 913.647.9400

     This individual’s specific duties, as they relate to the firm’s subcontracting program are as follows:

     General overall responsibility for this company’s Small Business Program, the development, preparation and
     execution of individual subcontracting plans and for monitoring performance relative to contractual
     subcontracting requirements contained in this plan, including but not limited to:

     (a) Developing and maintaining bidders’ lists of SB, SDB, WOSB, HBCU/MI, HUBZone SB, VOSB and
         SDVOSB from all possible sources.

     (b) Ensuring that procurement packages are structured to permit SB, SDB, WOSB, HBCU/MI, HUBZone SB,
         VOSB and SDVOSB to participate to the maximum extent possible.

     (c) Assuring inclusion of SB, SDB, WOSB, HBCU/MI, HUBZone SB, VOSB and SDVOSB in all solicitations for
         products or services, which they are capable of providing.

     (d) Reviewing solicitations to remove statements, clauses, etc., which may tend to restrict or prohibit SB, SDB,
         WOSB, HBCU/MI, HUBZone SB, VOSB and SDVOSB participation.

     (e) Ensuring periodic rotation of potential subcontractors on bidders' lists.



(05DEC12 Version)




                                                                                                         Insight 00327
                 Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 55 of 92


     (f)   Ensuring that the bid proposal review board documents its reasons for rejecting low bids submitted by SB,
           SDB, WOSB, HBCU/MI, HUBZone SB, VOSB and SDVOSB.

     (g) Ensuring the establishment and maintenance of records of solicitations and subcontract award activity.

     (h) Attending or arranging for attendance of company counselors at Business Opportunity Workshops, Minority
         Business Enterprise Seminars, Trade Fairs, etc.

     (i)   Conducting or arranging for conduct of motivational training for purchasing personnel pursuant to the intent
           of Public Laws 99-661 and 100-180.

     (j)   Monitoring attainment of proposed goals.

     (k) Preparing and submitting periodic subcontracting reports required.

     (l)   Coordinating contractor’s activities during the conduct of compliance reviews by Federal Agencies.

     (m) Coordinating the conduct of contractor’s activities involving its SB, SDB, WOSB, HBCU/MI, HUBZone SB
         and SDVOSB subcontracting program.

     (n) Additions to (or deletions from) the duties specified above are as follows:

5.   The following efforts will be taken to assure that SB, SDB, WOSB, HBCU/MI, HUBZone SB, VOSB and SDVOSB
     will have an equitable opportunity to compete for subcontracts:

     (a) Outreach efforts will be made as follows:

           (i)   Contacts with minority and small business trade associations

           (ii) Contacts with business development organizations

           (iii) Attendance at small and minority business procurement conferences

           (iv) Sources will be requested from SBA’s PRO-Net system.

     (b) The following internal efforts will be made to guide and encourage buyers:

           (i)   Workshops, seminars and training programs will be conducted

           (ii) Activities will be monitored to evaluate compliance with this subcontracting plan.

     (c) SB, SDB, WOSB, HBCU/MI, HUBZone SB, VOSB and SDVOSB source lists, guides and other data
         identifying SB, SDB, WOSB, HBCU/MI, HUBZone SB, VOSB and SDVOSB will be maintained and utilized
         by buyers in soliciting subcontracts.

     (d) Additions to (or deletions from) the above listed efforts are as follows:

           Sources will be requested from Central Contractor Registration (CCR) system

6.   The contractor agrees that the clause entitled Utilization of Small Business Concerns will be included in all
     subcontracts, which offer further subcontracting opportunities, and all subcontractors except small business
     concerns who receive subcontracts in excess of $500,000 will be required to adopt and comply with a
     subcontracting plan similar to this one. Such plans will be reviewed by comparing them with the provisions of
     Public Law 95-507 and assuring that all minimum requirements of an acceptable subcontracting plan have been
     satisfied. The acceptability of percentage goals shall be determined on a case-by-case basis depending on the
     supplies/services involved, the availability of potential SB, SDB, WOSB, HBCU/MI, HUBZone SB, VOSB and
     SDVOSB contractors and prior experience. Once approved and implemented, plans will be monitored through
     the submission of periodic reports, and/or, as time and availability of funds permit, periodic visits to
     subcontractors facilities to review applicable records and subcontracting program progress.

7.   The contractor agrees to submit such periodic reports and cooperate in any studies or surveys as may be
     required by the contracting agency or the Small Business Administration in order to determine the extent of


(05DEC12 Version)




                                                                                                      Insight 00328
              Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 56 of 92


     compliance by the bidder with the subcontracting plan and with the clause entitled Utilization of Small Business
     Concerns contained in the contract.

8.   The contractor agrees that he will maintain at least the following types of records to document compliance with
     this subcontracting plan:

     (a) SB, SDB, WOSB, HBCU/MI, HUBZone SB, VOSB and SDVOSB lists, guides and other data identifying SB,
         SDB, WOSB, HBCU/MI, HUBZone SB, VOSB and SDVOSB vendors.

     (b) Organizations contacted for SB, SDB, WOSB, HBCU/MI, HUBZone SB, VOSB and SDVOSB sources.

     (c) On a contract-by-contract basis, records on all subcontract solicitations over $100,000, indicating on each
         solicitation (1) whether SBs were solicited, and if not, why not; (2) whether SDBs were solicited, and if not,
         why not; (3) whether WOSBs were solicited, and if not, why not; (4) whether HBCU/MI concerns were
         solicited and if not, why not; (5) whether HUBZone SBs were solicited and if not, why not; (6) whether
         SDVOSBs were solicited, and if not, why not; and (7) reasons for the failure of solicited SB, SDB, WOSB,
         HBCU/MI, HUBZone SBs, VOSB and SDVOSB to receive the subcontract award.

     (d) Records to support other outreach efforts: Contacts with Minority and Small Business Trade Associations,
         attendance at small and minority business procurement conferences and trade fairs, etc.

     (e) Records to support internal activities to guide and encourage buyers: Workshops, seminars, training
         programs, monitoring activities to evaluate compliance, etc.

     (f)   On a contract-by-contract basis, records to support subcontract award data to include name and address or
           subcontractor.

     (g) Records to be maintained in addition to the above are as follows:

           Advertising in local newspapers and number of responses for each SB type




(05DEC12 Version)




                                                                                                     Insight 00329
Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 57 of 92




                                                         Insight 00330
Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 58 of 92




                                                         Insight 00331
         Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 59 of 92




                        RIDER TO SUBCONTRACT

       By execution of this RIDER TO SUBCONTRACT, Subcontractor
affirmatively states that it is not in violation of any State or Federal laws
prohibiting “knowing” employment of “unauthorized aliens”, and further, that it
shall not violate said laws in the future.

                                          Subcontractor




                                          By:
                                              E
                                             ABC Electric, Inc




                                             L
                                                 Signature of John Q Subcontractor

                                                     John Q Subcontractor




                                           P
                                          Its:       President




                          A M
           EX
                                                                                Insight 00332
                    Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 60 of 92




                                     SUBCONTRACTOR AFFIDAVIT


                                                   )
           Kansas
State of _________________                         )
                                                   ) ss
           Johnson
County of _______________                          )
                                                   )

                  9th
       Now this _______            November
                         day of ____________________,    11 the undersigned, being first
                                                      20___,
duly sworn, deposes and says:

   1. The undersigned is more than 18 years of age and is duly authorized as the
         President
       ____________________________
       (subcontractor corporate officer title)
                                                          of      ABC Electric Inc
                                                               ________

                                                 ABC Electric Inc
                                                                                     L E
                                                                        ______________________________
                                                                                    (name of subcontractor)




                                                                         P
       to make this affidavit on behalf of ___________________________________________.
                                                                 (name of subcontractor)

           ABC Electric
   2. ______________________________________does hereby certify, under penalty of
                              (name of subcontractor)




                                          M
       perjury, that its employees are lawfully present in the United States.

       FURTHER THE AFFIANT SAYETH NOT




                                       X A                       Subcontractor


                                                                    John Q of
                                                                  Signature Subcontractor
                                                                              John Q Subcontractor




  Steve Smith
                     9th
       On this _______
                        E
________________________,
  John Q Subcontractor
_________________________,
                                      November
                         day of ____________________         in the year 20___,11 before me,
                              a Notary Public in and for said State, personally appeared
                              known to me to be the person who executed the within affidavit,
and acknowledged to me that he/she executed the same for the purposes therein stated.

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal in the
county and State aforesaid, the day and year first above written.
                                                                 Signature
                                                                      Steveof Smith
                                                                              Steve Smith

                                                                 Notary Public

My Commission Expires:                  1/1/2013




                                                                                                              Insight 00333
            Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 61 of 92



                                             3.1.8 Labor Standards Rider
                                                                            Contract No. UE-16-0026

                                                                    Contract Date: 4 December 2016




52.222-11 Subcontracts (Labor Standards).
  As prescribed in 22.407(a), insert the following clause:

                              SUBCONTRACTS (LABOR STANDARDS) (JULY 2005)

    (a) Definition. “Construction, alteration or repair,” as used in this clause, means all types of work done
by laborers and mechanics employed by the Subcontractor on a particular building or work at the site
thereof, including without limitation—
      (1) Altering, remodeling, installation (if appropriate) on the site of the work of items fabricated off-
site;
      (2) Painting and decorating;
      (3) Manufacturing or furnishing of materials, articles, supplies, or equipment on the site of the
building or work;
      (4) Transportation of materials and supplies between the site of the work within the meaning of
paragraphs (a)(1)(i) and (ii) of the “site of the work” as defined in the FAR clause at 52.222-6, Davis-
Bacon Act of this contract, and a facility which is dedicated to the construction of the building or work and
is deemed part of the site of the work within the meaning of paragraph (2) of the “site of work” definition;
and
      (5) Transportation of portions of the building or work between a secondary site where a significant
portion of the building or work is constructed, which is part of the “site of the work” definition in paragraph
(a)(1)(ii) of the FAR clause at 52.222-6, Davis-Bacon Act, and the physical place or places where the
building or work will remain (paragraph (a)(1)(i) of the FAR clause at 52.222-6, in the “site of the work”
definition).
   (b) The Subcontractor shall insert in any subcontracts for construction, alterations and repairs within
the United States the clauses entitled—
      (1) Davis-Bacon Act;
      (2) Contract Work Hours and Safety Standards Act—Overtime Compensation (if the clause is
included in this contract);
      (3) Apprentices and Trainees;
      (4) Payrolls and Basic Records;
      (5) Compliance with Copeland Act Requirements;
      (6) Withholding of Funds;
      (7) Subcontracts (Labor Standards);
      (8) Contract Termination—Debarment;
      (9) Disputes Concerning Labor Standards;
      (10) Compliance with Davis-Bacon and Related Act Regulations; and
      (11) Certification of Eligibility.



                                                                                               Insight 00334
            Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 62 of 92




   (c) The prime Contractor shall be responsible for compliance by the Subcontractor or lower tier
subcontractor performing construction within the United States with all the contract clauses cited in
paragraph (b).
   (d)(1) Within 14 days after award of the contract, the Contractor shall deliver to the Contracting Officer
a completed Standard Form (SF) 1413, Statement and Acknowledgment, for each subcontract for
construction within the United States, including the subcontractor’s signed and dated acknowledgment
that the clauses set forth in paragraph (b) of this clause have been included in the subcontract.
      (2) Within 14 days after the award of any subsequently awarded subcontract the Contractor shall
deliver to the Contracting Officer an updated completed SF 1413 for such additional subcontract.
   (e) The Subcontractor shall insert the substance of this clause, including this paragraph (e) in all
subcontracts for construction within the United States.




52.222-6 Davis-Bacon Act.
  As prescribed in 22.407(a), insert the following clause:

                                        DAVIS-BACON ACT (JULY 2005)

   (a) Definition.—“Site of the work”—
      (1) Means—
          (i) The primary site of the work. The physical place or places where the construction called for in
the contract will remain when work on it is completed; and
          (ii) The secondary site of the work, if any. Any other site where a significant portion of the building
or work is constructed, provided that such site is—
              (A) Located in the United States; and
              (B) Established specifically for the performance of the contract or project;
      (2) Except as provided in paragraph (3) of this definition, includes any fabrication plants, mobile
factories, batch plants, borrow pits, job headquarters, tool yards, etc., provided—
          (i) They are dedicated exclusively, or nearly so, to performance of the contract or project; and
          (ii) They are adjacent or virtually adjacent to the “primary site of the work” as defined in paragraph
(a)(1)(i), or the “secondary site of the work” as defined in paragraph (a)(1)(ii) of this definition;
      (3) Does not include permanent home offices, branch plant establishments, fabrication plants, or
tool yards of a Subcontractor or subcontractor whose locations and continuance in operation are
determined wholly without regard to a particular Federal contract or project. In addition, fabrication plants,
batch plants, borrow pits, job headquarters, yards, etc., of a commercial or material supplier which are
established by a supplier of materials for the project before opening of bids and not on the Project site,
are not included in the “site of the work.” Such permanent, previously established facilities are not a part
of the “site of the work” even if the operations for a period of time may be dedicated exclusively or nearly
so, to the performance of a contract.
   (b)(1) All laborers and mechanics employed or working upon the site of the work will be paid
unconditionally and not less often than once a week, and without subsequent deduction or rebate on any
account (except such payroll deductions as are permitted by regulations issued by the Secretary of Labor
under the Copeland Act (29 CFR part 3)), the full amount of wages and bona fide fringe benefits (or cash
equivalents thereof) due at time of payment computed at rates not less than those contained in the wage
determination of the Secretary of Labor which is attached hereto and made a part hereof, or as may be
incorporated for a secondary site of the work, regardless of any contractual relationship which may be




                                                                                                 Insight 00335
             Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 63 of 92



alleged to exist between the Subcontractor and such laborers and mechanics. Any wage determination
incorporated for a secondary site of the work shall be effective from the first day on which work under the
contract was performed at that site and shall be incorporated without any adjustment in contract price or
estimated cost. Laborers employed by the Subcontractor that are transporting portions of the building or
work between the secondary site of the work and the primary site of the work shall be paid in accordance
with the wage determination applicable to the primary site of the work.
      (2) Contributions made or costs reasonably anticipated for bona fide fringe benefits under section
1(b)(2) of the Davis-Bacon Act on behalf of laborers or mechanics are considered wages paid to such
laborers or mechanics, subject to the provisions of paragraph (e) of this clause; also, regular contributions
made or costs incurred for more than a weekly period (but not less often than quarterly) under plans,
funds, or programs which cover the particular weekly period, are deemed to be constructively made or
incurred during such period.
      (3) Such laborers and mechanics shall be paid not less than the appropriate wage rate and fringe
benefits in the wage determination for the classification of work actually performed, without regard to skill,
except as provided in the clause entitled Apprentices and Trainees. Laborers or mechanics performing
work in more than one classification may be compensated at the rate specified for each classification for
the time actually worked therein; provided that the employer’s payroll records accurately set forth the time
spent in each classification in which work is performed.
      (4) The wage determination (including any additional classifications and wage rates conformed
under paragraph (c) of this clause) and the Davis-Bacon poster (WH-1321) shall be posted at all times by
the Subcontractor and its subcontractors at the primary site of the work and the secondary site of the
work, if any, in a prominent and accessible place where it can be easily seen by the workers.
   (c)(1) The Contracting Officer shall require that any class of laborers or mechanics which is not listed in
the wage determination and which is to be employed under the contract shall be classified in
conformance with the wage determination. The Contracting Officer shall approve an additional
classification and wage rate and fringe benefits therefor only when all the following criteria have been
met:
         (i) The work to be performed by the classification requested is not performed by a classification in
the wage determination.
         (ii) The classification is utilized in the area by the construction industry.
         (iii) The proposed wage rate, including any bona fide fringe benefits, bears a reasonable
relationship to the wage rates contained in the wage determination.
      (2) If the Subcontractor and the laborers and mechanics to be employed in the classification (if
known), or their representatives, and the Contracting Officer agree on the classification and wage rate
(including the amount designated for fringe benefits, where appropriate), a report of the action taken shall
be sent by the Contracting Officer to the Administrator of the:

  Wage and Hour Division
  Employment Standards Administration
  U.S. Department of Labor
  Washington, DC 20210


   The Administrator or an authorized representative will approve, modify, or disapprove every additional
classification action within 30 days of receipt and so advise the Contracting Officer or will notify the
Contracting Officer within the 30-day period that additional time is necessary.
       (3) In the event the Subcontractor, the laborers or mechanics to be employed in the classification, or
their representatives, and the Contracting Officer do not agree on the proposed classification and wage
rate (including the amount designated for fringe benefits, where appropriate), the Contracting Officer shall




                                                                                              Insight 00336
            Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 64 of 92



refer the questions, including the views of all interested parties and the recommendation of the
Contracting Officer, to the Administrator of the Wage and Hour Division for determination. The
Administrator, or an authorized representative, will issue a determination within 30 days of receipt and so
advise the Contracting Officer or will notify the Contracting Officer within the 30-day period that additional
time is necessary.
      (4) The wage rate (including fringe benefits, where appropriate) determined pursuant to
paragraphs (c)(2) and (c)(3) of this clause shall be paid to all workers performing work in the classification
under this contract from the first day on which work is performed in the classification.
   (d) Whenever the minimum wage rate prescribed in the contract for a class of laborers or mechanics
includes a fringe benefit which is not expressed as an hourly rate, the Subcontractor shall either pay the
benefit as stated in the wage determination or shall pay another bona fide fringe benefit or an hourly cash
equivalent thereof.
   (e) If the Subcontractor does not make payments to a trustee or other third person, the Subcontractor
may consider as part of the wages of any laborer or mechanic the amount of any costs reasonably
anticipated in providing bona fide fringe benefits under a plan or program; provided, That the Secretary of
Labor has found, upon the written request of the Subcontractor, that the applicable standards of the
Davis-Bacon Act have been met. The Secretary of Labor may require the Subcontractor to set aside in a
separate account assets for the meeting of obligations under the plan or program.




52.222-4 Contract Work Hours and Safety Standards Act—Overtime Compensation.
  As prescribed in 22.305, insert the following clause:

      CONTRACT W ORK HOURS AND SAFETY STANDARDS ACT—OVERTIME COMPENSATION (JULY 2005)

   (a) Overtime requirements. No Subcontractor employing laborers or mechanics (see Federal
Acquisition Regulation 22.300) shall require or permit them to work over 40 hours in any workweek unless
they are paid at least 1 and 1/2 times the basic rate of pay for each hour worked over 40 hours.
   (b) Violation; liability for unpaid wages; liquidated damages. The Subcontractor is liable for unpaid
wages if they violate the terms in paragraph (a) of this clause. In addition, the Subcontractor is liable for
liquidated damages payable to the Government. The Contracting Officer will assess liquidated damages
at the rate of $10 per affected employee for each calendar day on which the employer required or
permitted the employee to work in excess of the standard workweek of 40 hours without paying overtime
wages required by the Contract Work Hours and Safety Standards Act.
   (c) Withholding for unpaid wages and liquidated damages. The Contracting Officer will withhold from
payments due under the contract sufficient funds required to satisfy any Subcontractor liabilities for
unpaid wages and liquidated damages. If amounts withheld under the contract are insufficient to satisfy
Subcontractor liabilities, the Contracting Officer will withhold payments from other Federal or federally
assisted contracts held by the same Subcontractor that are subject to the Contract Work Hours and
Safety Standards Act.
   (d) Payrolls and basic records.
      (1) The Subcontractor and its subcontractors shall maintain payrolls and basic payroll records for all
laborers and mechanics working on the contract during the contract and shall make them available to the
Government until 3 years after contract completion. The records shall contain the name and address of
each employee, social security number, labor classifications, hourly rates of wages paid, daily and weekly
number of hours worked, deductions made, and actual wages paid. The records need not duplicate those




                                                                                              Insight 00337
            Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 65 of 92




required for construction work by Department of Labor regulations at 29 CFR 5.5(a)(3) implementing the
Davis-Bacon Act.
      (2) The Subcontractor and its subcontractors shall allow authorized representatives of the
Contracting Officer or the Department of Labor to inspect, copy, or transcribe records maintained under
paragraph (d)(1) of this clause. The Subcontractor or subcontractor also shall allow authorized
representatives of the Contracting Officer or Department of Labor to interview employees in the
workplace during working hours.
   (e) Subcontracts. The Subcontractor shall insert the provisions set forth in paragraphs (a) through (d)
of this clause in subcontracts that may require or involve the employment of laborers and mechanics and
require subcontractors to include these provisions in any such lower tier subcontracts. The Subcontractor
shall be responsible for compliance by any subcontractor or lower-tier subcontractor with the provisions
set forth in paragraphs (a) through (d) of this clause.




52.222-9 Apprentices and Trainees.
  As prescribed in 22.407(a), insert the following clause:

                                  APPRENTICES AND TRAINEES (JULY 2005)

    (a) Apprentices.
       (1) An apprentice will be permitted to work at less than the predetermined rate for the work
performed when employed—
          (i) Pursuant to and individually registered in a bona fide apprenticeship program registered with
the U.S. Department of Labor, Employment and Training Administration, Office of Apprenticeship
Training, Employer, and Labor Services (OATELS) or with a State Apprenticeship Agency recognized by
the OATELS; or
          (ii) In the first 90 days of probationary employment as an apprentice in such an apprenticeship
program, even though not individually registered in the program, if certified by the OATELS or a State
Apprenticeship Agency (where appropriate) to be eligible for probationary employment as an apprentice.
       (2) The allowable ratio of apprentices to journeymen on the job site in any craft classification shall
not be greater than the ratio permitted to the Subcontractor as to the entire work force under the
registered program.
       (3) Any worker listed on a payroll at an apprentice wage rate, who is not registered or otherwise
employed as stated in paragraph (a)(1) of this clause, shall be paid not less than the applicable wage
determination for the classification of work actually performed. In addition, any apprentice performing
work on the job site in excess of the ratio permitted under the registered program shall be paid not less
than the applicable wage rate on the wage determination for the work actually performed.
       (4) Where Subcontractor is performing construction on a project in a locality other than that in which
its program is registered, the ratios and wage rates (expressed in percentages of the journeyman’s hourly
rate) specified in the Subcontractor’s registered program shall be observed. Every apprentice must be
paid at not less than the rate specified in the registered program for the apprentice’s level of progress,
expressed as a percentage of the journeyman hourly rate specified in the applicable wage determination.
       (5) Apprentices shall be paid fringe benefits in accordance with the provisions of the apprenticeship
program. If the apprenticeship program does not specify fringe benefits, apprentices must be paid the full
amount of fringe benefits listed on the wage determination for the applicable classification. If the




                                                                                             Insight 00338
            Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 66 of 92




Administrator determines that a different practice prevails for the applicable apprentice classification,
fringes shall be paid in accordance with that determination.
       (6) In the event OATELS, or a State Apprenticeship Agency recognized by OATELS, withdraws
approval of an apprenticeship program, the Subcontractor will no longer be permitted to utilize
apprentices at less than the applicable predetermined rate for the work performed until an acceptable
program is approved.
    (b) Trainees.
       (1) Except as provided in 29 CFR 5.16, trainees will not be permitted to work at less than the
predetermined rate for the work performed unless they are employed pursuant to and individually
registered in a program which has received prior approval, evidenced by formal certification by the U.S.
Department of Labor, Employment and Training Administration, Office of Apprenticeship Training,
Employer, and Labor Services (OATELS). The ratio of trainees to journeymen on the job site shall not be
greater than permitted under the plan approved by OATELS.
       (2) Every trainee must be paid at not less than the rate specified in the approved program for the
trainee’s level of progress, expressed as a percentage of the journeyman hourly rate specified in the
applicable wage determination. Trainees shall be paid fringe benefits in accordance with the provisions of
the trainee program. If the trainee program does not mention fringe benefits, trainees shall be paid the full
amount of fringe benefits listed in the wage determination unless the Administrator of the Wage and Hour
Division determines that there is an apprenticeship program associated with the corresponding
journeyman wage rate in the wage determination which provides for less than full fringe benefits for
apprentices. Any employee listed on the payroll at a trainee rate who is not registered and participating in
a training plan approved by the OATELS shall be paid not less than the applicable wage rate in the wage
determination for the classification of work actually performed. In addition, any trainee performing work on
the job site in excess of the ratio permitted under the registered program shall be paid not less than the
applicable wage rate in the wage determination for the work actually performed.
       (3) In the event OATELS withdraws approval of a training program, the Subcontractor will no longer
be permitted to utilize trainees at less than the applicable predetermined rate for the work performed until
an acceptable program is approved.
    (c) Equal employment opportunity. The utilization of apprentices, trainees, and journeymen under this
clause shall be in conformity with the equal employment opportunity requirements of Executive
Order 11246, as amended, and 29 CFR Part 30.




52.222-8 Payrolls and Basic Records.
  As prescribed in 22.407(a), insert the following clause:

                                 PAYROLLS AND BASIC RECORDS (FEB 1988)

   (a) Payrolls and basic records relating thereto shall be maintained by the Subcontractor during the
course of the work and preserved for a period of 3 years thereafter for all laborers and mechanics working
at the site of the work. Such records shall contain the name, address, and social security number of each
such worker, his or her correct classification, hourly rates of wages paid (including rates of contributions
or costs anticipated for bona fide fringe benefits or cash equivalents thereof of the types described in
section 1(b)(2)(B) of the Davis-Bacon Act), daily and weekly number of hours worked, deductions made,
and actual wages paid. Whenever the Secretary of Labor has found, under paragraph (d) of the clause
entitled Davis-Bacon Act, that the wages of any laborer or mechanic include the amount of any costs




                                                                                              Insight 00339
             Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 67 of 92




reasonably anticipated in providing benefits under a plan or program described in section 1(b)(2)(B) of the
Davis-Bacon Act, the Subcontractor shall maintain records which show that the commitment to provide
such benefits is enforceable, that the plan or program is financially responsible, and that the plan or
program has been communicated in writing to the laborers or mechanics affected, and records which
show the costs anticipated or the actual cost incurred in providing such benefits. Subcontractors
employing apprentices or trainees under approved programs shall maintain written evidence of the
registration of apprenticeship programs and certification of trainee programs, the registration of the
apprentices and trainees, and the ratios and wage rates prescribed in the applicable programs.
   (b)(1) The Contractor shall submit weekly for each week in which any contract work is performed a
copy of all payrolls to the Contracting Officer. The payrolls submitted shall set out accurately and
completely all of the information required to be maintained under paragraph (a) of this clause. This
information may be submitted in any form desired. Optional Form WH-347 (Federal Stock Number 029-
005-00014-1) is available for this purpose and may be purchased from the—

  Superintendent of Documents
  U.S. Government Printing Office
  Washington, DC 20402


    The Prime Contractor is responsible for the submission of copies of payrolls by Subcontractor and all
of its subcontractors.
       (2) Each payroll submitted shall be accompanied by a “Statement of Compliance,” signed by the
Subcontractor or subcontractor or his or her agent who pays or supervises the payment of the persons
employed under the contract and shall certify—
          (i) That the payroll for the payroll period contains the information required to be maintained under
paragraph (a) of this clause and that such information is correct and complete;
          (ii) That each laborer or mechanic (including each helper, apprentice, and trainee) employed on
the contract during the payroll period has been paid the full weekly wages earned, without rebate, either
directly or indirectly, and that no deductions have been made either directly or indirectly from the full
wages earned, other than permissible deductions as set forth in the Regulations, 29 CFR Part 3; and
          (iii) That each laborer or mechanic has been paid not less than the applicable wage rates and
fringe benefits or cash equivalents for the classification of work performed, as specified in the applicable
wage determination incorporated into the contract.
       (3) The weekly submission of a properly executed certification set forth on the reverse side of
Optional Form WH-347 shall satisfy the requirement for submission of the “Statement of Compliance”
required by paragraph (b)(2) of this clause.
       (4) The falsification of any of the certifications in this clause may subject the Subcontractor or its
subcontractor to civil or criminal prosecution under Section 1001 of Title 18 and Section 3729 of Title 31
of the United States Code.
    (c) The Subcontractor shall make the records required under paragraph (a) of this clause available for
inspection, copying, or transcription by the Contracting Officer or authorized representatives of the
Contracting Officer or the Department of Labor. The Subcontractor or its subcontractor shall permit the
Contracting Officer or representatives of the Contracting Officer or the Department of Labor to interview
employees during working hours on the job. If the Subcontractor or its subcontractor fails to submit
required records or to make them available, the Contracting Officer may, after written notice to the
Subcontractor, take such action as may be necessary to cause the suspension of any further payment.
Furthermore, failure to submit the required records upon request or to make such records available may
be grounds for debarment action pursuant to 29 CFR 5.12.




                                                                                               Insight 00340
            Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 68 of 92




52.222-10 Compliance with Copeland Act Requirements.
  As prescribed in 22.407(a), insert the following clause:

                       COMPLIANCE WITH COPELAND ACT REQUIREMENTS (FEB 1988)

   The Subcontractor shall comply with the requirements of 29 CFR Part 3, which are hereby
incorporated by reference in this contract.




52.222-7 Withholding of Funds.
  As prescribed in 22.407(a), insert the following clause:

                                    W ITHHOLDING OF FUNDS (FEB 1988)

   The Contracting Officer shall, upon his or her own action or upon written request of an authorized
representative of the Department of Labor, withhold or cause to be withheld from the Subcontractor under
this contract or any other Federal contract with the same Subcontractor, or any other federally assisted
contract subject to Davis-Bacon prevailing wage requirements, which is held by the same Subcontractor,
so much of the accrued payments or advances as may be considered necessary to pay laborers and
mechanics, including apprentices, trainees, and helpers, employed by the Subcontractor or any
subcontractor the full amount of wages required by the contract. In the event of failure to pay any laborer
or mechanic, including any apprentice, trainee, or helper, employed or working on the site of the work, all
or part of the wages required by the contract, the Contracting Officer may, after written notice to the
Subcontractor, take such action as may be necessary to cause the suspension of any further payment,
advance, or guarantee of funds until such violations have ceased.




52.222-12 Contract Termination—Debarment.
  As prescribed in 22.407(a), insert the following clause:

                            CONTRACT TERMINATION—DEBARMENT (FEB 1988)

  A breach of the contract clauses entitled Davis-Bacon Act, Contract Work Hours and Safety Standards
Act—Overtime Compensation, Apprentices and Trainees, Payrolls and Basic Records, Compliance with
Copeland Act Requirements, Subcontracts (Labor Standards), Compliance with Davis-Bacon and Related
Act Regulations, or Certification of Eligibility may be grounds for termination of the contract, and for
debarment as a contractor and subcontractor as provided in 29 CFR 5.12.




52.222-14 Disputes Concerning Labor Standards.
  As prescribed in 22.407(a), insert the following clause:

                          DISPUTES CONCERNING LABOR STANDARDS (FEB 1988)




                                                                                            Insight 00341
            Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 69 of 92




   The United States Department of Labor has set forth in 29 CFR parts 5, 6, and 7 procedures for
resolving disputes concerning labor standards requirements. Such disputes shall be resolved in
accordance with those procedures and not the Disputes clause of this contract. Disputes within the
meaning of this clause include disputes between the Subcontractor (or any of its subcontractors) and the
contracting agency, the U.S. Department of Labor, or the employees or their representatives.




52.222-13 Compliance with Davis-Bacon and Related Act Regulations.
  As prescribed in 22.407(a), insert the following clause:

                COMPLIANCE WITH DAVIS-BACON AND RELATED ACT REGULATIONS (FEB 1988)

   All rulings and interpretations of the Davis-Bacon and Related Acts contained in 29 CFR parts 1, 3, and
5 are hereby incorporated by reference in this contract.




52.222-15 Certification of Eligibility.
  As prescribed in 22.407(a), insert the following clause:

                                 CERTIFICATION OF ELIGIBILITY (FEB 1988)

  (a) By entering into this contract, the Subcontractor certifies that neither it (nor he or she) nor any
person or firm who has an interest in the Subcontractor’s firm is a person or firm ineligible to be awarded
Government contracts by virtue of section 3(a) of the Davis-Bacon Act or 29 CFR 5.12(a)(1).
  (b) No part of this contract shall be subcontracted to any person or firm ineligible for award of a
Government contract by virtue of section 3(a) of the Davis-Bacon Act or 29 CFR 5.12(a)(1).
  (c) The penalty for making false statements is prescribed in the U.S. Criminal Code, 18 U.S.C. 1001.




                                                                                             Insight 00342
           Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 70 of 92




                                          3.1.9 Restrictions on Certain
                                              Foreign Purchases Rider
                                                                         Contract No. UE-16-0026

                                                                 Contract Date: 4 December 2016




               FAR 52.225-13 - RESTRICTIONS ON CERTAIN FOREIGN PURCHASES (JUNE 2008)

   (a) Except as authorized by the Office of Foreign Assets Control (OFAC) in the Department of the
Treasury, the Subcontractor shall not acquire, for use in the performance of this contract, any supplies or
services if any proclamation, Executive order, or statute administered by OFAC, or if OFAC’s
implementing regulations at 31 CFR Chapter V, would prohibit such a transaction by a person subject to
the jurisdiction of the United States.
   (b) Except as authorized by OFAC, most transactions involving Cuba, Iran, and Sudan are prohibited,
as are most imports from Burma or North Korea, into the United States or its outlying areas. Lists of
entities and individuals subject to economic sanctions are included in OFAC’s List of Specially
Designated Nationals and Blocked Persons at http://www.treas.gov/offices/enforcement/ofac/sdn. More
information about these restrictions, as well as updates, is available in the OFAC’s regulations at 31 CFR
Chapter V and/or on OFAC’s website at http://www.treas.gov/offices/enforcement/ofac.
   (c) The Subcontractor shall insert this clause, including this paragraph (c), in all subcontracts.

                                              (End of clause)




                                                                                            Insight 00343
                     Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 71 of 92



                                                                                                                  3.1.10 FAR and DFARS
                                                                                                                     Incorporation Rider
                                                                                                                                     Contract No. UE-16-0026

                                                                                                                           Contract Date: 04 December 2016




When the products or services furnished under this Subcontract are furnished in connection with a U.S. Government prime contract or subcontract, the
following Federal Acquisition Regulation (FAR) and Department of Defense FAR Supplement (DFARS) clauses identified below shall also apply to this
Subcontract, as required by terms of the Contract Documents or by operation of law or regulation. Said FAR and DFARS clauses are incorporated into the
Subcontract by reference, with the same force and effect as if they were given in full text. The effective version of each FAR or DFARS clause shall be the
same version as appears in Contractor’s prime contract, or higher-tier subcontract under which this Subcontract is issued. In the even that there is no such
equivalent clause in Contractor’s prime contract or higher-tier subcontract, the date shall be the regulatory date in effect as of the date of this Subcontract.



The applicability and interpretation of each clause are subject to any specific parenthetical statement following its title. In the event of a conflict between these
FAR or DFARS provisions and the terms of this Subcontract, the terms in this Subcontract shall control.

Subcontractor agrees to negotiate in good faith with Contractor to amend and incorporate into this Subcontract any additional clauses as Contractor may deem
necessary in order to comply with the clauses of the Contract Documents or a higher tier subcontract. If any such amendment causes an increrase or decrease
in the cost of, or the time rrequired for, performance ofany part of this Subcontract, an equitable adjustment shall be made by Contractor pursuant to the
“Changes” section of this Subcontract.


In all FAR and DRAFS clauses listed below, the terms “Government”, “Contractor”, and “Contracting Officer” shall be revised to suitably identify Contractor and
Subcontractor and affect the proper intent of the clause, except where further clarified or modified in the parenthetical that follows each clause. Notwithstanding
the foregoing, nothing herein shall be construed to mean that the Contractor may modify or limit any rights the United States Government may have as set forth
in the FAR and DFARS clauses below. Nor shall anything herein be construed to provide Subcontractor with right that only the United States Government has
the authority to grant or perform, such as in FAR 52.227-1 and FAR 52.227-2. All Subcontractor contract with the Owner or any higher-tier subcontractor
relating to this Subcontract shall be through or coordinated with Contractor.


A. Clauses Applicable to All Subcontracts and Purchase Orders
Clause               Description                                                                                        Notes
                     Whistleblower Protections Under the American Recovery and Reinvestment Act of 2009
52.203-15            (Mar 2009)
52.204-2             Alt II Security Requirements (Aug 1996) - Alternate II APR 1984
52.204-4             Printed or Copied Double-Sided on Recycled Paper AUG 2000
52.204-7             Central Contractor Registration APR 2008
52.204-9             Personal Identity Verification of Contractor Personnel SEP 2007
52.211-10            Commencement, Prosecution, and Completion of Work (Apr 1984)
52.211-12            Liquidated Damages - Construction (Sep 2000)
52.211-13            Time Extensions SEP 2000
52.215-2             Audit and Records - Negotiation
52.215-2 Alt I       Audit and Records - Negotiation
52.215-17            Waiver of Facilities Capital Cost of Money OCT 1997
52.215-19            Notification of Ownership Changes (Oct 1997)
52.215-21 Alt IV     Requirements for Cost or Pricing Data or Information Other
                     Than Cost or Pricing Data--Modifications (Oct 1997) -
                     Alternate IV
52.216-18            Ordering (Oct 1995)
52.216-19            Order Limitations (Oct 1995)
52.216-22            Indefinite Quantity (Oct 1995)
52.217-8             Option to Extend Services (Nov 1999)
52.217-9             Option to Extend the Term of the Contract (Mar 2000)
52.222-3             Convict Labor JUN 2003
                                                                                                                        If subcontract may include laborers and
52.222-6              Davis Bacon Act JUL 2005                                                                          mechanics
52.222-7              Withholding of Funds FEB 1988
52.222-8              Payrolls and Basic Records FEB 1988
52.222-9              Apprentices and Trainees JUL 2005
52.222-10             Compliance with Copeland Act Requirements FEB 1988
52.222-11             Subcontracts (Labor Standards) JUL 2005
52.222-12             Contract Termination-Debarment FEB 1988
52.222-13             Compliance with Davis-Bacon and Related Act Regulations. FEB 1988
52.222-14             Disputes Concerning Labor Standards FEB 1988
52.222-15             Certification of Eligibility FEB 1988



                                                                                                                                           Insight 00344
                  Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 72 of 92


52.222-27          Affirmative Action Compliance Requirements for
                   Construction
52.222-30          Davis-Bacon Act--Price Adjustment (None or Separately                               If subcontract may include laborers and
                   Specified Method)                                                                   mechanics
                                                                                                       If subcontract may include laborers and
52.222-32          Davis-Bacon Act--Price Adjustment (Actual Method) DEC 2001                          mechanics
52.223-3           Hazardous Material Identification And Material Safety Data JAN 1997
52.223-5           Pollution Prevention and Right-to-Know Information AUG 2003
52.223-6           Drug-Free Workplace MAY 2001
52.223-11          Ozone-Depleting Substances (May 2001)
52.223-12          Refrigeration Equipment and Air Conditioners MAY 1995
52.225-9           Buy American Act - Constructino Materials (Feb 2009)
52.225-11          Buy American Act - Constructino Materials Under Trade Agreements (Aug 2009)
52.225-13          Restrictions on Certain Foreign Purchases JUN 2008
                   Required Use of American Iron, Steel, and Manufactured Goods - Buy American Act -
52.225-21          Construciton Materials (Mar 2009)
                   Required Use of American Iron, Steel, and Manufactured Goods - Buy American Act -
52.225-23          Construciton Materials Under Trade Agreements (Mar 2009)
52.226-1           Utilization Of Indian Organizations And Indian-Owned
                   Economic Enterprises
52.227-4           Patent Indemnity-Construction Contracts DEC 2007
52.228-1           Bid Guarantee (Sep 1996)
52.228-2           Additional Bond Security OCT 1997
52.228-11          Pledges Of Assets SEP 2009
52.228-12          Prospective Subcontractor Requests for Bonds OCT 1995
52.228-14          Irrevocable Letter of Credit DEC 1999
52.228-15          Performance and Payment Bonds--Construction NOV 2006
52.229-2           North Carolina State and Local Sales and Use Tax APR 1984
52.229-3           Federal, State And Local Taxes APR 2003
52.232-5           Payments under Fixed-Price Construction Contracts SEP 2002
52.232-17          Interest OCT 2008
52.232-18          Availability Of Funds APR 1984
52.232-23          Assignment Of Claims JAN 1986
52.232-27          Prompt Payment for Construction Contracts OCT 2008
52.232-33          Payment by Electronic Funds Transfer--Central Contractor
                   Registration
52.233-1           Disputes JUL 2002
52.233-3           Protest After Award AUG 1996
52.233-4           Applicable Law for Breach of Contract Claim OCT 2004
52.236-1           Performance of Work by the Contractor (Apr 1984)
52.236-2           Differing Site Conditions APR 1984
52.236-3           Site Investigation and Conditions Affecting the Work APR 1984
52.236-4           Physical Data (Apr 1984)
52.236-5           Material and Workmanship APR 1984
52.236-6           Superintendence by the Contractor APR 1984
52.236-7           Permits and Responsibilities NOV 1991
52.236-8           Other Contracts APR 1984
52.236-9           Protection of Existing Vegetation, Structures, Equipment,
                   Utilities, and Improvements
52.236-10          Operations and Storage Areas APR 1984
52.236-11          Use and Possession Prior to Completion APR 1984
52.236-12          Cleaning Up APR 1984
52.236-13          Accident Prevention NOV 1991
52.236-13 Alt I    Accident Prevention (Nov 1991) - Alternate I NOV 1991
52.236-14          Availability and Use of Utility Services APR 1984
52.236-15          Schedules for Construction Contracts APR 1984
52.236-17          Layout of Work APR 1984
52.236-21          Specifications and Drawings for Construction FEB 1997
52.236-21 Alt I    Specifications and Drawings for Construction (Feb 1997) -
                   Alternate I
52.236-22          Design Within Funding Limitations (Apr 1984)
52.236-25          Requirements for Registration of Designers JUN 2003
52.236-26          Preconstruction Conference FEB 1995
52.242-14          Suspension of Work APR 1984
52.243-4           Changes JUN 2007
52.244-2           Subcontracts
52.244-6           Subcontracts for Commercial Items APR 2010
52.246-12          Inspection of Construction AUG 1996



                                                                                                                      Insight 00345
                 Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 73 of 92




52.246-21            Warranty of Construction MAR 1994
52.248-3             Value Engineering-Construction SEP 2006
52.249-10            Default (Fixed-Price Construction) APR 1984
52.249-14            Excusable Delays APR 1984
52.252-2             Clauses Incorporated by Reference (Feb 1998)
52.253-1             Computer Generated Forms JAN 1991
252.201-7000         Contracting Officer's Representative DEC 1991
252.203-7002         Requirement to Inform Employees of Whistleblower Rights JAN 2009
252.204-7000         Disclosure Of Information DEC 1991
252.204-7003         Control Of Government Personnel Work Product APR 1992
252.204-7004 Alt A   Central Contractor Registration (52.204-7) Alternate A SEP 2007
252.205-7000         Provision Of Information To Cooperative Agreement Holders DEC 1991
252.215-7000         Pricing Adjustments DEC 1991
252.222-7000         Restriction On Employment Of Personnel MAR 2000
252.222-7001         Right Of First Refusal Of Employment--Closure of Military
                     Installations
252.222-7002         Compliance With Local Labor Laws (Overseas) JUN 1997
252.222-7004         Compliance With Spanish Social Security Laws and                     For work in Spain
                     Regulations
252.222-7005         Prohibition on Use of Nonimmigrant Alien--Guam SEP 1999              For work in Guam
252.223-7001         Hazard Warning Labels (Dec 1991)
252.223-7004         Drug Free Work Force SEP 1988
252.223-7006         Prohibition On Storage And Disposal Of Toxic And
                     Hazardous Materials
252.225-7002         Qualifying Country Sources As Subcontractors APR 2003
252.225-7004         Report of Intended Performance Outside the United States
                     and Canada--Submission after Award
252.225-7021         Trade Agreements NOV 2009
252.225-7041         Correspondence in English JUN 1997
252.225-7043         Antiterrorism/Force Protection Policy for Defense
                     Contractors Outside the United States
252.225-7044         Balance of Payments Program--Construction Material JAN 2009
252.225-7045         Balance of Payments Program--Construction Material Under
                     Trade Agreements
252.227-7022         Government Rights (Unlimited) MAR 1979
252.227-7023         Drawings and Other Data to become Property of Government MAR 1979
252.227-7033         Rights in Shop Drawings APR 1966
252.228-7004         Bonds or Other Security (Dec 1991)
252.229-7002         Customs Exemptions (Germany) JUN 1997
252.229-7011         Reporting of Foreign Taxes--U.S. Assistance Programs SEP 2005
252.232-7003         Electronic Submission of Payment Requests and Receiving
                     Reports
252.232-7004         DOD Progress Payment Rates OCT 2001
252.232-7008         Assignment of Claims (Overseas) JUN 1997
252.232-7010         Levies on Contract Payments DEC 2006
252.233-7001         Choice of Law (Overseas) JUN 1997
252.236-7000         Modification Proposals-Price Breakdown DEC 1991
252.236-7001         Contract Drawings and Specifications (Aug 2000)
252.236-7005         Airfield Safety Precautions DEC 1991
252.243-7002         Requests for Equitable Adjustment MAR 1998
252.247-7023         Transportation of Supplies by Sea MAY 2002

52.232-5000          Payment for Materials Delivered Off-Site (Mar 1995) -- EFARS




                                                                                                         Insight 00346
                  Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 74 of 92




B. Clauses Applicable to Subcontracts and Purchase Orders over $10,000
Clause               Description                                                                             Notes
52.222-21            Prohibition Of Segregated Facilities FEB 1999
52.222-23            Notice of Requirement for Affirmative Action to Ensure Equal Employment Opportunity for
                     Construction (Feb 1999)
52.222-26            Equal Opportunity MAR 2007
52.228-3             Worker's Compensation Insurance (Defense Base Act) APR 1984


C. Clauses Applicable to Subcontracts and Purchase Orders over $15,000
Clause               Description                                                                            Notes
52.222-36            Affirmative Action For Workers With Disabilities JUN 1998


D. Clauses Applicable to Subcontracts and Purchase Orders over $30,000
Clause               Description                                                                            Notes
52.204-10            Reporting Executive Compensation and First-Tier
                     Subcontract Awards
52.209-6             Protecting the Government's Interest When Subcontracting                               Not commercially available off-the-shelf
                     With Contractors Debarred, Suspended, or Proposed for                                  items
                     Debarment


E. Clauses Applicable to Subcontracts and Purchase Orders over $100,000
Clause               Description                                                                            Notes
52.203-7             Anti-Kickback Procedures JUL 1995
52.203-12            Limitation On Payments To Influence Certain Federal Transactions
52.222-35            Equal Opportunity For Special Disabled Veterans, Veterans
                     of the Vietnam Era, and Other Eligible Veterans
52.222-37            Employment Reports On Special Disabled Veterans, Veterans
                     Of The Vietnam Era, and Other Eligible Veterans
                                                                                                            If subcontract is for other than
52.223-14            Toxic Chemical Release Reporting AUG 2003                                              commercial items




F. Clauses Applicable to Subcontracts and Purchase Orders over $150,000
Clause               Description                                                                            Notes
52.202-1             Definitions JUL 2004
52.203-3             Gratuities APR 1984
52.203-5             Covenant Against Contingent Fees APR 1984
52.203-6             Restrictions On Subcontractor Sales To The Government SEP 2006
52.203-8             Cancellation, Rescission, and Recovery of Funds for Illegal or Improper Activity
52.203-10            Price Or Fee Adjustment For Illegal Or Improper Activity JAN 1997
52.219-8             Utilization of Small Business Concerns MAY 2004
52.222-4             Contract Work Hours and Safety Standards Act - Overtime                                If subcontract may include laborers and
                     Compensation                                                                           mechanics
52.227-1             Authorization and Consent DEC 2007
52.227-2             Notice And Assistance Regarding Patent And Copyright
                     Infringement
52.228-5             Insurance - Work On A Government Installation JAN 1997
52.242-13            Bankruptcy JUL 1995
52.249-2 Alt I       Termination for Convenience of the Government (Fixed-
                     Price) (May 2004) - Alternate I
252.203-7001         Prohibition On Persons Convicted of Fraud or Other Defense-
                     Contract-Related Felonies
252.209-7004         Subcontracting With Firms That Are Owned or Controlled By
                     The Government of a Terrorist Country
252.225-7012         Preference For Certain Domestic Commodities DEC 2008




                                                                                                                            Insight 00347
                 Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 75 of 92




G. Clauses Applicable to Subcontracts and Purchase Orders over $500,000
Clause               Description                                                     Notes
252.226-7001         Utilization of Indian Organizations and Indian-Owned
                     Economic Enterprises, and Native Hawaiian Small Business
                     Concerns


H. Clauses Applicable to Subcontracts and Purchase Orders over $650,000
Clause               Description                                                     Notes
52.219-9             Small Business Subcontracting Plan JUL 2010
52.219-16            Liquidated Damages-Subcontracting Plan JAN 1999
252.219-7003         Small Business Subcontracting Plan (DOD Contracts) APR 2007
252.225-7006         Quarterly Reporting of Actual Contract Performance Outside
                     the United States




I. Clauses Applicable to Subcontracts and Purchase Orders over $700,000
Clause                Description                                                    Notes
52.215-15             Pension Adjustments and Asset Reversions OCT 2004
52.215-18             Reversion or Adjustment of Plans for Postretirement Benefits
                      (PRB) Other than Pensions
252.243-7001          Pricing Of Contract Modifications DEC 1991


J. Clauses Applicable to Subcontracts and Purchase Orders over $5,000,000
Clause               Description                                                     Notes
                                                                                     Applicable if the period of performance is
52.203-13            Contractor Code of Business Ethics and Conduct APR 2010         more than 120 days
52.203-14            Display of Hotline Poster(s) DEC 2007




                                                                                                    Insight 00348
           Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 76 of 92




                                                   3.1.12 Restrictions on
                                               Subcontractor Sales to the
                                                       Government Rider
                                                                          Contract No. UE-16-0026

                                                                  Contract Date: 4 December 2016




        RESTRICTIONS ON SUBCONTRACTOR SALES TO THE GOVERNMENT (SEPT 2006) FAR 52.203-6

    (a) Except as provided in (b) of this clause, the Subcontractor shall not enter into any agreement with
an actual or prospective subcontractor, nor otherwise act in any manner, which has or may have the
effect of restricting sales by such subcontractors directly to the Government of any item or process
(including computer software) made or furnished by the subcontractor under this contract or under any
follow-on production contract.
    (b) The prohibition in (a) of this clause does not preclude the Subcontractor from asserting rights that
are otherwise authorized by law or regulation.
    (c) The Subcontractor agrees to incorporate the substance of this clause, including this paragraph (c),
in all subcontracts under this subcontract which exceed the simplified acquisition threshold.




                                                                                             Insight 00349
            Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 77 of 92



                                            3.1.13 Toxic Chemical Rider
                                                                          Contract No. UE-16-0026

                                                                  Contract Date: 4 December 2016




                    FAR 52.223-14 - TOXIC CHEMICAL RELEASE REPORTING (AUG 2003)

   (a) Unless otherwise exempt, the Subcontractor, as owner or operator of a facility used in the
performance of this contract, shall file by July 1 for the prior calendar year an annual Toxic Chemical
Release Inventory Form (Form R) as described in sections 313(a) and (g) of the Emergency Planning and
Community Right-to-Know Act of 1986 (EPCRA) (42 U.S.C. 11023(a) and (g)), and section 6607 of the
Pollution Prevention Act of 1990 (PPA) (42 U.S.C. 13106). The Subcontractor shall file, for each facility
subject to the Form R filing and reporting requirements, the annual Form R throughout the life of the
contract.
   (b) A Subcontractor-owned or -operated facility used in the performance of this contract is exempt from
the requirement to file an annual Form R if—
      (1) The facility does not manufacture, process, or otherwise use any toxic chemicals listed in
40 CFR 372.65;
      (2) The facility does not have 10 or more full-time employees as specified in section 313(b)(1)(A) of
EPCRA, 42 U.S.C. 11023(b)(1)(A);
      (3) The facility does not meet the reporting thresholds of toxic chemicals established under
section 313(f) of EPCRA, 42 U.S.C. 11023(f) (including the alternate thresholds at 40 CFR 372.27,
provided an appropriate certification form has been filed with EPA);
      (4) The facility does not fall within the following Standard Industrial Classification (SIC) codes or
their corresponding North American Industry Classification System sectors:
          (i) Major group code 10 (except 1011, 1081, and 1094.
          (ii) Major group code 12 (except 1241).
          (iii) Major group codes 20 through 39.
          (iv) Industry code 4911, 4931, or 4939 (limited to facilities that combust coal and/or oil for the
purpose of generating power for distribution in commerce).
          (v) Industry code 4953 (limited to facilities regulated under the Resource Conservation and
Recovery Act, Subtitle C (42 U.S.C. 6921, et seq.)), or 5169, or 5171, or 7389 (limited to facilities
primarily engaged in solvent recovery services on a contract or fee basis); or
      (5) The facility is not located in the United States or its outlying areas.
   (c) If the Subcontractor has certified to an exemption in accordance with one or more of the criteria in
paragraph (b) of this clause, and after award of the contract circumstances change so that any of its
owned or operated facilities used in the performance of this contract is no longer exempt—
      (1) The Subcontractor shall notify the Contracting Officer; and
      (2) The Subcontractor, as owner or operator of a facility used in the performance of this contract that
is no longer exempt, shall—
          (i) Submit a Toxic Chemical Release Inventory Form (Form R) on or before July 1 for the prior
calendar year during which the facility becomes eligible; and



                                                                                             Insight 00350
            Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 78 of 92




          (ii) Continue to file the annual Form R for the life of the contract for such facility.
   (d) The Contracting Officer may terminate this contract or take other action as appropriate, if the
Subcontractor fails to comply accurately and fully with the EPCRA and PPA toxic chemical release filing
and reporting requirements.
   (e) Except for acquisitions of commercial items as defined in FAR Part 2, the Contractor shall—
       (1) For competitive subcontracts expected to exceed $100,000 (including all options), include a
solicitation provision substantially the same as the provision at FAR 52.223-13, Certification of Toxic
Chemical Release Reporting; and
       (2) Include in any resultant subcontract exceeding $100,000 (including all options), the substance of
this clause, except this paragraph (e).


DFARS 252.223-7006 - PROHIBITION ON STORAGE AND DISPOSAL OF TOXIC AND HAZARDOUS
MATERIALS (APR 1993)

    (a) Definitions. As used in this clause—

          (1) “Storage” means a non-transitory, semi-permanent or permanent holding, placement, or leaving of
material. It does not include a temporary accumulation of a limited quantity of a material used in or a waste
generated or resulting from authorized activities, such as servicing, maintenance, or repair of Department of
Defense (DoD) items, equipment, or facilities.

         (2) “Toxic or hazardous materials” means:

               (i) Materials referred to in section 101(14) of the Comprehensive Environmental Response,
Compensation, and Liability Act (CERCLA) of 1980 (42 U.S.C. 9601(14)) and materials designated under
section 102 of CERCLA (42 U.S.C. 9602) (40 CFR Part 302);

              (ii) Materials that are of an explosive, flammable, or pyrotechnic nature; or

              (iii) Materials otherwise identified by the Secretary of Defense as specified in DoD regulations.

    (b) In accordance with 10 U.S.C. 2692, the Subcontractor is prohibited from storing or disposing of non-
DoD-owned toxic or hazardous materials on a DoD installation, except to the extent authorized by a statutory
exception to 10 U.S.C. 2692 or as authorized by the Secretary of Defense or his designee.

      (c) With respect to treatment or disposal authorized pursuant to 10 U.S.C. 2692(b)(9), and notwithstanding
any other provision of the contract, the Subcontractor assumes all financial and environmental responsibility and
liability resulting from any treatment or disposal of non-DoD-owned toxic or hazardous materials on a military
installation. The Subcontractor shall indemnify, defend, and hold the Government harmless for all costs, liability,
or penalties resulting from the Subcontractor’s treatment or disposal of non-DoD-owned toxic or hazardous
materials on a military installation.

    (d) The Subcontractor shall include this clause, including this paragraph (d), in each subcontract which
requires, may require, or permits a subcontractor to treat or dispose of non-DoD-owned toxic or hazardous
materials as defined in this clause.




                                                                                                  Insight 00351
            Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 79 of 92




                                                           3.1.14 Anti-Kickback
                                                              Procedures Rider
                                                                         Contract No. UE-16-0026

                                                                 Contract Date: 4 December 2016




52.203-7 Anti-Kickback Procedures.


                                 ANTI-KICKBACK PROCEDURES (JUL 1995)

   (a) Definitions.
   “Kickback,” as used in this clause, means any money, fee, commission, credit, gift, gratuity, thing of
value, or compensation of any kind which is provided, directly or indirectly, to any Prime Contractor, Prime
Contractor Employee, Subcontractor, or Subcontractor Employee for the purpose of improperly obtaining
or rewarding favorable treatment in connection with a Prime Contract or in connection with a Subcontract
relating to a Prime Contract.
   “Person,” as used in this clause, means a corporation, partnership, business association of any kind,
trust, joint-stock company, or individual.
   “Prime Contract,” as used in this clause, means a contract or contractual action entered into by the
United States for the purpose of obtaining supplies, materials, equipment, or services of any kind.
   “Prime Contractor” as used in this clause, means a person who has entered into a prime contract with
the United States.
   “Prime Contractor Employee,” as used in this clause, means any officer, partner, employee, or agent of
a prime Contractor.
   “Subcontract,” as used in this clause, means a contract or contractual action entered into by a prime
Contractor or subcontractor for the purpose of obtaining supplies, materials, equipment, or services of
any kind under a prime contract.
   “Subcontractor,” as used in this clause, (1) means any person, other than the prime Contractor, who
offers to furnish or furnishes any supplies, materials, equipment, or services of any kind under a prime
contract or a subcontract entered into in connection with such prime contract, and (2) includes any person
who offers to furnish or furnishes general supplies to the prime Contractor or a higher tier subcontractor.
   “Subcontractor Employee,” as used in this clause, means any officer, partner, employee, or agent of a
subcontractor.
   (b) The Anti-Kickback Act of 1986 (41 U.S.C. 51-58) (the Act), prohibits any person from—
       (1) Providing or attempting to provide or offering to provide any kickback;
       (2) Soliciting, accepting, or attempting to accept any kickback; or
       (3) Including, directly or indirectly, the amount of any kickback in the contract price charged by a
Prime Contractor to the United States or in the contract price charged by a Subcontractor to a Prime
Contractor or higher tier Subcontractor.
   (c)




                                                                                            Insight 00352
            Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 80 of 92




       (1) The Subcontractor shall have in place and follow reasonable procedures designed to prevent
and detect possible violations described in paragraph (b) of this clause in its own operations and direct
business relationships.
       (2) When the Subcontractor has reasonable grounds to believe that a violation described in
paragraph (b) of this clause may have occurred, the Subcontractor shall promptly report in writing the
possible violation. Such reports shall be made to the inspector general of the contracting agency, the
head of the contracting agency if the agency does not have an inspector general, or the Department of
Justice.
       (3) The Subcontractor shall cooperate fully with any Federal agency investigating a possible
violation described in paragraph (b) of this clause.
       (4) The Contracting Officer may (i) offset the amount of the kickback against any monies owed by
the United States under the Prime Contract and/or (ii) direct that the Prime Contractor withhold from sums
owed a Subcontractor under the Prime Contract the amount of the kickback. The Contracting Officer may
order that monies withheld under subdivision (c)(4)(ii) of this clause be paid over to the Government
unless the Government has already offset those monies under subdivision (c)(4)(i) of this clause. In either
case, the Prime Contractor shall notify the Contracting Officer when the monies are withheld.
       (5) The Subcontractor agrees to incorporate the substance of this clause, including paragraph (c)(5),
in all subcontracts under this contract which exceed $100,000.




                                                                                            Insight 00353
            Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 81 of 92



                                       3.1.15 Overtime Compensation
                                                              Rider
                                                                           Contract No. UE-16-0026

                                                                  Contract Date: 4 December 2016




     FAR 52.222-4 - CONTRACT W ORK HOURS AND SAFETY STANDARDS ACT—OVERTIME COMPENSATION
                                          (JULY 2005)

   (a) Overtime requirements. The Subcontractor or any subcontractor employing laborers or mechanics
(see Federal Acquisition Regulation 22.300) shall require or permit them to work over 40 hours in any
workweek unless they are paid at least 1 and 1/2 times the basic rate of pay for each hour worked over
40 hours.
   (b) Violation; liability for unpaid wages; liquidated damages. The responsible Subcontractor and any
subcontractor are liable for unpaid wages if they violate the terms in paragraph (a) of this clause. In
addition, the Subcontractor and subcontractor are liable for liquidated damages payable to the
Government. The Contracting Officer will assess liquidated damages at the rate of $10 per affected
employee for each calendar day on which the employer required or permitted the employee to work in
excess of the standard workweek of 40 hours without paying overtime wages required by the Contract
Work Hours and Safety Standards Act.
   (c) Withholding for unpaid wages and liquidated damages. The Contracting Officer will withhold from
payments due under the contract sufficient funds required to satisfy any Subcontractor or subcontractor
liabilities for unpaid wages and liquidated damages. If amounts withheld under the contract are
insufficient to satisfy Subcontractor or subcontractor liabilities, the Contracting Officer will withhold
payments from other Federal or federally assisted contracts held by the same Subcontractor that are
subject to the Contract Work Hours and Safety Standards Act.
   (d) Payrolls and basic records.
        (1) The Subcontractor and its subcontractors shall maintain payrolls and basic payroll records for all
laborers and mechanics working on the contract during the contract and shall make them available to the
Government until 3 years after contract completion. The records shall contain the name and address of
each employee, social security number, labor classifications, hourly rates of wages paid, daily and weekly
number of hours worked, deductions made, and actual wages paid. The records need not duplicate those
required for construction work by Department of Labor regulations at 29 CFR 5.5(a)(3) implementing the
Davis-Bacon Act.
        (2) The Subcontractor and its subcontractors shall allow authorized representatives of the
Contracting Officer or the Department of Labor to inspect, copy, or transcribe records maintained under
paragraph (d)(1) of this clause. The Subcontractor or its subcontractors also shall allow authorized
representatives of the Contracting Officer or Department of Labor to interview employees in the
workplace during working hours.
   (e) Subcontracts. The Subcontractor shall insert the provisions set forth in paragraphs (a) through (d)
of this clause in subcontracts that may require or involve the employment of laborers and mechanics and
require subcontractors to include these provisions in any such lower tier subcontracts. The Subcontractor
shall be responsible for compliance by any subcontractor or lower-tier subcontractor with the provisions
set forth in paragraphs (a) through (d) of this clause.



                                                                                              Insight 00354
  Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 82 of 92



                            3.1.16 Utilization of IO, IOEE
                                       and NH SBC Rider
                                                    Contract No. UE-16-0026

                                              Contract Date: 4 December 2016




  DFARS 252.226-7001 - UTILIZATION OF INDIAN ORGANIZATIONS,
INDIAN-OWNED ECONOMIC ENTERPRISES, AND NATIVE HAWAIIAN
             SMALL BUSINESS CONCERNS (SEP 2004)

      (a) Definitions. As used in this clause--

“Indian” means—

      (1) Any person who is a member of any Indian tribe, band, group,
      pueblo, or community that is recognized by the Federal Government as
      eligible for services from the Bureau of Indian Affairs (BIA) in
      accordance with 25 U.S.C. 1452(c); and

      (2) Any “Native” as defined in the Alaska Native Claims Settlement
      Act (43 U.S.C. 1601 et seq.).

“Indian organization” means the governing body of any Indian tribe or entity
established or recognized by the governing body of an Indian tribe for the
purposes of 25 U.S.C. Chapter 17.

“Indian-owned economic enterprise” means any Indian-owned (as determined
by the Secretary of the Interior) commercial, industrial, or business activity
established or organized for the purpose of profit, provided that Indian
ownership constitutes not less than 51 percent of the enterprise.

“Indian tribe” means any Indian tribe, band, group, pueblo, or community,
including native villages and native groups (including corporations organized
by Kenai, Juneau, Sitka, and Kodiak) as defined in the Alaska Native Claims
Settlement Act, that is recognized by the Federal Government as eligible for
services from BIA in accordance with 25 U.S.C. 1452(c).

“Interested party” means a contractor or an actual or prospective offeror
whose direct economic interest would be affected by the award of a
subcontract or by the failure to award a subcontract.

“Native Hawaiian small business concern” means an entity that is—


                                                                    Insight 00355
       Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 83 of 92




             (1) A small business concern as defined in Section 3 of the Small
             Business Act (15 U.S.C. 632) and relevant implementing
             regulations; and

             (2) Owned and controlled by a Native Hawaiian as defined in 25
             U.S.C. 4221(9).

      (b) The Subcontractor shall use its best efforts to give Indian
      organizations, Indian-owned economic enterprises, and Native
      Hawaiian small business concerns the maximum practicable
      opportunity to participate in the subcontracts it awards, to the fullest
      extent consistent with efficient performance of the contract.

      (c) The Contracting Officer and the Subcontractor, acting in good faith,
      may rely on the representation of an Indian organization, Indian-
      owned economic enterprise, or Native Hawaiian small business
      concern as to its eligibility, unless an interested party challenges its
      status or the Contracting Officer has independent reason to question
      that status.

      (d) In the event of a challenge to the representation of a subcontractor,
      the Contracting Officer will refer the matter to—

             (1) For matters relating to Indian organizations or Indian-owned
             economic enterprises:

                          U.S. Department of the Interior

                          Bureau of Indian Affairs

                          Attn: Chief, Division of Contracting and

                                 Grants Administration

                          1849 C Street NW, MS-2626-MIB

                          Washington, DC 20240-4000.

The BIA will determine the eligibility and will notify the Contracting Officer.

             (2) For matters relating to Native Hawaiian small business
             concerns:

                          Department of Hawaiian Home Lands



                                                                        Insight 00356
     Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 84 of 92




                         PO Box 1879

                         Honolulu, HI 96805.

The Department of Hawaiian Home Lands will determine the eligibility and
will notify the Contracting Officer.

      (e) No incentive payment will be made—

            (1) While a challenge is pending; or

            (2) If a subcontractor is determined to be an ineligible
            participant.

      (f)(1) The Subcontractor, on its own behalf or on behalf of a
      subcontractor at any tier, may request an incentive payment in
      accordance with this clause.

            (2) The incentive amount that may be requested is 5 percent of
            the estimated cost, target cost, or fixed price included in the
            subcontract at the time of award to the Indian organization,
            Indian-owned economic enterprise, or Native Hawaiian small
            business concern.

            (3) In the case of a subcontract for commercial items, the
            Subcontractor may receive an incentive payment only if the
            subcontracted items are produced or manufactured in whole or
            in part by an Indian organization, Indian-owned economic
            enterprise, or Native Hawaiian small business concern.

            (4) The Subcontractor has the burden of proving the amount
            claimed and shall assert its request for an incentive payment
            prior to completion of contract performance.

            (5) The Contracting Officer, subject to the terms and conditions
            of the contract and the availability of funds, will authorize an
            incentive payment of 5 percent of the estimated cost, target cost,
            or fixed price included in the subcontract awarded to the Indian
            organization, Indian-owned economic enterprise, or Native
            Hawaiian small business concern.

            (6) If the Subcontractor requests and receives an incentive
            payment on behalf of a subcontractor, the Subcontractor is
            obligated to pay the subcontractor the incentive amount.



                                                                       Insight 00357
Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 85 of 92




   (g) The Subcontractor shall insert the substance of this clause,
   including this paragraph (g), in all subcontracts exceeding $500,000.




                                                              Insight 00358
            Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 86 of 92




                                                   3.1.17 Protecting the
                                             Government’s Interest Rider
                                                                            Contract No. UE-16-0026

                                                                    Contract Date: 4 December 2016




FAR 52.209-6

    PROTECTING THE GOVERNMENT’S INTEREST W HEN SUBCONTRACTING WITH CONTRACTORS DEBARRED,
                      SUSPENDED, OR PROPOSED FOR DEBARMENT (DEC 2010)

    (a) Definition. “Commercially available off-the-shelf (COTS)” item, as used in this clause—
       (1) Means any item of supply (including construction material) that is—
          (i) A commercial item (as defined in paragraph (1) of the definition in FAR 2.101);
          (ii) Sold in substantial quantities in the commercial marketplace; and
          (iii) Offered to the Government, under a contract or subcontract at any tier, without modification,
in the same form in which it is sold in the commercial marketplace; and
       (2) Does not include bulk cargo, as defined in section 3 of the Shipping Act of 1984 (46 U.S.C. App.
1702), such as agricultural products and petroleum products.
    (b) The Government suspends or debars Contractors to protect the Government’s interests. Other than
a subcontract for a commercially available off-the-shelf item, the Subcontractor shall not enter into any
subcontract, in excess of $30,000 with a Contractor that is debarred, suspended, or proposed for
debarment by any executive agency unless there is a compelling reason to do so.
    (c) The Subcontractor shall require each proposed subcontractor whose subcontract will exceed
$30,000, other than a subcontractor providing a commercially available off-the-shelf item, to disclose to
the Subcontractor, in writing, whether as of the time of award of the subcontract, the subcontractor, or its
principals, is or is not debarred, suspended, or proposed for debarment by the Federal Government.
    (d) A corporate officer or a designee of the Subcontractor shall notify the Contracting Officer, in writing,
before entering into a subcontract with a party (other than a subcontractor providing a commercially
available off-the-shelf item) that is debarred, suspended, or proposed for debarment (see FAR 9.404 for
information on the Excluded Parties List System). The notice must include the following:
       (1) The name of the subcontractor.
       (2) The Subcontractor’s knowledge of the reasons for the subcontractor being in the Excluded
Parties List System.
       (3) The compelling reason(s) for doing business with the subcontractor notwithstanding its inclusion
in the Excluded Parties List System.
       (4) The systems and procedures the Subcontractor has established to ensure that it is fully
protecting the Government’s interests when dealing with such subcontractor in view of the specific basis
for the party’s debarment, suspension, or proposed debarment.
    (e) Subcontracts. Unless this is a contract for the acquisition of commercial items, the Subcontractor
shall include the requirements of this clause, including this paragraph (e) (appropriately modified for the
identification of the parties), in each subcontract that—
       (1) Exceeds $30,000 in value; and
       (2) Is not a subcontract for commercially available off-the-shelf items.



                                                                                                Insight 00359
       Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 87 of 92




                                            3.1.18 Transportation of
                                              Supplies by Sea Rider
                                                              Contract No. UE-16-0026

                                                       Contract Date: 4 December 2016




252.247-7023 TRANSPORTATION OF SUPPLIES BY SEA (MAY 2002)

          (a) Definitions. As used in this clause—
                 (1) “Components” means articles, materials, and supplies
                 incorporated directly into end products at any level of
                 manufacture, fabrication, or assembly by the Contractor or any
                 subcontractor.
                 (2) “Department of Defense” (DoD) means the Army, Navy, Air
                 Force, Marine Corps, and defense agencies.
                 (3) “Foreign flag vessel” means any vessel that is not a U.S.-flag
                 vessel.
                 (4) “Ocean transportation” means any transportation aboard a
                 ship, vessel, boat, barge, or ferry through international waters.
                 (5) “Subcontractor” means a supplier, materialman, distributor,
                 or vendor at any level below the prime contractor whose
                 contractual obligation to perform results from, or is conditioned
                 upon, award of the prime contract and who is performing any
                 part of the work or other requirement of the prime contract.
                 (6) “Supplies” means all property, except land and interests in
                 land, that is clearly identifiable for eventual use by or owned by
                 the DoD at the time of transportation by sea.
                               (i) An item is clearly identifiable for eventual use
                               by the DoD if, for example, the contract
                               documentation contains a reference to a DoD
                               contract number or a military destination.
                               (ii) “Supplies” includes (but is not limited to) public
                               works; buildings and facilities; ships; floating
                               equipment and vessels of every character, type, and
                               description, with parts, subassemblies, accessories,
                               and equipment; machine tools; material;
                               equipment; stores of all kinds; end items;



                                                                          Insight 00360
   Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 88 of 92




                     construction materials; and components of the
                     foregoing.
       (7) “U.S.-flag vessel” means a vessel of the United States or
       belonging to the United States, including any vessel registered
       or having national status under the laws of the United States.
(b)(1) The Contractor shall use U.S.-flag vessels when transporting any
supplies by sea under this contract.
       (2) A subcontractor transporting supplies by sea under this
       contract shall use U.S.-flag vessels if—
                     (i) This contract is a construction contract; or
                     (ii) The supplies being transported are—
                            (A) Noncommercial items; or
                            (B) Commercial items that—
                                   (1) The Contractor is reselling or
                                   distributing to the Government
                                   without adding value (generally, the
                                   Contractor does not add value to items
                                   that it subcontracts for f.o.b.
                                   destination shipment);
                                   (2) Are shipped in direct support of
                                   U.S. military contingency operations,
                                   exercises, or forces deployed in
                                   humanitarian or peacekeeping
                                   operations; or
                                   (3) Are commissary or exchange
                                   cargoes transported outside of the
                                   Defense Transportation System in
                                   accordance with 10 U.S.C. 2643.
(c) The Contractor and its subcontractors may request that the
Contracting Officer authorize shipment in foreign-flag vessels, or
designate available U.S.-flag vessels, if the Contractor or a
subcontractor believes that—
       (1) U.S.-flag vessels are not available for timely shipment;
       (2) The freight charges are inordinately excessive or
       unreasonable; or
       (3) Freight charges are higher than charges to private persons
       for transportation of like goods.
(d) The Contractor must submit any request for use of other than U.S.-
flag vessels in writing to the Contracting Officer at least 45 days prior
to the sailing date necessary to meet its delivery schedules. The
Contracting Officer will process requests submitted after such date(s)
as expeditiously as possible, but the Contracting Officer's failure to
grant approvals to meet the shipper's sailing date will not of itself




                                                                   Insight 00361
   Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 89 of 92




constitute a compensable delay under this or any other clause of this
contract. Requests shall contain at a minimum—
       (1) Type, weight, and cube of cargo;
       (2) Required shipping date;
       (3) Special handling and discharge requirements;
       (4) Loading and discharge points;
       (5) Name of shipper and consignee;
       (6) Prime contract number; and
       (7) A documented description of efforts made to secure U.S.-flag
       vessels, including points of contact (with names and telephone
       numbers) with at least two U.S.-flag carriers contacted. Copies
       of telephone notes, telegraphic and facsimile message or letters
       will be sufficient for this purpose.
(e) The Contractor shall, within 30 days after each shipment covered
by this clause, provide the Contracting Officer and the Maritime
Administration, Office of Cargo Preference, U.S. Department of
Transportation, 400 Seventh Street SW, Washington, DC 20590, one
copy of the rated on board vessel operating carrier's ocean bill of
lading, which shall contain the following information:
       (1) Prime contract number;
       (2) Name of vessel;
       (3) Vessel flag of registry;
       (4) Date of loading;
       (5) Port of loading;
       (6) Port of final discharge;
       (7) Description of commodity;
       (8) Gross weight in pounds and cubic feet if available;
       (9) Total ocean freight in U.S. dollars; and
       (10) Name of steamship company.
(f) The Contractor shall provide with its final invoice under this
contract a representation that to the best of its knowledge and belief—
       (1) No ocean transportation was used in the performance of this
       contract;
       (2) Ocean transportation was used and only U.S.-flag vessels
       were used for all ocean shipments under the contract;
       (3) Ocean transportation was used, and the Contractor had the
       written consent of the Contracting Officer for all non-U.S.-flag
       ocean transportation; or
       (4) Ocean transportation was used and some or all of the
       shipments were made on non-U.S.-flag vessels without the
       written consent of the Contracting Officer. The Contractor shall
       describe these shipments in the following format:




                                                                   Insight 00362
      Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 90 of 92




                  ITEM              CONTRACT            QUANTITY
               DESCRIPTION          LINE ITEMS


     TOTAL
          (g) If the final invoice does not include the required representation, the
          Government will reject and return it to the Contractor as an improper
          invoice for the purposes of the Prompt Payment clause of this contract.
          In the event there has been unauthorized use of non-U.S.-flag vessels
          in the performance of this contract, the Contracting Officer is entitled
          to equitably adjust the contract, based on the unauthorized use.
          (h) In the award of subcontracts for the types of supplies described in
          paragraph (b)(2) of this clause, the Contractor shall flow down the
          requirements of this clause as follows:
                  (1) The Contractor shall insert the substance of this clause,
                  including this paragraph (h), in subcontracts that exceed the
                  simplified acquisition threshold in Part 2 of the Federal
                  Acquisition Regulation.
                  (2) The Contractor shall insert the substance of paragraphs (a)
                  through (e) of this clause, and this paragraph (h), in
                  subcontracts that are at or below the simplified acquisition
                  threshold in Part 2 of the Federal Acquisition Regulation.

DFARS 252.247-7024 NOTIFICATION OF TRANSPORTATION OF SUPPLIES BY
SEA (MAR 2000)

          (a) The Contractor has indicated by the response to the solicitation
          provision, Representation of Extent of Transportation by Sea, that it
          did not anticipate transporting by sea any supplies. If, however, after
          the award of this contract, the Contractor learns that supplies, as
          defined in the Transportation of Supplies by Sea clause of this
          contract, will be transported by sea, the Contractor—

                (1) Shall notify the Contracting Officer of that fact; and

                (2) Hereby agrees to comply with all the terms and conditions of
                the Transportation of Supplies by Sea clause of this contract.

          (b) The Contractor shall include this clause, including this paragraph
          (b), revised as necessary to reflect the relationship of the contracting
          parties—

                (1) In all subcontracts under this contract, if this contract is a
                construction contract; or



                                                                       Insight 00363
Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 91 of 92




         (2) If this contract is not a construction contract, in all
         subcontracts under this contract that are for—

                       (i) Noncommercial items; or

                       (ii) Commercial items that—

                              (A) The Contractor is reselling or
                              distributing to the Government without
                              adding value (generally, the Contractor does
                              not add value to items that it subcontracts
                              for f.o.b. destination shipment);

                              (B) Are shipped in direct support of U.S.
                              military contingency operations, exercises, or
                              forces deployed in humanitarian or
                              peacekeeping operations; or

                              (C) Are commissary or exchange cargoes
                              transported outside of the Defense
                              Transportation System in accordance with
                              10 U.S.C. 2643.

                         (End of clause)




                                                                  Insight 00364
       Case 5:19-cv-00204-F Document 1-2 Filed 03/01/19 Page 92 of 92




                                     3.1.19 Reporting of Foreign
                                                    Taxes Rider
                                                           Contract No. UE-16-0026

                                                     Contract Date: 4 December 2016




252.229-7011 REPORTING OF FOREIGN TAXES – U.S. ASSISTANCE
PROGRAMS (SEP 2005)

     (a) Definition. “Commodities,” as used in this clause, means any materials,
     articles, supplies, goods, or equipment.

     (b) Commodities acquired under this contract shall be exempt from all value
     added taxes and customs duties imposed by the recipient country. This
     exemption is in addition to any other tax exemption provided through
     separate agreements or other means.

     (c) The Subcontractor shall inform the foreign government of the tax
     exemption, as documented in the Letter of Offer and Acceptance, country-to-
     country agreement, or interagency agreement.

     (d) If the foreign government or entity nevertheless imposes taxes, the
     Subcontractor shall promptly notify the Contracting Officer and shall provide
     documentation showing that the foreign government was apprised of the tax
     exemption in accordance with paragraph (c) of this clause.

     (e) The Subcontractor shall insert the substance of this clause, including this
     paragraph (e), in all subcontracts for commodities that exceed $500.




                                                                         Insight 00365
                                     Case 5:19-cv-00204-F Document 1-3 Filed 03/01/19 Page 1 of 1
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
(1) United States of America for the Use and Benefit of ICON                                                (1) UNITED EXCEL CORPORATION, a Kansas Corporation, and (2)
CONSTRUCTION, INC., a Texas Corporation                                                                     ARCH INSURANCE COMPANY, a Missouri Insurance Company

    (b) County of Residence of First Listed Plaintiff             Collin County, Texas                        County of Residence of First Listed Defendant              Jackson County, Missouri
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
 Joyce W. Lindauer, Joyce W. Lindauer Attorney, PLLC, 12720 Hillcrest
 Road, Suite 625, Dallas, Texas 75230
 (972) 503-4033
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)               ’ 490 Cable/Sat TV
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)           ’ 850 Securities/Commodities/
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))               Exchange
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 890 Other Statutory Actions
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))               ’ 891 Agricultural Acts
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                             ’ 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     ’ 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 896 Arbitration
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)             ’ 899 Administrative Procedure
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party                  Act/Review or Appeal of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                       ’ 950 Constitutionality of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           40 U.S.C.A. Section 3133, et seq.
VI. CAUSE OF ACTION Brief description of cause:
                                           Seeking payment under a bond issued in relation to a federal construction project
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                         1,469,978.69                             JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
03/01/2019                                                                /s/ Joyce W. Lindauer
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
